

Exhibit 10.1


--------------------------------------------------------------------------------

$200,000,000
364-DAY REVOLVING CREDIT AGREEMENT
Dated as of August 9, 2013
among
SUNOCO PARTNERS MARKETING & TERMINALS L.P.
as the Borrower,
SUNOCO LOGISTICS PARTNERS OPERATIONS L.P.
and
SUNOCO LOGISTICS PARTNERS L.P.
as the Guarantors
CITIBANK, N.A.,
as Administrative Agent,
and
as a Lender,
BARCLAYS BANK PLC,
as a Lender,
and
The Other Lenders Party Hereto
_________________________
BARCLAYS BANK PLC,
Syndication Agent
TD BANK, N.A.
and
WELLS FARGO BANK, N.A.,
Co-Documentation Agents


CITIGROUP GLOBAL MARKETS INC.
and
BARCLAYS BANK PLC,
Joint Lead Arrangers and Bookrunners

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
 
Page
Number
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
 
 
 
1.01
Defined Terms
 
 
1
1.02
Other Interpretive Provisions
 
 
27
1.03
Accounting Terms
 
 
28
1.04
Rounding
 
 
28
1.05
References to Agreements and Laws
 
 
28
 
 
 
 
 
ARTICLE II. THE COMMITMENTS AND BORROWINGS
 
 
 
2.01
Loans
 
 
28
2.02
Reserved
 
 
29
2.03
Borrowings, Conversions and Continuations of Loans
 
 
29
2.04
Prepayments
 
 
30
2.05
Reduction or Termination of Commitments
 
 
31
2.06
Repayment of Loans
 
 
31
2.07
Interest
 
 
31
2.08
Fees
 
 
32
2.09
Computation of Interest and Fees
 
 
32
2.10
Evidence of Debt
 
 
32
2.11
Payments Generally
 
 
33
2.12
Sharing of Payments
 
 
35
2.13
Increase in Aggregate Committed Sum
 
 
35
2.14
Reserved
 
 
36
2.15
Reserved
 
 
36
2.16
Defaulting Lenders
 
 
36
 
 
 
 
 
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
 
 
 
3.01
Taxes
 
 
37
3.02
Illegality
 
 
41
3.03
Inability to Determine Rates
 
 
41
3.04
Increased Cost; Reserves on Eurodollar Rate Loans
 
 
42
3.05
Funding Losses
 
 
43
3.06
Matters Applicable to all Requests for Compensation
 
 
43
3.07
Mitigation Obligations; Replacement of Lenders
 
 
43
3.08
Survival
 
 
44
 
 
 
 
 
ARTICLE IV. CONDITIONS PRECEDENT
 
 
 
4.01
Conditions to Closing Date
 
 
45
4.02
Conditions to all Loans
 
 
46
 
 
 
 
 
ARTICLE V. REPRESENTATIONS AND WARRANTIES
 
 
 
5.01
Existence, Qualification and Power; Compliance with Laws
 
 
47


i

--------------------------------------------------------------------------------




5.02
Authorization; No Contravention
 
 
47
5.03
Governmental Authorization
 
 
47
5.04
Binding Effect
 
 
47
5.05
Financial Statements; No Material Adverse Effect
 
 
48
5.06
Litigation
 
 
48
5.07
Ownership of Property; Liens
 
 
48
5.08
Environmental Compliance
 
 
48
5.09
Insurance
 
 
48
5.10
Taxes
 
 
49
5.11
ERISA Compliance
 
 
49
5.12
Subsidiaries and other Investments
 
 
50
5.13
Margin Regulations; Investment Company Act; Use of Proceeds
50
5.14
Disclosure
 
 
50
5.15
Labor Matters
 
 
50
5.16
Compliance with Laws
 
 
50
5.17
Third Party Approvals
 
 
50
5.18
Solvency
 
 
51
5.19
PATRIOT Act, Etc.
 
 
51
 
 
 
 
 
ARTICLE VI. AFFIRMATIVE COVENANTS
 
 
 
6.01
Financial Statements
 
 
51
6.02
Certificates; Other Information
 
 
52
6.03
Notices
 
 
53
6.04
Payment of Obligations
 
 
53
6.05
Preservation of Existence, Etc.
 
 
54
6.06
Maintenance of Assets and Business
 
 
54
6.07
Maintenance of Insurance
 
 
54
6.08
Compliance with Laws and Sales Contracts
 
 
54
6.09
Books and Records
 
 
54
6.10
Inspection Rights
 
 
54
6.11
Compliance with ERISA
 
 
54
6.12
Use of Proceeds
 
 
55
6.13
Maintenance of Separateness
 
 
55
 
 
 
 
 
ARTICLE VII. NEGATIVE COVENANTS
 
 
 
7.01
Liens
 
 
55
7.02
Investments
 
 
57
7.03
Hedging Agreements
 
 
58
7.04
Indebtedness of Subsidiaries
 
 
58
7.05
Fundamental Changes
 
 
58
7.06
Sale-Leaseback
 
 
59
7.07
Restricted Payments; Distributions and Redemptions; Payments on Excluded
Affiliate Debt
59
7.08
ERISA
 
 
60
7.09
Nature of Business
 
 
60
7.10
Transaction with Affiliates
 
 
60


ii

--------------------------------------------------------------------------------




7.11
Burdensome Agreements
 
 
60
7.12
Use of Proceeds
 
 
61
7.13
Organization Documents
 
 
61
7.14
Leverage Ratio
 
 
61
 
 
 
 
 
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
 
 
 
8.01
Events of Default
 
 
61
8.02
Remedies Upon Event of Default
 
 
63
8.03
Applications of Funds
 
 
64
 
 
 
 
 
ARTICLE IX. ADMINISTRATIVE AGENT
 
 
 
9.01
Appointment and Authority
 
 
64
9.02
Rights as a Lender
 
 
65
9.03
Exculpatory Provisions
 
 
65
9.04
Reliance by Administrative Agent
 
 
66
9.05
Delegation of Duties
 
 
66
9.06
Resignation of Administrative Agent
 
 
66
9.07
Non-Reliance on Administrative Agent and Other Lenders
 
 
67
9.08
Indemnification of Administrative Agent
 
 
67
9.09
Other Agents; Lead Managers
 
 
68
9.10
Administrative Agent May File Proofs of Claim
 
 
68
 
 
 
 
 
ARTICLE X. MISCELLANEOUS
 
 
 
10.01
Amendments, Etc.
 
 
69
10.02
Notices and Other Communications; Facsimile Copies
 
 
70
10.03
No Waiver; Cumulative Remedies
 
 
72
10.04
Attorney Costs; Expenses
 
 
73
10.05
Indemnification
 
 
73
10.06
Payments Set Aside
 
 
74
10.07
Successors and Assigns
 
 
74
10.08
Confidentially
 
 
79
10.09
Set-off
 
 
79
10.10
Interest Rate Limitation
 
 
80
10.11
Counterparts; Effectiveness
 
 
80
10.12
Integration; Electronic Execution of Assignments and Certain Other Documents
81
10.13
Survival of Representations and Warranties
 
 
81
10.14
Severability
 
 
81
10.15
Governing Law
 
 
82
10.16
Waiver of Right to Trial by Jury, Etc.
 
 
82
10.17
USA PATRIOT Act Notice
 
 
83
10.18
Termination of Commitments Under Existing Credit Agreement
83
10.19
No Advisory or Fiduciary Responsibility
 
 
83
10.20
ENTIRE AGREEMENT
 
 
84
 
 
 
 
 
SIGNATURES
 
 
S-1


iii

--------------------------------------------------------------------------------




SCHEDULES
 
 
 
 
 
 
 
 
 
1.01
 
Currently Approved Persons
 
2.01
 
Commitments
 
5.12
 
Subsidiaries and other Equity Investments
 
7.01
 
Existing Liens
 
10.02
 
Addresses for Notices
 
 
 
 
 
 
EXHIBITS
 
 
 
 
 
 
 
 
 
Form of:
 
 
 
 
 
 
 
 
A-1
 
Borrowing Notice for Loans
 
A-2
 
Conversion/Continuation Notice
 
B
 
Note
 
C
 
Compliance Certificate
 
D
 
Assignment and Assumption
 
E
 
Guaranty (SXL Operation and MLP)
 
F
 
Intercompany Subordination Agreement
 
G-1
 
U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not Partnerships)
G-2
 
U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships)
G-3
 
U.S. Tax Compliance Certificate (For Foreign Participants That Are Partnerships)
G-4
 
U.S. Tax Compliance Certificate (For Foreign Lenders That Are Partnerships)
H
 
Summary Hedged Inventory Report
 




i

--------------------------------------------------------------------------------




CREDIT AGREEMENT
This CREDIT AGREEMENT (“Agreement”) is entered into as of August 9, 2013, among
SUNOCO PARTNERS MARKETING & TERMINALS L.P., a Texas limited partnership (the
“Borrower”), SUNOCO LOGISTICS PARTNERS OPERATIONS L.P., a Delaware limited
partnership (the “SXL Operations”), SUNOCO LOGISTICS PARTNERS L.P., a Delaware
limited partnership (the “MLP”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and CITIBANK, N.A.,
as Administrative Agent.
The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS


1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
Account shall have the meaning set forth in Section 9-102 of the UCC.
Account Debtor means any Person who is or who may become obligated under, with
respect to, or on account of, an Account.
Acquisition means any transaction or series of related transactions for the
purpose of, or resulting in, directly or indirectly, (a) the acquisition by a
Company of all or substantially all of the assets of a Person or of any business
or division of a Person; (b) the acquisition by a Company of more than 50% of
any class of Voting Stock (or similar ownership interests) of any Person; or
(c) a merger, consolidation, amalgamation, or other combination by a Company
with another Person if a Company is the surviving entity, provided that, (i) in
any merger involving the Borrower, the Borrower must be the surviving entity;
(ii) in any merger involving SXL Operations, SXL Operations must be the
surviving entity; and (iii) in any merger involving a Wholly-Owned Subsidiary
and another Subsidiary, a Wholly-Owned Subsidiary shall be the survivor.
Acquisition Period means the fiscal quarter in which the payment of all or a
portion of the purchase price for a Specified Acquisition occurs and the next
succeeding two fiscal quarters. “Specified Acquisition” means an Acquisition or
an Investment in a Permitted Joint Venture (a) for which the aggregate purchase
price, when added to the aggregate purchase price for other Acquisitions and
Investments in Permitted Joint Ventures closed during the twelve (12) calendar
month period ending on the date of the payment of all or a portion of the
purchase price of such Acquisition or Investment, exceeds $50,000,000, and
(b) which is designated by the Borrower (by written notice to the Administrative
Agent) as a “Specified Acquisition”.
Administrative Agent means Citibank in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

1

--------------------------------------------------------------------------------




Administrative Agent’s Office means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
Administrative Details Form means the Administrative Details Form furnished by a
Lender to the Administrative Agent in connection with this Agreement.
Affiliate means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
Aggregate Commitments has the meaning set forth in the definition of
“Commitment.”
Aggregate Committed Sum means, on any date of determination, the sum of all
Committed Sums then in effect for all Lenders (as the same may have been
reduced, increased or canceled as provided in the Loan Documents).
Agreement means this Credit Agreement.
Applicable Rate means the following percentages per annum (stated in terms of
basis points) set forth in the table below, on any date of determination, with
respect to the Type of Borrowing or Facility Fee that corresponds to the Pricing
Level, as determined based upon SXL Operations’ Debt Rating.
Pricing Level
Debt Rating
Facility Fee
Applicable Rate for Eurodollar Rate Loans
Applicable Rate for Base Rate Loans
1
≥ A-/A3
6.0
94.0
0.0
2
BBB+/Baa1
7.0
105.5
5.5
3
BBB/Baa2
8.0
129.5
29.5
4
BBB-/Baa3
10.0
140.0
40.0
5
< BBB-/Baa3 or unrated
15.0
160.0
60.0

Each change in the Applicable Rate resulting from a publicly announced change in
the Debt Rating shall be effective, in the case of an upgrade, during the period
commencing on the date of delivery by the Borrower to the Administrative Agent
of notice thereof pursuant to Section 6.03(c) and ending on the date immediately
preceding the effective date of the next such change and, in the case of a
downgrade, during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change.
Approved Fund means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
Approved Location means (i) a Sunoco Terminal, or (ii) storage locations or
pipelines identified by the Borrower by notice to the Administrative Agent
storing Hedged Eligible Inventory for which the owner, operator or landlord
thereof has executed and delivered, if requested by the Administrative Agent, a
waiver

2

--------------------------------------------------------------------------------




of lien, subordination agreement or similar agreement in form and substance
reasonably acceptable to the Administrative Agent with respect to any Hedged
Eligible Inventory stored at such terminal, tankage or facility. The
Administrative Agent shall maintain a list of Approved Locations which shall be
made available on a confidential basis to any Lender upon request subject to
reasonable procedures approved by the Borrower and the Administrative Agent.
Arranger means each of Citigroup Global Markets Inc. and Barclays Bank PLC, in
their respective capacities as joint lead arrangers and bookrunners.
Assignment and Assumption means an Assignment and Assumption substantially in
the form of Exhibit D or any other form approved by the Administrative Agent.
Attorney Costs means and includes all reasonable fees and reasonable
disbursements of any law firm or other external counsel.
Attributable Indebtedness means, on any date, in respect of any Capital Lease of
any Person, the capitalized amount thereof that would appear on a balance sheet
of such Person prepared as of such date in accordance with GAAP.
Attributable Principal means, on any date, in respect of any Synthetic Lease
Obligation, the capitalized amount of the remaining lease payments under the
relevant lease that would appear on a balance sheet of such Person prepared as
of such date in accordance with GAAP if such lease were accounted for as a
capital lease.
Audited Financial Statement means the audited consolidated balance sheet of the
MLP and its Subsidiaries for the fiscal year ended December 31, 2012 and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of the MLP and its Subsidiaries, including
the notes thereto.
Authorizations means all filings, recordings, and registrations with, and all
validations or exemptions, approvals, orders, authorizations, consents,
franchises, licenses, certificates, and permits from, any Governmental
Authority.
Bank Guaranties means guaranties or other agreements or instruments serving a
similar function issued by a bank or other financial institution.
Barclays means Barclays Bank PLC.
Base Rate means for any day a fluctuating rate per annum equal to the highest of
(a) the Federal Funds Rate plus 1/2 of 1.00% (b) the rate of interest in effect
for such day as publicly announced from time to time by Citibank as its “prime
rate” and (c) the Eurodollar Rate for a one month Interest Period that begins on
such day (and if such day is not a Business Day, the immediately preceding
Business Day) plus (i) 1.00% or (ii) 0.94% during any period in which the
Applicable Rate is determined by reference to Pricing Level 1. The “prime rate”
is a rate set by Citibank based upon various factors including Citibank’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans,

3

--------------------------------------------------------------------------------




which may be priced at, above, or below such announced rate. Any change in such
prime rate announced by Citibank shall take effect at the opening of business on
the day specified in the public announcement of such change.
Base Rate Loan means a Loan that bears interest based on the Base Rate.
Board means the Board of Governors of the Federal Reserve System of the United
States of America.
Borrower has the meaning set forth in the introductory paragraph hereto.
Borrower Affiliate means each Subsidiary of the Borrower, the General Partner,
SXL Operations, the general partner of SXL Operations, the MLP, the general
partner of the MLP, and their respective Subsidiaries.
Borrowing means a borrowing consisting of simultaneous Loans of the same Type
and having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.
Borrowing Notice means a notice of (a) a Borrowing of Loans, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Loans as the same
Type, pursuant to Section 2.03(a), which, if in writing, shall be substantially
in the form of Exhibit A‑1 or A‑2, as applicable.
Business Day means any day other than a Saturday, Sunday, or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York or the state where the Administrative Agent’s Office is
located and, if such day relates to any Eurodollar Rate Loan, means any such day
on which dealings in Dollar deposits are conducted by and between banks in the
London interbank eurodollar market.
Capital Expenditure by a Person means an expenditure (determined in accordance
with GAAP) for any fixed asset owned by such Person for use in the operations of
such Person having a useful life of more than one year, or any improvements or
additions thereto.
Capital Lease means any capital lease or sublease which should be capitalized on
a balance sheet in accordance with GAAP; provided that any lease that was
treated as an operating lease under GAAP at the time it was entered into that
later becomes a capital lease as a result of a change in GAAP during the life of
such lease, including any renewals, shall be treated as an operating lease for
all purposes under this Agreement.
Change in Law means the occurrence, after the date of this Agreement, of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case

4

--------------------------------------------------------------------------------




pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.
Change of Control means any of the following shall occur (a) neither Energy
Transfer Equity, L.P. nor Energy Transfer Partners, L.P. own, directly or
indirectly, 51% of the equity interests of the general partner of the MLP which
are entitled to vote for the board of directors or equivalent governing body of
such general partner, (b) the failure of the MLP to own, free of all Liens,
directly or indirectly, 100% of the general partner interests in SXL Operations
and 100% of the limited partner interests in SXL Operations, (c)  the failure of
SXL Operations to own, free of all Liens, directly or indirectly, 100% of the
general partner interests in the Borrower and 100% of the limited partner
interests in the Borrower (d) the management of the MLP, of SXL Operations or of
the Borrower is no longer controlled by either Energy Transfer Equity, L.P. or
Energy Transfer Partners, L.P., or (e) the first day on which a majority of the
members of the board of directors of the general partner of the MLP are not
Continuing Directors.
Citibank means Citibank, N.A.
Closing Date means the date upon which all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 10.01 (or, in the case
of Sections 4.01(b) and 4.01(c), waived by the Person entitled to receive the
applicable payment).
Code means the Internal Revenue Code of 1986, as amended.
Commercial Operation Date means the date on which a Material Project is
substantially complete and commercially operable.
Commitment means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01 in an aggregate principal amount at any one
time outstanding not to exceed its Committed Sum, in each case as such amount
may be reduced or adjusted from time to time in accordance with this Agreement
(the aggregate Commitments of all the Lenders, collectively, the “Aggregate
Commitments”).
Committed Sum means for any Lender, at any date of determination occurring prior
to the Maturity Date, the amount stated beside such Lender’s name on the
most-recently amended Schedule 2.01 to this Agreement, or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable
(in each case, which amount is subject to increase, reduction, or cancellation
in accordance with the Loan Documents).
Company and Companies means, on any date of determination thereof, the MLP, SXL
Operations, the Borrower and each of their respective Subsidiaries.
Compensation Period has the meaning set forth in Section 2.11(e)(ii).
Compliance Certificate means a certificate substantially in the form of Exhibit
C.
Consolidated EBITDA means, for any period, for the MLP and its Subsidiaries on a
consolidated basis, an amount equal to the sum of (a) Consolidated Net Income
for such period, (b) Consolidated Interest

5

--------------------------------------------------------------------------------




Charges for such period, (c) the amount of taxes, based on or measured by
income, used or included in the determination of such Consolidated Net Income,
and (d) the amount of depreciation and amortization expense deducted in
determining such Consolidated Net Income, provided, that, Consolidated Net
Income and the expenses and other items described in clauses (b) through (d)
shall be adjusted with respect to the portion of Consolidated Net Income and the
portion of expenses and other items which are attributable to Subsidiaries of
the MLP that are not Wholly-Owned Subsidiaries, so that Consolidated Net Income
and the expenses and other items described in clauses (b) through (d) above
reflect only the MLP and its Subsidiaries’ pro rata ownership interest in such
Subsidiaries.
At Borrower’s option, Consolidated EBITDA for a Rolling Period shall be
calculated after giving effect, on a pro forma basis, to Acquisitions and
acquisitions of equity interests in Permitted Joint Ventures occurring during
such period and through the date of calculation as if such Acquisitions occurred
on the first day of the period; and, at Borrower’s option, Consolidated EBITDA
shall be calculated by giving effect to Material Project EBITDA Adjustments. All
pro forma adjustments for Acquisitions and acquisitions of equity interests in
Permitted Joint Ventures shall be calculated in good faith by the Borrower and
shall be supported by reasonably detailed calculations provided together with
the Compliance Certificate for the applicable period.
Consolidated Interest Charges means, for any period, for the MLP and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, fees, charges and related expenses of the MLP and its Subsidiaries in
connection with Indebtedness (including capitalized interest) other than
Excluded Affiliate Debt, in each case to the extent treated as interest in
accordance with GAAP, and (b) the portion of rent expense of the MLP and its
Subsidiaries with respect to such period under Capital Leases that is treated as
interest in accordance with GAAP.
Consolidated Net Income means, for any period, for the MLP and its Subsidiaries
on a consolidated basis, the net income or net loss of the MLP and its
Subsidiaries from continuing operations, provided that there shall be excluded
from such net income (to the extent otherwise included therein): (a) the income
(or loss) of any entity other than a Subsidiary in which the MLP or any
Subsidiary has an ownership interest, except to the extent that any such income
has been actually received by the MLP or such Subsidiary in the form of cash
dividends or similar cash distributions; (b) net extraordinary gains and losses,
and (c) any gains or losses attributable to non-cash write-ups or write-downs of
assets. Consolidated Net Income shall not include the cost or proceeds of
purchasing or selling options which are used to hedge future activity, until the
period in which such hedged future activity occurs. Further, when determining
Consolidated Net Income for any fiscal quarter, Consolidated Net Income shall
not include any undistributed net income of a Subsidiary of the MLP to the
extent that the ability of such Subsidiary to make Restricted Payments to the
MLP or to a Subsidiary of the MLP is, as of the date of determination of
Consolidated Net Income, restricted by its Organization Documents, any
Contractual Obligation (other than pursuant to this Agreement or the Multi-Year
Credit Agreement), or any applicable Law.
Consolidated Net Worth means the sum of (i) the amount of partners’ capital of
the MLP determined as of such date in accordance with GAAP, and (ii) Designated
Hybrid Securities.

6

--------------------------------------------------------------------------------




Consolidated Total Debt means, as of any date of determination, Indebtedness of
the MLP and its Subsidiaries on a consolidated basis as of such date, other than
Indebtedness described in clause (b) of the definition thereof; provided,
however, that for purposes of calculating the Leverage Ratio pursuant to Section
7.14, the following shall be excluded from Consolidated Total Debt: (i)
Designated Hybrid Securities, and (ii) principal loan repayment obligations
under this Agreement. Notwithstanding the foregoing, Indebtedness of a
non-Wholly-Owned Subsidiary of the MLP shall be included in Consolidated Total
Debt only to the extent of the MLP’s pro rata ownership interest in such
non-Wholly-Owned Subsidiary, unless such Indebtedness is recourse to the MLP or
any of its Wholly-Owned Subsidiaries, in which case the full amount of such
Indebtedness that is recourse shall be included in the calculation of
Consolidated Total Debt.
Continuing Directors means, as of any date of determination, any member of the
board of directors of the general partner of the MLP who:
(a)    was a member of such board of directors on August 22, 2011;
(b)    was nominated for election or elected to such board of directors with the
approval of a majority of the Continuing Directors who were members of such
board of directors at the time of such nomination or election; or
(c)    was appointed, approved or elected by Energy Transfer Partners, L.P. in
connection with the ETP Acquisition.
Contractual Obligation means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
Control means the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.
Credit Extension means a Borrowing.
Crude Settlement Date means, with respect to any month, the 20th day of such
month, unless (a) the 20th day of such month is a Saturday, in which case the
“Crude Settlement Date” for such month shall be the 19th day of such month, or
(b) the 20th day of such month is a Sunday, in which case the “Crude Settlement
Date” shall be the 21st day of such month; provided however, if the Crude
Settlement Date for any month, determined as previously set forth in this
definition, is not a Business Day, the “Crude Settlement Date” for such month
shall be the next succeeding Business Day.
Currently Approved by Required Lenders means each Person (including any limit on
the maximum amount of Hedged Eligible Inventory sold to such Person), and each
other item, as the case may be, listed on Schedule 1.01 attached hereto (as the
same may be amended from time to time with the consent of the Required Lenders
by written notice given by the Administrative Agent to the Borrower), each of
which have been approved by the Required Lenders. Any amended Schedule 1.01 will
supersede and revoke the prior Schedule 1.01.

7

--------------------------------------------------------------------------------




Customary Coverage means insurance coverage in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or its Subsidiaries operate.
Debt Rating of SXL Operations means, as of any date of determination, the rating
as determined by either S&P or Moody’s (collectively, the “Debt Ratings”) of SXL
Operations’ non-credit-enhanced, senior unsecured long-term debt; provided that
if a Debt Rating is issued by each of the foregoing rating agencies, then the
higher of such Debt Ratings shall apply, unless there is a split in Debt Ratings
of more than one level, in which case the level that is one level lower than the
higher Debt Rating shall apply.
Debtor Relief Laws means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.
Default means any event that, with the giving of any notice, the passage of
time, or both, would be an Event of Default.
Default Rate means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws.
Defaulting Lender means, at any time, subject to Section 2.16, a Lender as to
which the Administrative Agent has notified the Borrower that (i) such Lender
has failed for three or more Business Days to comply with its obligations under
this Agreement to make a Loan (unless such Lender notifies the Administrative
Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied), or make any
other payment due hereunder (each a “funding obligation”), (ii) such Lender has
notified the Administrative Agent in writing, or has stated publicly, that it
will not comply with a funding obligation hereunder (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (iii) such Lender has, for three or more
Business Days, failed to confirm in writing to the Administrative Agent and the
Borrower, in response to a written request of the Administrative Agent or the
Borrower, that it will comply with its funding obligations hereunder (provided
that such Lender will cease to be a Defaulting Lender pursuant to this clause
(iii) upon the Administrative Agent’s and the Borrower’s receipt of such written
confirmation) or (iv) a Lender Insolvency Event has occurred and is continuing
with respect to such Lender or its Parent Company. Any determination that a
Lender is a Defaulting Lender under clauses (i) through (iv) above will be
conclusive and binding absent manifest error, and such Lender will be deemed to
be a Defaulting Lender (subject to Section 2.16) upon notification of such
determination by the Administrative Agent to the Borrower and the Lenders.

8

--------------------------------------------------------------------------------




Designated Hybrid Securities means at the end of any fiscal quarter, the
outstanding Hybrid Securities at such time in a face amount that does not exceed
15% of Total Capitalization at such time.
Disposition or Dispose means the sale, transfer, license or other disposition
(including any sale and leaseback transaction) of any property (including stock,
partnership and other equity interests) by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.
Dollar and $ means lawful money of the United States of America.
EDGAR means the Electronic Data Gathering and Retrieval System of the United
States Securities and Exchange Commission.
Eligible Assignee means any Person that meets the requirements to be an assignee
under Section 10.07(b)(iii), and (v), (vi) and (vii) (subject to such consents,
if any, as may be required under Section 10.07(b)(iii)).
Eligible Inventory means, at the time of determination thereof (and without
duplication), Petroleum Products (specifically excluding, however, tank bottoms
and pipeline linefill of the Borrower classified as a long-term asset) that (a)
are owned by the Borrower at such time (and, at the time of any Borrowing,
Petroleum Products to be owned by the Borrower which are being financed with the
proceeds of such Borrowing as indicated in corresponding Borrowing Notice), (b)
are located (or upon the purchase thereof are to be located) at Approved
Locations, and (c) are not subject to any Lien in favor of any Person (other
than Permitted Liens of the type described in clauses (c), (d) and (i) of
Section 7.01).
Eligible Receivables means, at the time of any determination thereof (and
without duplication), each Account of the Borrower as to which the following
requirements have been fulfilled to the reasonable satisfaction of the
Administrative Agent:
(a)    the Borrower has lawful and absolute title to such Account, and such
Account is a valid, legally enforceable obligation of an Account Debtor payable
in Dollars;
(b)    such Account arises from either:
(i)     the sale of Hedged Eligible Inventory to an Account Debtor pursuant to a
Hedge Contract in the ordinary course of business of the Borrower (“Hedged
Eligible Inventory Accounts”) or
(ii)     the sale of Other Petroleum Products to an Account Debtor in the
ordinary course of business of the Borrower, to the extent that any amounts are
being deducted from Hedged Eligible Inventory Accounts that constitute Eligible
Receivables pursuant to clause (c)(ii) of this definition by reason of accounts
payable owed by the Borrower to the Account Debtor owing such Hedged Eligible
Inventory Accounts (the “Hedged Eligible Inventory Account Debtor”) arising from
the purchase by the Borrower of Other Petroleum Products from such Hedged
Eligible Inventory Account Debtor;

9

--------------------------------------------------------------------------------




(c)    there has been excluded from such Account (i) any portion that is subject
to any dispute, rejection, loss, non-conformance, counterclaim or other claim or
defense on the part of any Account Debtor or to any claim on the part of any
Account Debtor denying liability under such Account, and (ii) any portion that
is subject to any offset, deduction or netting, whether or not a specific
netting agreement may exist, unless such portion described in this clause (ii)
is at the time in question covered by a Letter of Credit;
(d)    such Account is not subject to any Lien in favor of any Person except for
Permitted Liens of the type described in clauses (c) and (i) of Section 7.01;
(e)    such Account is due not more than 30 days following the last day of the
calendar month in which the Hedged Eligible Inventory (or Other Petroleum
Products) delivery occurred and is not more than 30 days past due;
(f)    such Account is not payable by an Account Debtor with more than twenty
percent (20%) of its Accounts to the Borrower that are outstanding more than 60
days from the invoice date;
(g)    the Account Debtor in respect of such Account (A) is located, is
conducting significant business or has significant assets in the United States
of America or is a Person Currently Approved by Required Lenders, (B) is not a
foreign governmental authority, (C) is not an Affiliate of the Borrower, and (D)
is not the subject of any event of the type described in Section 8.01(f); and
(h)    such Account is (i) from an Account Debtor with an Investment Grade
Rating; (ii) fully and unconditionally guaranteed as to payment by a Person with
an Investment Grade Rating; (iii) from an Account Debtor Currently Approved by
Required Lenders; or (iv) fully covered by a letter of credit from any national
or state bank or trust company which is organized under the laws of the United
States of America or any state thereof or any branch licensed to operate under
the laws of the United States of America or any state thereof, which is a branch
of a bank organized under any country which is a member of the Organization for
Economic Cooperation and Development, in each case which has capital, surplus
and undivided profits of at least $500,000,000 and whose commercial paper is
rated at least P-1 by Moody’s or A-1 by S&P (a “Letter of Credit”).
Environmental Law means any applicable Law that relates to (a) the condition or
protection of air, groundwater, surface water, soil, or other environmental
media, (b) the environment, including natural resources or any activity which
affects the environment, (c) the regulation of any pollutants, contaminants,
wastes, substances, and Hazardous Substances, including, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9601 et seq.) (“CERCLA”), the Clean Air Act (42 U.S.C. § 7401 et seq.), the
Federal Water Pollution Control Act, as amended by the Clean Water Act (33
U.S.C. § 1251 et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act
(7 U.S.C. § 136 et seq.), the Emergency Planning and Community Right to Know Act
of 1986 (42 U.S.C. § 11001 et seq.), the Hazardous Materials Transportation Act
(49 U.S.C. § 1801 et seq.), the National Environmental Policy Act of 1969 (42
U.S.C. § 4321 et seq.), the Oil Pollution Act (33 U.S.C. § 2701 et seq.), the
Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Rivers
and Harbors Act (33 U.S.C. § 401 et seq.), the Safe Drinking Water Act (42
U.S.C. § 201 and § 300f et seq.), the Solid Waste Disposal Act, as amended by
the Resource Conservation and Recovery Act of 1976 and the Hazardous and Solid
Waste

10

--------------------------------------------------------------------------------




Amendments of 1984 (42 U.S.C. § 6901 et seq.), the Toxic Substances Control Act
(15 U.S.C. § 2601 et seq.), and analogous state and local Laws, as any of the
foregoing may have been and may be amended or supplemented from time to time,
and any analogous enacted or adopted Law, or (d) the Release or threatened
Release of Hazardous Substances.
ERISA means the Employee Retirement Income Security Act of 1974. Where
applicable, a reference to the requirements of ERISA shall also incorporate the
requirements of any regulations issued thereunder.
ERISA Affiliate means any trade or business (whether or not incorporated) under
common control with SXL Operations within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
of this Agreement relating to obligations imposed under Section 412 of the
Code).
ERISA Event means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by SXL Operations or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by the Borrower or any ERISA Affiliate from
a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which might reasonably be expected
to constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
or (f) the imposition of any liability under Title IV of ERISA, other than PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.
ETP Acquisition means the transaction pursuant to which Sunoco became a
subsidiary of Energy Transfer Partners, L.P. as described in the Registration
Statement of Energy Transfer Partners, L.P. on Form S-4 filed with the SEC on
June 22, 2012, as amended on July 27, 2012.
Eurodollar Rate means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to (i) the British Bankers Association LIBOR Rate or the
successor thereto if the British Bankers Association is no longer making LIBOR
rate available (“LIBOR”), as published by Reuters (or other commercially
available source providing quotations of LIBOR as designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period or, (ii) if such rate is not available
at such time for any reason, then the “Eurodollar Rate” for such Interest Period
shall be the rate per annum determined by the Administrative Agent to be the
rate at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted by Citibank and with a term equivalent to
such Interest Period would be offered by Citibank’s London Branch to major banks

11

--------------------------------------------------------------------------------




in the London interbank eurodollar market at their request at approximately
11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London
time determined two Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in same day
funds in the approximate amount of the Base Rate Loan being made or maintained
and with a term equal to one month would be offered by Citibank’s London Branch
to major banks in the London interbank Eurodollar market at their request at the
date and time of determination.
Eurodollar Rate Loan means a Loan that bears interest at a rate based on clause
(a) of the definition of the Eurodollar Rate.
Event of Default means any of the events or circumstances specified in Article
VIII.
Excluded Affiliate Debt means Indebtedness that is included in the definition of
Consolidated Total Debt, owed by SXL Operations to a Specified Affiliate in an
amount not to exceed $100,000,000 in the aggregate that (a) requires no payment
of principal at any time prior to the date that is six (6) months after the
later to occur of (i) the Maturity Date or (ii) the last occurring Stated
Maturity Date of any Lender under the Multi-Year Credit Agreement, (b) requires
no payment of interest during the existence of (i) a Default or Event of Default
under this Agreement or (ii) a default or event of default under the Multi-Year
Credit Agreement, (c) contains terms no less favorable to SXL Operations and its
Subsidiaries than could be obtained on an arm’s length basis from third parties,
and (d) is subordinated to the full payment of the Obligations and the
obligations under the Multi-Year Credit Agreement pursuant to a subordination
agreement substantially in the form attached as Exhibit F with such changes as
may be approved by the Administrative Agent.
Excluded Taxes means any of the following Taxes imposed on or with respect to
the Administrative Agent, any Lender, or any other recipient, or required to be
withheld or deducted from a payment to the Administrative Agent, any Lender, or
other recipient, by or on account of any obligation of the Borrower hereunder,
(a) Taxes imposed on or measured by its net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case (i) imposed as a result
of such recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, any
withholding Tax that is imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 3.07(b)), or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a), amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such

12

--------------------------------------------------------------------------------




Lender’s failure to comply with Section 3.01(f), and (d) any U.S. federal
withholding Taxes imposed under FATCA.
Existing Credit Agreement means the 364-Day Revolving Credit Agreement dated as
of August 14, 2012 among the Borrower, the Guarantors, Citibank, N.A. as
Administrative Agent, and the lenders therein named.
Facility Fee has the meaning specified in Section 2.08(a).
FATCA means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code.
Federal Funds Rate means, for any day, the rate per annum (rounded upwards to
the nearest 1/100 of 1%) equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on such day, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upwards, if necessary, to the nearest
1/100 of 1%) charged to Citibank on such day on such transactions as determined
by the Administrative Agent.
Fee Letters means (i) the letter agreement, dated July 17, 2013, between SXL
Operations and Citigroup Global Markets Inc. and (ii) the letter agreement,
dated July 17, 2013, between SXL Operations and Barclays Bank PLC; and Fee
Letter means any one of them.
First Purchase Crude Payables means the unpaid amount of any payable obligation
related to the purchase of Petroleum Products secured by a valid statutory Lien,
including but not limited to valid statutory Liens, if any, created under the
laws of Texas, New Mexico, Wyoming, Kansas, Oklahoma or any other state.
Foreign Lender means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
as of the date of this Agreement. For purposes of this definition, the United
States of America, each State thereof and the District of Columbia shall be
deemed to constitute a single jurisdiction.
Fund means any Person (other than a natural person) that is (or will be) engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.
GAAP means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and statements

13

--------------------------------------------------------------------------------




and pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession, that are applicable to the circumstances as of the date of
determination, consistently applied. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (a) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(b) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
General Partner means Sunoco Logistics Partners Operations GP LLC, a Delaware
limited liability company, the general partner of the Borrower.
Governmental Authority means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
Granting Lender has the meaning specified in Section 10.07(g).
Guarantors means, collectively, SXL Operations and the MLP.
Guaranty means, collectively, (i) that certain Guaranty, substantially in the
form of Exhibit E hereto, dated as of even date herewith made by the MLP in
favor of the Administrative Agent on behalf of the Lenders guaranteeing the
Obligations, and (ii) that certain Guaranty, substantially in the form of
Exhibit E hereto, dated as of even date herewith made by SXL Operations in favor
of the Administrative Agent on behalf of the Lenders guaranteeing the
Obligations.
Guaranty Obligation means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other payment obligation of another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other payment obligation, (ii) to purchase or lease property, securities or
services for the purpose of assuring the obligee in respect of such Indebtedness
or other payment obligation of the payment of such Indebtedness or other payment
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other payment obligation,
or (iv) entered into for the purpose of assuring in any other manner the
obligees in respect of such Indebtedness or other payment obligation of the
payment thereof or to protect such obligees against loss in respect thereof (in
whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other payment

14

--------------------------------------------------------------------------------




obligation of any other Person, whether or not such Indebtedness or other
payment obligation is assumed by such Person; provided, however, that the term
“Guaranty Obligation” shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guaranty
Obligation shall be deemed to be the lesser of (a) an amount equal to the stated
or determinable outstanding amount of the related primary obligation and (b) the
maximum amount for which such guarantying Person may be liable pursuant to the
terms of the instrument embodying such Guaranty Obligation, unless the
outstanding amount of such primary obligation and the maximum amount for which
such guarantying Person may be liable are not stated or determinable, in which
case the amount of such Guaranty Obligation shall be the maximum reasonably
anticipated liability in respect thereof as determined by the guarantying Person
in good faith.
Hazardous Substance means (a) any substance that is designated, defined, or
classified as a hazardous waste, hazardous material, pollutant, contaminant, or
toxic or hazardous substance, or that is otherwise regulated, under any
Environmental Law, including without limitation any hazardous substance within
the meaning of Section 101(14) of CERCLA, and (b) petroleum, oil, gasoline,
natural gas, fuel oil, motor oil, waste oil, diesel fuel, jet fuel, and other
refined petroleum hydrocarbons.
Hedged Eligible Inventory means Eligible Inventory which has been, or
contemporaneous with the purchase thereof will be, hedged by the Borrower
pursuant to a Hedging Contract which is (a) either (i) a NYMEX contract or an
Intercontinental Exchange contract, or (ii) an over-the-counter contract or a
contract for physical delivery, in each case in this clause (ii), with a
counterparty with an Investment Grade Rating or other counterparty Currently
Approved by Required Lenders, and (b) to the extent that such Hedging Contract
is with a broker or other intermediary, is pursuant to a segregated account
satisfactory to the Administrative Agent for which the broker, intermediary, or
other account holding institution has waived any right to setoff, counterclaim
or netting pursuant to a written agreement in form and substance satisfactory to
the Administrative Agent.
Hedged Value means, as to Hedged Eligible Inventory, at any time, an amount
equal to the volume of such Hedged Eligible Inventory times the applicable
prices set forth in such corresponding Hedging Contract.
Hedging Contract means (a) any agreement providing for options, swaps, floors,
caps, collars, forward sales or forward purchases involving commodities or
commodity prices, (b) any option, futures or forward contract traded on an
exchange involving commodities or commodity prices, and (c) any other derivative
agreement or other similar agreement or arrangement. A Hedging Contract may be
documented pursuant to a NYMEX contract, an Intercontinental Exchange contract,
an over-the-counter contract or a contract for physical delivery.
Hybrid Securities means any trust preferred securities or deferrable interest
subordinated debt issued by SXL Operations, the MLP or a Financing Vehicle with
a maturity of at least 20 years, which provides for the optional or mandatory
deferral of interest or distributions at the option of the issuer thereof.
“Financing Vehicle” means a business trust, limited liability company, limited
partnership or similar entity (i) substantially all of the common equity,
general partner or similar interests of which are owned (either directly or
indirectly through one or more Wholly-Owned Subsidiaries) at all times by SXL
Operations or the MLP, (ii) that has been formed for the sole purpose of issuing
trust preferred securities or deferrable interest

15

--------------------------------------------------------------------------------




subordinated debt, and (iii) substantially all the assets of which consist of
(A) subordinated debt of SXL Operations or the MLP and (B) payments made from
time to time on such subordinated debt.
Increase Effective Date has the meaning set forth in Section 2.13(b).
Indebtedness means, as to any Person at a particular time, all of the following:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, including all reimbursement obligations of such Person in
respect of Indebtedness described in clause (b) below;
(b)    the face amount of all letters of credit (including standby and
commercial), banker’s acceptances, Bank Guaranties, surety bonds, and similar
instruments issued for the account of such Person, and, without duplication, all
drafts drawn and unpaid thereunder;
(c)    whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services, other than trade accounts payable in the ordinary course of business,
and indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(d)    Capital Leases;
(e)    Off-Balance Sheet Liabilities; and
(f)    all Guaranty Obligations of such Person in respect of any of the
foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner, unless such Indebtedness is expressly made non-recourse to such
Person except for customary exceptions acceptable to the Required Lenders. The
amount of any Capital Lease as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.
Indemnified Liabilities has the meaning set forth in Section 10.05.
Indemnified Taxes means Taxes other than Excluded Taxes.
Indemnitees has the meaning set forth in Section 10.05.
Independent Insurers means sound and reputable insurance companies not
Affiliates of the Borrower.
Interest Payment Date means, (a) as to any Eurodollar Rate Loan, the last day of
each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such

16

--------------------------------------------------------------------------------




Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan, the last Business Day of each March, June, September and December and
the Maturity Date.
Interest Period means, as to each Eurodollar Rate Loan, the period commencing on
the date such Eurodollar Rate Loan is disbursed or converted to or continued as
a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Borrowing Notice; provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
(ii)    any Interest Period pertaining to a Eurodollar Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(iii)    no Interest Period applicable to any Loan shall extend beyond the
Maturity Date.
Investment means, as to any Person, any acquisition or investment by such
Person, whether directly or through a Subsidiary of such Person, by means of (a)
the purchase or other acquisition of capital stock or other securities of
another Person, (b) a loan, advance or capital contribution to, guaranty of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
Investment Grade Rating means, with respect to any Person, ratings of BBB- and
Baa3 or better by S&P and Moody’s, respectively, of such Person’s long-term
non-enhanced senior unsecured debt.
IRS means the United States Internal Revenue Service.
Laws means, collectively, all applicable international, foreign, federal, state
and local statutes, treaties, rules, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, licenses, authorizations and permits of, any
Governmental Authority.
Lender has the meaning specified in the introductory paragraph hereto.
Lender Insolvency Event means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company

17

--------------------------------------------------------------------------------




is the subject of a bankruptcy, insolvency, reorganization, liquidation or
similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company or such Lender or its Parent Company has taken any action in furtherance
of or indicating its consent to or acquiescence in any such proceeding or
appointment; provided, that a Lender shall not become a Defaulting Lender solely
as the result of the acquisition or maintenance of an ownership interest in such
Lender or its Parent Company or the exercise of control over such Lender or its
Parent Company by a Governmental Authority or an instrumentality thereof.
Lending Office means, as to any Lender, the office or offices of such Lender set
forth on its Administrative Details Form, or such other office or offices as a
Lender may from time to time notify the Borrower and the Administrative Agent.
Letter of Credit has the meaning set forth in clause (h)(iv) of the definition
of “Eligible Receivables.”
Leverage Ratio means, as of any date of determination, the ratio of (a) (i)
Consolidated Total Debt as of such date minus (ii) Excluded Affiliate Debt as of
such date to (b) Consolidated EBITDA for the Rolling Period ending on such date,
or if such date is not the last day of a fiscal quarter, ending on the last day
of the fiscal quarter most recently ended.
Lien means any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge, or preference, priority or other
security interest or preferential arrangement of any kind or nature whatsoever
to secure or provide for payment of any obligation of any Person, (including any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, and the filing
of any financing statement under the Uniform Commercial Code or comparable Laws
of any jurisdiction), including the interest of a purchaser of accounts
receivable.
Loan has the meaning specified in Section 2.01.
Loan Documents means, collectively, this Agreement, each Note, the Fee Letters,
each Borrowing Notice, each Compliance Certificate, the Guaranty, the Summary
Hedged Inventory Reports and any other document executed by the Borrower or a
Guarantor which contains a provision stating that it is a “Loan Document” as
herein defined.
Loan Parties means, collectively, the Borrower and the Guarantors.
Loan Value means, at any time, as determined by the Borrower and reasonably
satisfactory to the Administrative Agent, the sum of (a) the Hedged Value of all
Hedged Eligible Inventory, plus (b) the aggregate amount of all Eligible
Receivables, minus (i) all related storage, transportation and other applicable
costs of such Hedged Eligible Inventory, and (ii) (A) the Hedged Value of all
Hedged Eligible Inventory encumbered by Liens securing First Purchase Crude
Payables and (B) the dollar amount of all First Purchase Crude Payables relating
to Eligible Receivables to the extent, in the case of clauses (A) and (B), that
such First Purchase Crude Payables are not at the time in question fully covered
to the satisfaction of the Administrative Agent by a Letter of Credit.

18

--------------------------------------------------------------------------------




Marketing Companies means, collectively, the Borrower and its Subsidiaries.
Material Adverse Effect means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties or financial condition
of (i) the Borrower and its Subsidiaries taken as a whole, (ii) SXL Operations
and its Subsidiaries taken as a whole or (iii) the MLP and its Subsidiaries
taken as a whole; (b) a material impairment of the ability of the Borrower to
perform its obligations under the Loan Documents, or a material impairment of
SXL Operations and the MLP, collectively, to perform their obligations under the
Loan Documents; or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against the Borrower, SXL Operations or the MLP
of any Loan Documents to which it is a party.
Material Project means any capital construction or expansion project of the
Borrower or its Subsidiaries, the aggregate capital cost or budgeted capital
cost of which, in each case, including capital costs expended prior to the
Acquisition of any such project by the Borrower or its Subsidiaries, as the case
may be, exceeds $25,000,000.00.
Material Project EBITDA Adjustments means, with respect to each Material Project
(a)    for any Rolling Period ending on or prior to the last day of the fiscal
quarter in which the Commercial Operation Date of such Material Project occurs,
a percentage (based on the then-current completion percentage of such Material
Project) of an amount determined by SXL Operations and approved by the
Administrative Agent as the projected Consolidated EBITDA attributable to such
Material Project for the first 12-month period following the scheduled
Commercial Operation Date of such Material Project (such amount to be determined
by SXL Operations in good faith and in a commercially reasonable manner based on
customer contracts or tariff-based customers relating to such Material Project,
the creditworthiness of the other parties to such contracts or such tariff-based
customers, projected revenues from such contracts, tariffs, capital costs and
expenses, scheduled Commercial Operation Date, oil and gas reserve and
production estimates, commodity price assumptions and other similar factors
deemed appropriate by SXL Operations) which may, at SXL Operations’ option, for
purposes of calculating the Leverage Ratio, be added to Consolidated EBITDA for
the fiscal quarter in which construction or expansion of such Material Project
commences and for each fiscal quarter thereafter until the Commercial Operation
Date of such Material Project (including the fiscal quarter in which such
Commercial Operation Date occurs, but without duplication of any actual
Consolidated EBITDA attributable to such Material Project following such
Commercial Operation Date); provided that if the actual Commercial Operation
Date does not occur by the scheduled Commercial Operation Date as reflected in
the Responsible Officer’s Certificate delivered pursuant to clause (c)(i) of
this definition then the foregoing amount shall be reduced, for quarters ending
after the scheduled Commercial Operation Date to (but excluding) the first full
quarter after the actual Commercial Operation Date, by the following percentage
amounts depending on the period of delay (based on the actual period of delay or
then-estimated delay, whichever is longer): (i) 90 days or less, 0%, (ii) longer
than 90 days, but not more than 180 days, 25%, (iii) longer than 180 days but
not more than 270 days, 50%, (iv) longer than 270 days, 100%; and
(b)    for each Rolling Period ending on the last day of the first, second and
third fiscal quarters, respectively, immediately following the fiscal quarter
during which the Commercial Operation Date occurs,

19

--------------------------------------------------------------------------------




an amount equal to the projected Consolidated EBITDA attributable to the
Material Project, determined in accordance with clause (a) above, for the period
from but excluding the end of such Rolling Period through and including the last
day of the fourth fiscal quarter following the fiscal quarter during which the
Commercial Operation Date occurs, may, at SXL Operations’ option, for purposes
of calculating the Leverage Ratio, be added to Consolidated EBITDA for such
Rolling Period (net of any actual Consolidated EBITDA attributable to the
Material Project) through and including the last day of the fiscal quarter
during which the Commercial Operation Date occurs.
(c)    Notwithstanding the foregoing:
(i)    no such additions shall be allowed with respect to any Material Project
unless at least 20 days prior to the delivery of any Compliance Certificate on
which Material Project EBITDA Adjustments will be reflected for a Material
Project (or such shorter time period as may be agreed by the Administrative
Agent), SXL Operations shall have delivered to the Administrative Agent a
certificate of a Responsible Officer of SXL Operations certifying as to the
scheduled Commercial Operation Date of such Material Project and as to the
amount determined by SXL Operations as the projected Consolidated EBITDA
attributable to such Material Project, together with a reasonably detailed
explanation of the basis therefor and such other information and documentation
as the Administrative Agent or any Lender may reasonably request; and
(ii)    the aggregate amount of all Material Project EBITDA Adjustments during
any period shall be limited to 20% of the total actual Consolidated EBITDA for
such period (which total actual Consolidated EBITDA shall be determined without
including any Material Project EBITDA Adjustments or any adjustments for
Acquisitions pursuant to the definition of Consolidated EBITDA).
Maturity Date means (a) the Stated Maturity Date, or (b) such earlier effective
date of any other termination, cancellation, or acceleration of all Commitments
under this Agreement.
Maximum Amount and Maximum Rate respectively mean, for each Lender, the maximum
non-usurious amount and the maximum non-usurious rate of interest which, under
applicable Law, such Lender is permitted to contract for, charge, take, reserve,
or receive on the Obligations.
MLP has the meaning set forth in the introductory paragraph hereto.
Moody’s means Moody’s Investors Service, Inc.
Multiemployer Plan means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which SXL Operations or any ERISA Affiliate
makes or is obligated to make contributions, or has made or been obligated to
make contributions during the current calendar year or preceding five calendar
years.
Multi-Year Credit Agreement means the Credit Agreement dated as of August 22,
2011 among SXL Operations, Citibank, N.A. as Administrative Agent, Swing Line
Lender and L/C Issuer, and the lenders therein named, as amended by the First
Amendment to Credit Agreement dated as of August 14, 2012.

20

--------------------------------------------------------------------------------




Non-Consenting Lender means any Lender that does not approve any consent, waiver
or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 10.01 and (ii) has been approved by the
Required Lenders.
Non-Defaulting Lender means, at any time, a Lender that is not a Defaulting
Lender.
Notes means promissory notes of the Borrower, substantially in the form of
Exhibit B hereto, evidencing the obligation of Borrower to repay the Loans, and
“Note” means any one of such promissory notes issued hereunder.
NYMEX means the New York Mercantile Exchange.
Obligations means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party of any proceeding under any Debtor Relief Laws naming such Person as
the debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.
Off-Balance Sheet Liabilities means, with respect to any Person as of any date
of determination thereof, without duplication and to the extent not included as
a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP: (a) with respect to any asset
securitization transaction (including any accounts receivable purchase facility)
(i) the unrecovered investment of purchasers or transferees of assets so
transferred and (ii) any other payment, recourse, repurchase, hold harmless,
indemnity or similar obligation of such Person or any of its Subsidiaries in
respect of assets transferred or payments made in respect thereof, other than
limited recourse provisions that are customary for transactions of such type and
that neither (x) have the effect of limiting the loss or credit risk of such
purchasers or transferees with respect to payment or performance by the obligors
of the assets so transferred nor (y) impair the characterization of the
transaction as a true sale under applicable Laws (including Debtor Relief Laws);
(b) Synthetic Lease Obligations; (c) the monetary obligations under any sale and
leaseback transaction which does not create a liability on the consolidated
balance sheet of such Person and its Subsidiaries; or (d) any other monetary
obligation arising with respect to any other transaction which (i) upon the
application of any Debtor Relief Law to such Person or any of its Subsidiaries,
would be characterized as indebtedness or (ii) is the functional equivalent of
or takes the place of borrowing but which does not constitute a liability on the
consolidated balance sheet of such Person and its Subsidiaries.
Organization Documents means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate of formation and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation and any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation with the secretary of state or other
department in the state of its formation, in each case as amended from time to
time.
Other Connection Taxes means, with respect to the Administrative Agent, any
Lender, or any other recipient, Taxes imposed as a result of a present or former
connection between such recipient and the

21

--------------------------------------------------------------------------------




jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
Other Petroleum Products means, at the time of determination thereof (and
without duplication), Petroleum Products (specifically excluding, however, tank
bottoms and pipeline linefill of the Borrower classified as a long-term asset)
owned by the Borrower or for which the Borrower has contracted to purchase that
do not constitute Hedged Eligible Inventory.
Other Taxes means all present or future stamp, documentary, intangible,
recording, or filing taxes or any other excise or property taxes, charges or
similar levies arising from any payment made hereunder or under any other Loan
Document or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement or any other Loan Document.
Outstanding Amount means with respect to Loans on any date, the aggregate
principal amount of Loans outstanding on such date after giving effect to any
Borrowings and prepayments or repayments of Loans occurring on such date.
Parent Company means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.
Participant has the meaning specified in Section 10.07(d).
Participant Register has the meaning specified in Section 10.07(d).
Partnership Agreement (SXL Marketing) means the First Amended and Restated
Agreement of Limited Partnership of the Borrower, dated as of February 8, 2002.
Partnership Agreement (MLP) means the Third Amended and Restated Agreement of
Limited Partnership of the MLP, dated as of January 26, 2010, as amended by
Amendment No. 1 to Third Amended and Restated Agreement of Limited Partnership
of Sunoco Logistics Partners L.P., dated as of July 1, 2011.
Partnership Agreement (SXL Operations) means the First Amended and Restated
Agreement of Limited Partnership of Sunoco Logistics Partners Operations L.P.,
dated as of February 8, 2002.
PBGC means the Pension Benefit Guaranty Corporation.
Pension Act means the Pension Protection Act of 2006.
Pension Funding Rules means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

22

--------------------------------------------------------------------------------




Pension Plan means any “employee pension benefit plan” (as such term is defined
in Section 3(2)(A) of ERISA), other than a Multiemployer Plan, that is subject
to Title IV of ERISA and is sponsored or maintained by SXL Operations or any
ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes or
has an obligation to contribute, or in the case of a multiple employer or other
plan described in Section 4064(a) of ERISA, has made contributions at any time
during the immediately preceding five plan years.
Permitted Investments means:
(a)    United States Dollars;
(b)    direct general obligations, or obligations of, or obligations fully and
unconditionally guaranteed as to the timely payment of principal and interest
by, the United States or any agency or instrumentality thereof having remaining
maturities of not more than thirteen (13) months, but excluding any such
securities whose terms do not provide for payment of a fixed dollar amount upon
maturity or call for redemptions;
(c)    certificates of deposit and eurodollar time deposits with maturities of
thirteen (13) months or less, bankers acceptances with maturities not exceeding
one hundred eighty (180) days, overnight bank deposits and other similar short
term instruments, in each case with any domestic commercial bank having capital
and surplus in excess of $500,000,000 and having a rating of at least “A2” by
Moody’s and at least “A” by S&P;
(d)    repurchase obligations with a term of not more than thirteen (13) months
for underlying securities of the types described in (b) and (c) above entered
into with any financial institution meeting the qualifications in (c) above;
(e)    commercial paper (having original maturities of not more than two hundred
seventy (270) days) of any person rated “P-1” or better by Moody’s or “A-1” or
the equivalent by S&P; and
(f)    money market mutual or similar funds having assets in excess of
$100,000,000, at least 95% of the assets of which are comprised of assets
specified in clause (a) through (e) above.
Permitted Joint Venture means any Person (other than a Subsidiary) in which the
Borrower owns (including ownership through its Subsidiaries) equity interests
representing less than 100% of the total outstanding equity interests of such
Person, provided that such Person is engaged only in the businesses that are
permitted for the Borrower and its Subsidiaries pursuant to Section 7.09.
Permitted Liens means Liens permitted under Section 7.01 as described in such
Section.
Person means any individual, trustee, corporation, general partnership, limited
partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture or
Governmental Authority.
Petroleum Products means crude oil, condensate, natural gas, natural gas liquids
(NGLs), liquefied petroleum gases (LPGs), refined petroleum products or any
blend thereof.

23

--------------------------------------------------------------------------------




Plan means any “employee benefit plan” (as such term is defined in Section 3(3)
of ERISA) established or sponsored by SXL Operations or any ERISA Affiliate or
to which the Borrower or any ERISA Affiliate maintains or is required to make
contributions.
Present and Related Businesses means all businesses engaged in by the Borrower
or any Borrower Affiliate as of the Closing Date, including the storage
marketing, blending, gathering, transportation and distribution of hydrocarbons,
and businesses related thereto.
Pro Rata Share means, at any date of determination, for any Lender, the
percentage (carried out to the ninth decimal place) that its Committed Sum at
such time bears to the Aggregate Committed Sum at such time; provided that if
the commitment of each Lender to make Loans have been terminated pursuant to
Section 8.02 or has otherwise expired, then the Pro Rata Share of each Lender
shall be determined based on the Pro Rata Share of such Lender immediately prior
to such termination and after giving effect to any subsequent assignments made
pursuant to the terms hereof. The initial Pro Rata Share of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
Quarterly Distributions means with respect to SXL Operations, the distributions
by SXL Operations of Available Cash (as defined in the Partnership Agreement
(SXL Operations)), or with respect to MLP, the distributions by the MLP of
Available Cash (as defined in the Partnership Agreement (MLP)).
Register has the meaning set forth in Section 10.07(c).
Related Parties means, with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates.
Release means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposal, deposit,
dispersal, migrating, or other movement into the air, ground, or surface water,
or soil in violation of any Environmental Law.
Removal Effective Date has the meaning set forth in Section 9.06(b).
Reportable Event means any of the events set forth in Section 4043(c) of ERISA,
other than events for which the 30 day notice period has been waived.
Request for Credit Extension means a Borrowing Notice.
Required Lenders means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans have been terminated pursuant to Section 8.02, Lenders holding in the
aggregate more than 50% of the Outstanding Amount of all Loans; provided that
the Commitment of, and the portion of the Outstanding Amount of all Loans held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.
Resignation Effective Date has the meaning set forth in Section 9.06(a).

24

--------------------------------------------------------------------------------




Responsible Officer means the president, chief executive officer, chief
financial officer, treasurer or assistant treasurer of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
Restricted Payment by a Person means any dividend or other distribution (whether
in cash, securities or other property) with respect to any equity interest in
such Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
equity interest or of any option, warrant or other right to acquire any such
equity interest.
Rolling Period means any period of four consecutive fiscal quarters.
S&P means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc.
Servicing Employees has the meaning set forth in Section 5.15.
SPC has the meaning specified in Section 10.07(g).
Specified Acquisition has the meaning set forth in the definition of
“Acquisition Period”.
Specified Affiliate means each Affiliate of SXL Operations other than the
Companies.
Stated Maturity Date means August 7, 2014.
Subsidiary of a Person means a corporation, partnership, joint venture, limited
liability company or other business entity of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of SXL Operations.
Summary Hedged Inventory Report means a summary report with respect to the
Hedged Eligible Inventory, as described in Section 6.02(d).
Sunoco means Sunoco, Inc., a Pennsylvania corporation.
Sunoco Terminal means any storage terminal, tankage or facility owned by (i) a
Loan Party, or (ii) an Affiliate of a Loan Party that has executed and delivered
a waiver of lien or lien subordination agreement in form and substance
reasonably acceptable to the Administrative Agent with respect to any Hedged
Eligible Inventory stored at such terminal, tankage or facility.
SXL Operations has the meaning set forth in the introductory paragraph hereto.

25

--------------------------------------------------------------------------------




Swap Contract means (a) any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
Swap Termination Value means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a) the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include any Lender).
Synthetic Lease Obligation means the monetary obligation of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment). The amount of any Synthetic
Lease Obligation as of any date shall be deemed to be the amount of Attributable
Principal in respect thereof as of such date.
Taxes means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
Total Capitalization means, as of any date of determination, the total of (i)
Consolidated Total Debt plus (ii) Consolidated Net Worth.
Treasury Services Agreement means the Amended and Restated Treasury Services
Agreement between SXL Operations, the MLP, and Sunoco, dated as of November 26,
2003, pursuant to which SXL Operations and the MLP participate in Sunoco’s
centralized cash management program.
Type means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
UCC means the Uniform Commercial Code as in effect in the State of New York.

26

--------------------------------------------------------------------------------




Unfunded Pension Liability means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the actuarial assumptions
used for funding the Pension Plan pursuant to Section 412 of the Code for the
applicable plan year.
U.S. Person means any person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
U.S. Tax Compliance Certificate has the meaning assigned to such term in Section
3.01(f).
Voting Stock means the capital stock (or equivalent thereof) of any class or
kind, of a Person, the holders of which are entitled to vote for the election of
directors, managers, or other voting members of the governing body of such
Person.
Wholly-Owned when used in connection with a Person means any Subsidiary of such
Person of which all of the issued and outstanding shares of stock (except shares
required as directors’ qualifying shares) shall be owned by such Person or one
or more of its Wholly-Owned Subsidiaries.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless specified herein or in such other Loan Document:
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)    (i)    The words “herein” and “hereunder” and words of similar import
when used in any Loan Document shall refer to such Loan Document as a whole and
not to any particular provision thereof.
(ii)    Unless otherwise specified, Article, Section, Exhibit and Schedule
references are to the Loan Document in which such reference appears.
(iii)    The words “include”, “includes” and “including” is by way of example
and not limitation.
(iv)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced.
(v)    The words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
(c)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(d)    Section headings herein and the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

27

--------------------------------------------------------------------------------




(e)    Any reference herein to any Person shall be construed to include such
Person’s successors and assigns.
1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data required to
be submitted pursuant to this Agreement shall be prepared in conformity with,
GAAP applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance by the MLP and its
Subsidiaries with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness shall be deemed to be carried at 100%
of the outstanding principal amount thereof, and the effects of FASB ASC 825 and
FASB ASC 470-20 on financial liabilities shall be disregarded.
(b)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the MLP and its Subsidiaries or to the
determination of any amount for the MLP and its Subsidiaries on a consolidated
basis or any similar reference shall, in each case, be deemed to include each
variable interest entity that the MLP is required to consolidate pursuant to
FASB ASC 810 as if such variable interest entity were a Subsidiary as defined
herein.
1.04    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.05    References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, extensions, supplements and
other modifications are not prohibited by any Loan Document; and (b) references
to any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.
ARTICLE II.
THE COMMITMENTS AND BORROWINGS
2.01    Loans.
(a)    Subject to the terms and conditions set forth herein, each Lender
severally, but not jointly, agrees to make loans (each such loan, a “Loan”) to
the Borrower from time to time on any Business Day during the period from the
Closing Date to the Maturity Date, in an aggregate amount not to exceed at any
time outstanding the amount of such Lender’s Commitment. Such Borrowings may be
prepaid and reborrowed from time to time in accordance with the terms and
provisions of the Loan Documents; provided that, each such Borrowing must occur
on a Business Day and no later than the Business Day immediately preceding the
Maturity Date, and provided, further, that after giving effect to any Borrowing
of Loans, (i) the aggregate Outstanding Amount of all Loans shall not exceed the
lesser of (x) the Loan Value at such

28

--------------------------------------------------------------------------------




time, and (y) the Aggregate Commitments, and (ii) the aggregate Outstanding
Amount of the Loans of any Lender shall not exceed such Lender’s Commitment.
(b)    Loans shall be available to the Borrower for the purposes set forth in
Section 6.12.
2.02    Reserved.
2.03    Borrowings, Conversions and Continuations of Loans.
(a)    Each Borrowing of Loans, each conversion of Loans from one Type to the
other, and each continuation of Loans as the same Type shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than 11:00 a.m., New York time, (i) three Business Days prior to the
requested date of any Borrowing of, conversion to or continuation of Eurodollar
Rate Loans, (ii) three Business Days prior to the conversion of Eurodollar Rate
Loans to Base Rate Loans, and (iii) on the requested date of any Borrowing of
Base Rate Loans. Each such telephonic notice must be confirmed promptly by
delivery to the Administrative Agent of a written Borrowing Notice,
appropriately completed and signed by an authorized officer of the Borrower.
Each Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall
be in a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Each Borrowing Notice (whether telephonic or written) shall specify (i)
whether the Borrower is requesting a Borrowing, a conversion of Loans from one
Type to the other, or a continuation of Loans as the same Type, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, and (v) if applicable, the duration of
the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Loan in a Borrowing Notice or if the Borrower fails to give a timely
notice requesting a conversion or continuation, then the applicable Loans shall
be made or continued as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Borrowing Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.
(b)    Following receipt of a Borrowing Notice with respect to Loans, the
Administrative Agent shall promptly notify each Lender of its Pro Rata Share of
the applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in the
preceding subsection. In the case of a Borrowing of Loans, each Lender shall
make the amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m.,
New York time, on the Business Day specified in the applicable Borrowing Notice.
Upon satisfaction of the applicable conditions set forth in Section 4.02, the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Citibank with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to the Administrative Agent by the Borrower.

29

--------------------------------------------------------------------------------




(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurodollar Rate Loan. During the existence of a Default or Event of Default, no
Loans may be requested as, converted to or continued as Eurodollar Rate Loans
without the consent of the Required Lenders, and the Required Lenders may demand
that any or all of the then outstanding Eurodollar Rate Loans be converted
immediately to Base Rate Loans.
(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Eurodollar Rate Loan upon
determination of such interest rate. The determination of the Eurodollar Rate by
the Administrative Agent shall be conclusive in the absence of manifest error.
(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten (10) Interest Periods in effect at any given time with
respect to Loans.
2.04    Prepayments.
(a)    Optional Prepayments.
(i)    The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay in whole or in part the Loans without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 11:00 a.m., New York time, (A) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans, and (B)
on the date of prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar
Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof; and (iii) any prepayment of Base Rate Loans shall be
in a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Each such notice shall specify the date and amount of such prepayment
and the Type(s) of Loans to be prepaid. The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of such Lender’s Pro
Rata Share of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Each such
prepayment shall be applied to the Loans of the Lenders in accordance with their
respective Pro Rata Shares.
(ii)    Unless a Default or Event of Default has occurred and is continuing or
would arise as a result thereof, any payment or prepayment of the Loans may be
reborrowed by Borrower, subject to the terms and conditions hereof.
(b)    Mandatory Prepayments. If for any reason the Outstanding Amount of all
Loans at any time exceeds (i) the Aggregate Commitments then in effect, the
Borrower shall within one Business Day prepay the Loans in an amount equal to
such excess, or (ii) the Loan Value at such time, the Borrower shall within
three Business Days prepay the Loans in an amount equal to such excess.
(c)    Prepayments: Interest/Consequential Loss. All prepayments under this
Section 2.04 shall be made together with accrued interest to the date of such
prepayment on the principal amount prepaid. The Borrower shall pay any amounts
due under Section 3.05 with respect to such prepayments.

30

--------------------------------------------------------------------------------




2.05    Reduction or Termination of Commitments.
The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Commitments, or permanently reduce the Aggregate Commitments to an
amount not less than the then Outstanding Amount of all Loans; provided that (i)
any such notice shall be received by the Administrative Agent not later than
11:00 a.m., five Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $5,000,000 or
any whole multiple of $1,000,000 in excess thereof. The Administrative Agent
shall promptly notify the Lenders of any such notice of reduction or
termination. Once reduced in accordance with this Section, the Commitments may
not be increased. Any reduction of the Aggregate Commitments shall be applied to
the Aggregate Commitments of each Lender according to its Pro Rata Share. All
Facility Fees on the portion of the Commitment so terminated which have accrued
to the effective date of any termination of Commitments shall be paid on the
effective date of such termination.
2.06    Repayment of Loans.
The Borrower shall repay to each Lender on the Maturity Date the aggregate
principal amount of such Lender’s Loans outstanding on such date.
2.07    Interest.
(a)    Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate and (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.
(b)    While any Event of Default exists pursuant to Sections 8.01(a) or
8.01(f) the Borrower shall pay interest on the principal amount of all
outstanding Loans at a fluctuating interest rate per annum at all times equal to
the Default Rate to the fullest extent permitted by applicable Law. Accrued and
unpaid interest on past due amounts (including interest on past due interest)
shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
(d)    If the designated rate applicable to any Borrowing exceeds the Maximum
Rate, the rate of interest on such Borrowing shall be limited to the Maximum
Rate, but any subsequent reductions in such designated rate shall not reduce the
rate of interest thereon below the Maximum Rate until the total amount of
interest accrued thereon equals the amount of interest which would have accrued
thereon if such designated rate had at all times been in effect. In the event
that at maturity (stated or by acceleration), or at final payment of the
Outstanding Amount of any Loans, the total amount of interest paid or accrued is
less than the amount of interest which would have accrued if such designated
rates had at all times been in effect, then, at such time and to the extent
permitted by Law, the Borrower shall pay an amount equal to the difference
between (a) the lesser of the amount of interest which would have accrued if
such designated rates had at all times

31

--------------------------------------------------------------------------------




been in effect and the amount of interest which would have accrued if the
Maximum Rate had at all times been in effect, and (b) the amount of interest
actually paid or accrued on such Outstanding Amount.
2.08    Fees.
(a)    Facility Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Pro Rata Share, a facility fee
(the “Facility Fee”) equal to the Applicable Rate times the actual daily amount
of the Aggregate Commitments, regardless of usage, subject to adjustment as
provided in Section 2.16. The Facility Fee payable to each Lender shall accrue
at all times from the Closing Date until the Maturity Date and shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the Maturity Date. The Facility Fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. The Facility Fee shall accrue at all times from
and after the Closing Date, including at any time during which one or more of
the conditions in Article IV is not met.
(b)    Arranger’s and Agency Fees. The Borrower shall pay certain fees to each
Arranger for such Arranger’s own account, and shall pay an agency fee to the
Administrative Agent for the Administrative Agent’s own account, in the amounts
and at the times specified in the Fee Letters. Such fees shall be fully earned
when paid and shall be nonrefundable for any reason whatsoever.
(c)    Lenders’ Upfront Fee. On the Closing Date, the Borrower shall pay to the
Administrative Agent, for the account of the Lenders in accordance with their
respective Pro Rata Shares, an upfront fee in the agreed amount in accordance
with the applicable Fee Letter. Such upfront fees are for the credit facilities
by the Lenders under this Agreement and are fully earned on the date paid. The
upfront fee paid to each Lender is solely for its own account and is
nonrefundable for any reason whatsoever.
2.09    Computation of Interest and Fees. Computation of interest on Loans whose
interest rate is determined by reference to the prime rate shall be calculated
on the basis of a year of 365 or 366 days, as the case may be, and the actual
number of days elapsed. Computation of all other types of interest and all fees
shall be calculated on the basis of a year of 360 days and the actual number of
days elapsed, which results in a higher yield to the payee thereof than a method
based on a year of 365 or 366 days. Interest shall accrue on each Loan for the
day on which the Loan is made, and shall not accrue on a Loan, or any portion
thereof, for the day on which the Loan or such portion is paid.
2.10    Evidence of Debt. The Loans made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error or the amount of the Loans made by the Lenders to the
Borrower and the interest and payments thereon. Any failure so to record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the Loans. In
the event of any conflict between the accounts and records maintained by an
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of such Lender shall control. Upon the
request of any Lender made through the Administrative Agent, such Lender's Loans
may

32

--------------------------------------------------------------------------------




be evidenced by one or more Notes. Each Lender may attach schedule to its
Note(s) and endorse thereon the date, Type (if applicable), amount and maturity
of the applicable Loans and payments with respect thereto.
2.11    Payments Generally.
(a)    All payments to be made by the Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 12:00 noon, New York
time, on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
after 12:00 noon, New York time, shall be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue.
(b)    Subject to the definition of “Interest Period,” if any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
(c)    If no Default or Event of Default exists and if no order of application
is otherwise specified in the Loan Documents, payments and prepayments of the
Obligations shall be applied first to fees, second to accrued interest then due
and payable on the Outstanding Amount of Loans, and then to the remaining
Obligations in the order and manner as Borrower may direct.
(d)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully the Obligations, or if a Default or Event of
Default exists, any payment or prepayment shall be applied in the following
order: (i) to the payment of enforcement expenses incurred by the Administrative
Agent, including Attorney Costs; (ii) to the ratable payment of all other fees,
expenses, and indemnities for which the Administrative Agent or Lenders have not
been paid or reimbursed in accordance with the Loan Documents (as used in this
Section 2.11(d)(ii), a “ratable payment” for any Lender or the Administrative
Agent shall be, on any date of determination, that proportion which the portion
of the total fees, expenses, and indemnities owed to such Lender or the
Administrative Agent bears to the total aggregate fees and indemnities owed to
all Lenders and the Administrative Agent on such date of determination);
(iii) to the ratable payment of accrued and unpaid interest on the Outstanding
Amount of Loans (as used in this Section 2.11(d)(iii), “ratable payment” means,
for any Lender, on any date of determination, that proportion which the accrued
and unpaid interest on the Outstanding Amount of Loans owed to such Lender bears
to the total accrued and unpaid interest on the Outstanding Amount of Loans owed
to all Lenders); (iv) to the ratable payment of the Outstanding Amount of Loans
(as used in this Section 2.11(d)(iv), “ratable payment” means for any Lender, on
any date of determination, that proportion which the Outstanding Amount of Loans
owed to such Lender bears to the Outstanding Amount of Loans owed to all
Lenders); and (v) to the payment of the remaining Obligations, if any, in the
order and manner Required Lenders deem appropriate.
(e)    Unless the Borrower or any Lender has notified the Administrative Agent
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder (or, in the case of a Lender’s notice associated with a Base
Rate Loan, prior to 1:00 p.m., New York time, on the date of the funding of

33

--------------------------------------------------------------------------------




such Loan) that the Borrower or such Lender, as the case may be, will not make
such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:
(i)    if the Borrower failed to make such payment, each Lender shall forthwith
on demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available
funds, at the greater of the Federal Funds Rate from time to time in effect and
a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation; and
(ii)    if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the greater of the Federal Funds Rate from
time to time in effect and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan, included in the applicable Borrowing. If such Lender does
not pay such amount forthwith upon the Administrative Agent’s demand therefor,
the Administrative Agent may make a demand therefor upon the Borrower, and the
Borrower shall pay such amount to the Administrative Agent, together with
interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to the applicable Borrowing. Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which the Administrative Agent or the Borrower may have
against any Lender as a result of any default by such Lender hereunder.
A notice of the Administrative Agent to any Lender with respect to any amount
owing under this subsection (e) shall be conclusive, absent manifest error.
(f)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and the conditions to the applicable Borrowing set forth in Article
IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
(g)    The obligations of the Lenders hereunder to make Loans, and to make
payments pursuant to Section 9.08 are several and not joint. The failure of any
Lender to make any Loan, fund any participation or make any payment pursuant to
Section 9.08 on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or to make
its payment pursuant to Section 9.08.

34

--------------------------------------------------------------------------------




(h)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
2.12    Sharing of Payments. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any Loans made by it resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon greater than its Pro Rata Share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest; and
(ii)    the provisions of this paragraph shall not be construed to apply to (x)
any payment made by or on behalf of the Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender) or (y) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans to any assignee or participant, other than to the Borrower or
any Subsidiary thereof (as to which the provisions of this paragraph shall
apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party.
2.13    Increase in Aggregate Committed Sum.
(a)    Provided there exists no Event of Default, the Borrower may from time to
time provide notice to the Administrative Agent (who shall promptly notify the
Lenders) that (i) one or more Lenders has or have agreed to increase its (or
their) Committed Sum under the Credit Agreement, or (ii) one or more Eligible
Assignees (other than a Lender) has or have agreed to become Lender(s) pursuant
a joinder agreement in form and substance satisfactory to the Administrative
Agent; provided, that (A) the Borrower shall be required to obtain the prior
written consent of the Administrative Agent to the addition of any new Lender,
(B) the minimum Committed Sum of any new Lender shall be $5,000,000, and (C) the
Aggregate Committed Sum may at no time exceed $300,000,000. No Lender is
obligated to increase its Committed Sum at any time pursuant to this Section
2.13.
(b)    If the Aggregate Committed Sum is increased in accordance with this
Section 2.13, the Administrative Agent and the Borrower shall determine the
effective date (the “Increase Effective Date”) of such increase. The
Administrative Agent shall promptly notify the Borrower and the Lenders of such
increase and the Increase Effective Date. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of the Borrower and of each Guarantor dated as of the

35

--------------------------------------------------------------------------------




Increase Effective Date signed by a Responsible Officer of each such Loan Party
(i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V of the Credit Agreement
and the other Loan Documents are true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the Increase Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date, and except that for purposes of this Section 2.13, the representations and
warranties contained in Sections 5.05(a) and 5.05(b) shall be deemed to refer to
the most recent financial statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01, and (B) no Event of Default exists. The
Borrower shall prepay any Loans outstanding on the Increase Effective Date (and
pay any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Loans ratable with any revised Pro Rata Shares
arising from any nonratable increase in the Aggregate Committed Sum under this
Section 2.13.
(c)    This Section 2.13 shall supersede any provisions in Sections 2.12 or
10.01 to the contrary.
2.14    Reserved.
2.15    Reserved.
2.16    Defaulting Lenders.
(a)    Defaulting Lender Waterfall. Any amount paid by the Borrower or otherwise
received by the Administrative Agent for the account of a Defaulting Lender
under this Agreement (whether on account of principal, interest, fees, indemnity
payments or other amounts) will not be paid or distributed to such Defaulting
Lender, but will instead be retained by the Administrative Agent in a segregated
account and (subject to Section 2.16(e)) will be applied by the Administrative
Agent, to the fullest extent permitted by law, to the making of payments from
time to time in the following order of priority: first to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent under this
Agreement, second to the payment of post-default interest and then current
interest due and payable to the Lenders hereunder other than Defaulting Lenders,
ratably among them in accordance with the amounts of such interest then due and
payable to them, three to the payment of fees then due and payable to the
Non-Defaulting Lenders hereunder, ratably among them in accordance with the
amounts of such fees then due and payable to them, fourth to the ratable payment
of other amounts then due and payable to the Non-Defaulting Lenders, and fifth
to pay amounts owing under this Agreement to such Defaulting Lender or as a
court of competent jurisdiction may otherwise direct.
(b)    Certain Fees. Anything herein to the contrary notwithstanding, during any
period which a Lender is a Defaulting Lender, such Defaulting Lender shall not
be entitled to receive any Facility Fee pursuant to Section 2.08(a) (without
prejudice to the rights of the Non-Defaulting Lenders in respect of such fees)
except to extent allocable to the sum of the Outstanding Amount of the Loans
funded by it (and the Borrower shall not be required to pay the remaining amount
of such Facility Fee that otherwise would have been required to have been paid
to that Defaulting Lender). The pro rata payment provisions of Section 2.12 will
automatically be deemed adjusted to reflect the provisions of this Section.

36

--------------------------------------------------------------------------------




(c)    Termination of Defaulting Lender Commitment. The Borrower may terminate
the unused amount of any Defaulting Lender’s Commitment upon not less than three
Business Days’ prior notice to the Administrative Agent (which will promptly
notify the Lenders thereof), and in such event the provisions of Section 2.16(a)
will apply to all amounts thereafter paid by the Borrower for the account of
such Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts), provided that, unless otherwise
specifically agreed in writing by the Borrower, neither such termination nor any
other provision, or act taken by the Borrower, hereunder will be deemed to be a
waiver or release of any claim that the Borrower, the Administrative Agent or
any Lender may have against such Defaulting Lender.
(d)    Replacement of Defaulting Lender. The Borrower may require a Defaulting
Lender to assign and delegate its interests, rights and obligations under this
Agreement in accordance with Section 3.07(b).
(e)    Cure. If the Borrower and the Administrative Agent agree in writing in
their discretion that a Lender that is a Defaulting Lender, as the case may be,
should no longer be deemed to be a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any amounts then held in the segregated
account referred to in Section 2.16(a)), such Lender will, to the extent
applicable, purchase such portion of outstanding Loans of the other Lenders
and/or make such other adjustments as the Administrative Agent may determine to
be necessary to cause the participations in Loans of the Lenders to be on a pro
rata basis in accordance with their respective Commitments, whereupon such
Lender will cease to be a Defaulting Lender and will be a Non-Defaulting Lender
(and the participations in Loans of each Lender will automatically be adjusted
on a prospective basis to reflect the foregoing); provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while such Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Non-Defaulting
Lender will constitute a waiver or release of any claim of any party hereunder
arising from such Lender’s having been a Defaulting Lender.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY


3.01    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Taxes,
except as required by Law. If any applicable Law requires the deduction or
withholding of any Tax from any such payment, then the Borrower, Administrative
Agent, or any Guarantor, as applicable, shall be entitled to make such deduction
or withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with the applicable Law and, if
such Tax is an Indemnified Tax, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions of
Indemnified Taxes applicable to additional sums payable under this Section) the
Administrative Agent or Lender(s), as the case may be, receives an amount equal
to the sum it would have received had no such deductions been made.

37

--------------------------------------------------------------------------------




(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
(c)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by the Administrative Agent or such Lender, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(d)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.07(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 3.01(d).
(e)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower (or a Guarantor, as applicable)
to a Governmental Authority, the Borrower (or such Guarantor, as applicable)
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
(ii)
Without limiting the generality of the foregoing,


38

--------------------------------------------------------------------------------




(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(2)    executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender

39

--------------------------------------------------------------------------------




under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed originals of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and
(D)    if a payment made to any Lender or the Administrative Agent under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Lender or the Administrative Agent, as the case may be, were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
or the Administrative Agent, as applicable, shall deliver to the Borrower and
the Administrative Agent at the time or times prescribed by law and at such time
or times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender or the Administrative Agent, as
applicable, has complied with its obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
pursuant to this Section 3.01 expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so.
(g)    Treatment of Certain Refunds. If the Administrative Agent or a Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower (or a
Guarantor, as applicable) or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower (or
such Guarantor, as applicable) an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
(or such Guarantor, as applicable) under this Section with respect to the Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent or such Lender, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Borrower (or such Guarantor, as
applicable), upon the request of the Administrative Agent, or such Lender,
agrees to repay the amount paid over to the Borrower (or such Guarantor, as
applicable) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This paragraph shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes that it deems confidential) to
the Borrower or any other Person.

40

--------------------------------------------------------------------------------




(h)    Survival. Each party’s obligations under this Section 3.01(h) shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.
3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the Eurodollar Rate, or materially
restricts the authority of such Lender to purchase or sell, or to take deposits
of, Dollars in the London interbank eurodollar market, then, on notice thereof
by such Lender to the Borrower through the Administrative Agent, (i) any
obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and (ii) if
such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted. Each Lender agrees
to designate a different Lending Office if such designation will avoid the need
for such notice and will not, in the reasonable judgment of such Lender,
otherwise be materially disadvantageous to such Lender.
3.03    Inability to Determine Rates. If the Administrative Agent or the
Required Lenders determine in connection with any request for a Eurodollar Rate
Loan or a conversion to or continuation thereof that (a) Dollar deposits are not
being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Loan, (b) adequate
and reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to the Lenders of
funding such Loan, then the Administrative Agent will promptly notify the
Borrower and all Lenders. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent

41

--------------------------------------------------------------------------------




revokes such notice. Upon receipt of such notice, the Borrower may revoke any
pending request for a Borrowing, conversion or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.
3.04    Increased Cost; Reserves on Eurodollar Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(d));
(ii)    subject any Lender or to any tax of any kind whatsoever with respect to
this Agreement or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 3.01 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender); or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount) then, upon request of such Lender, the Borrower will pay to
such Lender, as the case may be, such additional amount or amounts as will
compensate such Lender, as the case may be, for such additional costs incurred
or reduction suffered.
(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, such
Lender, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity requirements), then from time to time the
Borrower will pay to such Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.
(c)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such

42

--------------------------------------------------------------------------------




increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
(d)    Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender,
as long as such Lender shall be required under regulations of the Board to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional costs on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 15 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender. If a Lender fails to give
notice 15 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 15 days from receipt of such notice.
3.05    Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss (excluding loss of
anticipated profits), cost or expense incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
3.06    Matters Applicable to all Requests for Compensation. A certificate of
the Administrative Agent or any Lender claiming compensation under this Article
III and setting forth the additional amount or amounts to be paid to it
hereunder shall be conclusive in the absence of manifest error. In determining
such amount, the Administrative Agent or such Lender may use any reasonable
averaging and attribution methods. The Borrower shall pay the Administrative
Agent or such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.
3.07    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or if any Lender gives a notice pursuant to Section
3.02, then such Lender shall use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its

43

--------------------------------------------------------------------------------




offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, or eliminate the need for the
notice pursuant to Section 3.02, as applicable and (ii) in each case, would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, and, in each case, such Lender has declined or is unable to eliminate the
requirement to pay any such additional amounts by designating a different
Lending Office in accordance with Section 3.07(a), or if any Lender is a
Defaulting Lender or Non-Consenting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
10.07), all of its interests, rights and obligations under this Agreement and
the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:
(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.07(b);
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    such assignment does not conflict with applicable law; and
(v)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
3.08    Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Commitments and payment in full of all the other
Obligations.
ARTICLE IV.
CONDITIONS PRECEDENT



44

--------------------------------------------------------------------------------




4.01    Conditions to Closing Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the Closing Date which is scheduled
to occur upon the satisfaction of the following conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or facsimiles (followed promptly by originals) and unless otherwise
specified, each properly executed by an authorized officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance reasonably satisfactory to the Administrative Agent and each of
the Lenders:
(i)    executed counterparts of this Agreement and the Guaranty, each dated as
of the Closing Date;
(ii)    Notes executed by the Borrower in favor of each Lender requesting such
Notes, each dated as of the Closing Date;
(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of officers of each Loan Party as the
Administrative Agent may require to establish the identities of and verify the
authority and capacity of each officer thereof authorized to act in connection
with this Agreement and the other Loan Documents to which such Loan Party is a
party;
(iv)    such evidence as the Administrative Agent may reasonably require to
verify that each Loan Party and the General Partner is duly organized or formed,
validly existing, in good standing in the jurisdiction of its organization;
(v)    a certificate signed by an a Responsible Officer of the Borrower
certifying (A) that the representations and warranties contained in Article V
are true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations or warranties that are
already qualified as to materiality in the text thereof) on and as of such date,
(B) no Default or Event of Default has occurred and is continuing as of such
date, (C) since December 31, 2012 there has occurred no event or condition that
has had or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect, (D) there is no litigation, investigation
or proceeding known to and affecting the Borrower or any Borrower Affiliate for
which the Borrower is required to give notice pursuant to Section 6.03(b) (or,
if there is any such litigation, investigation or proceeding, then a notice
containing the information required by Section 6.03(b) shall be given
concurrently with the delivery of the certificate given pursuant to this
clause (v)), and (E) no action, suit, investigation or proceeding is pending or
threatened in any court or before any arbitrator or Governmental Authority by or
against the Borrower or any Borrower Affiliate, or any of their respective
properties, that could reasonably be expected to have a Material Adverse Effect;
(vi)    receipt of audited financial statements of the MLP as of December 31,
2012, unaudited financial statements of the MLP as of June 30, 2013, and such
other financial information as the Administrative Agent may reasonably request;
(vii)    opinions from (i) Vinson & Elkins LLP, counsel to each Loan Party and
the General Partner, and (ii) Kathleen Shea-Ballay, counsel to each Loan Party
and the General Partner, in each

45

--------------------------------------------------------------------------------




case, addressed to the Administrative Agent and each Lender, as to the matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
may reasonably request;
(viii)    evidence of termination of the Commitments as defined in Existing
Credit Agreement and repayment or refinancing of all loans thereunder
simultaneously with the Closing Date; and
(ix)    such other assurances, certificates, documents, consents or opinions as
the Administrative Agent or the Required Lenders reasonably may require.
(b)    Any fees due and payable at the Closing Date shall have been paid.
(c)    The Borrower shall have paid Attorney Costs of the Administrative Agent
to the extent invoiced prior to, or on, the Closing Date.
Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.
4.02    Conditions to all Loans. The obligation of each Lender to honor any
Borrowing Notice with respect to Loans (other than a Borrowing Notice requesting
only a conversion of Loans to the other Type, or a continuation of Loans as the
same Type) is subject to the following conditions precedent:
(a)    The representations and warranties of the Loan Parties contained in
Article V (other than Section 5.05(c)), or which are contained in any document
furnished at any time under or in connection herewith, shall be true and correct
in all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of such
Request for Credit Extension, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01.
(b)    No Default or Event of Default, and no “Default” or “Event of Default”
under the Multi-Year Credit Agreement, shall exist or would result from such
proposed Request for Credit Extension.
(c)    The Administrative Agent shall have received a Request for Credit
Extension in accordance with the requirements hereof.
(d)    The Administrative Agent shall have received a Summary Hedged Inventory
Report which shall include the Hedged Eligible Inventory being financed with
such Borrowing.

46

--------------------------------------------------------------------------------




Each Request for Credit Extension (other than a Borrowing Notice requesting only
a conversion of Loans to the other Type or a continuation of Loans as the same
Type) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES


Each of the Borrower and the Guarantors represents and warrants to the
Administrative Agent and the Lenders that:
5.01    Existence; Qualification and Power; Compliance with Laws. As of the
Closing Date, the General Partner shall be the sole general partner of the
Borrower. All of the limited partner interests in the Borrower, which shall
constitute 99.99% of the partner interests of the Borrower, are owned by SXL
Operations. The General Partner, the general partner of SXL Operations, the
general partner of the MLP and each Loan Party and the respective Subsidiaries
of the foregoing (a) is a corporation, partnership or limited liability company
duly organized or formed, validly existing and in good standing under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all governmental licenses, authorizations, consents and
approvals to (i) own its assets, carry on its business and (ii) execute,
deliver, and perform its obligations under the Loan Documents to which it is a
party, (c) is duly qualified and is licensed and in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification or license, and (d) is
in compliance with all Laws, except in each case referred to in clauses (b)(i),
(c) or (d) of this Section 5.01, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.
5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any material breach or
contravention of, or the creation of any Lien under, any Contractual Obligation
to which such Person is a party or any order, injunction, writ or decree of any
Governmental Authority to which such Person or its property is subject; or (c)
violate any Law.
5.03    Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by any Loan Party of this Agreement or any
other Loan Document.
5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms except to the extent that such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally from time to time in effect and may be subject to the discretion of
courts with respect to the granting of equitable remedies.

47

--------------------------------------------------------------------------------




5.05    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein. The Audited Financial Statements (i) fairly present the
financial condition of the MLP and its Subsidiaries as of the date thereof and
their results of operations for the period covered thereby in accordance in all
material respects with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein; and (ii) show all material
indebtedness and other liabilities, direct or contingent, of the MLP and its
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness in accordance with GAAP consistently applied
throughout the period covered thereby.
(b)    The unaudited consolidated financial statements of the MLP and its
Subsidiaries delivered pursuant to Section 4.01(a)(vi) (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, (ii) fairly present the financial
condition of the MLP and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance in all
material respects with GAAP consistently applied throughout the period covered
thereby, and (iii) show all material indebtedness and other liabilities, direct
or contingent, of the MLP and its Subsidiaries as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness in accordance with
GAAP consistently applied throughout the period covered thereby.
(c)    Since December 31, 2012, there has been no event or circumstance that has
or could reasonably be expected to have a Material Adverse Effect.
5.06    Litigation. There are no actions, suits, proceedings, investigations,
claims or disputes pending or, to the knowledge of any Guarantor or the Borrower
threatened or contemplated in writing, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Company or against any of
their properties or revenues which (a) seek to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) could reasonably be expected to have a Material Adverse Effect.
5.07    Ownership of Property; Liens. Each Company has good title to, or valid
leasehold interests in, all its real and personal property necessary or used in
the ordinary conduct of its business, except for such defects in title as would
not, individually or in the aggregate, have a Material Adverse Effect, and the
property of the Borrower and its Subsidiaries is subject to no Liens, other than
Permitted Liens.
5.08    Environmental Compliance. Each Guarantor and the Borrower have
reasonably concluded that (a) there are no claims alleging potential liability
under or responsibility for violation of any Environmental Law except any such
claims that could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect, (b) there is no environmental condition or
circumstance, such as the presence or Release of any Hazardous Substance, on any
property owned, operated or used by any Company that could reasonably be
expected to have a Material Adverse Effect, and (c) there is no violation of or
by any Company of any Environmental Law, except for such violations as could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
5.09    Insurance. The Companies maintain insurance providing Customary Coverage
provided by Independent Insurers, or the Companies and their properties are
covered by coverage provided by

48

--------------------------------------------------------------------------------




Independent Insurers to a Specified Affiliate and such Specified Affiliate
provides such contractual coverage to the Companies with respect to paying or
otherwise satisfying deductible requirements such that the Required Lenders are
satisfied that the effect of such arrangement is to provide the Companies with
the equivalent of Customary Coverage.
5.10    Taxes. Each Guarantor, the Borrower and their respective Subsidiaries
have filed all federal, state and other material tax returns and reports
required to be filed, and have paid all federal, state and other material taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings and for which
adequate reserves have been provided in accordance with GAAP. There is no
proposed tax assessment against any Company that would, if made, have a Material
Adverse Effect.
5.11    ERISA Compliance.
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state Laws except to the
extent that noncompliance could not reasonably be expected to have a Material
Adverse Effect. Each Plan that is intended to qualify under Section 401(a) of
the Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of each Guarantor and the Borrower,
nothing has occurred which would prevent, or cause the loss of, such
qualification, except to the extent that nonqualification could not reasonably
be expected to have a Material Adverse Effect. SXL Operations and each ERISA
Affiliate have made all required contributions to each Plan subject to the
Pension Funding Rules, and no application for a funding waiver under the Pension
Funding Rules or an extension of any amortization period pursuant to the Pension
Funding Rules has been made with respect to any Plan, except to the extent that
nonpayment or such application for a funding waiver could not reasonably be
expected to have a Material Adverse Effect.
(b)    There are no pending or, to the best knowledge of each Guarantor or the
Borrower, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect. Neither any Guarantor, the Borrower nor any ERISA
Affiliate has engaged in or knowingly permitted to occur and, to the Borrower’s
and each Guarantor’s knowledge, no other party has engaged in or permitted to
occur any prohibited transaction or violation of the fiduciary responsibility
rules with respect to any Plan that has resulted or could reasonably be expected
to result in a Material Adverse Effect.
(c)    (i) No ERISA Event has occurred or is reasonably expected to occur that
could reasonably be expected to have a Material Adverse Effect; (ii) no Pension
Plan has any Unfunded Pension Liability that (when aggregated with any other
Unfunded Pension Liability) has resulted or could reasonably be expected to
result in a Material Adverse Effect; (iii) neither SXL Operations nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA) that could reasonably be expected to
have a Material Adverse Effect; (iv) neither SXL Operations nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or 4243 of ERISA with
respect

49

--------------------------------------------------------------------------------




to a Multiemployer Plan ERISA that could reasonably be expected to have a
Material Adverse Effect; and (v) neither SXL Operations nor any ERISA Affiliate
has engaged in a transaction that could be subject to Sections 4069 or 4212(c)
of ERISA that could reasonably be expected to have a Material Adverse Effect.
5.12    Subsidiaries and other Investments. As of the Closing Date the Borrower
and SXL Operations have no Subsidiaries other than those specifically disclosed
in part (a) of Schedule 5.12, have no equity investment in any other corporation
or other entity other than those specifically disclosed in part (b) of Schedule
5.12, and such investments described in part (b) of Schedule 5.12 are in
compliance with Section 7.02(c). From and after the Closing Date the MLP will
have no Subsidiaries other than the general partner of SXL Operations, SXL
Operations and the Subsidiaries of SXL Operations (including the General Partner
and the Marketing Companies).
5.13    Margin Regulations; Investment Company Act; Use of Proceeds.
(a)    No Loan Party is engaged and no Loan Party will engage, principally or as
one of their important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the Board), or
extending credit for the purpose of purchasing or carrying margin stock. Margin
stock constitutes less than 25% of those assets of each Loan Party which are
subject to any limitation on a sale, pledge, or other restrictions hereunder.
(b)    No Loan Party, no Person controlling any Loan Party, or any Subsidiary of
any Loan Party is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.
(c)    The Borrower will use all proceeds of Credit Extensions in the manner set
forth in Section 6.12.
5.14    Disclosure. No written statement, information, report, representation,
or warranty (other than projections and general economic or specific industry
information developed by, and obtained from, third party sources) made by any
Loan Party in any Loan Document or furnished to the Administrative Agent or any
Lender by or on behalf of any Loan Party in connection with any Loan Document
contains any untrue statement of a material fact or omits to state any material
fact necessary to make the statements contained therein, not materially
misleading in light of the circumstances under which such statements were made.
5.15    Labor Matters. To the Borrower’s and each Guarantor’s knowledge, there
are no actual or threatened strikes, labor disputes, slowdowns, walkouts, or
other concerted interruptions of operations by the Servicing Employees that
could reasonably be expected to have a Material Adverse Effect. As used in this
Section, “Servicing Employees” means employees of the general partner of SXL
Operations or other Specified Affiliate who perform services in connection with
SXL Operations’ and its Subsidiaries’ business.
5.16    Compliance with Laws. No Company in violation of any Laws, other than
such violations which could not, individually or collectively, reasonably be
expected to have a Material Adverse Effect. No Company has received notice
alleging any noncompliance with any Laws, except for such noncompliance which no
longer exists, or which non-compliance could not reasonably be expected to have
a Material Adverse Effect.
5.17    Third Party Approvals. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any party that is not a party
to this Agreement is necessary or required in connection with the execution,
delivery or performance by, or enforcement against, any Loan Party of this

50

--------------------------------------------------------------------------------




Agreement or any other Loan Document except where obtained or where the failure
to receive such approval, consent, exemption, authorization, or the failure to
do such other action by, or provide such notice could not reasonably be expected
to have a Material Adverse Effect.
5.18    Solvency. Neither the Borrower and its Subsidiaries on a consolidated
basis, SXL Operations and its Subsidiaries on a consolidated basis, nor the MLP
and its Subsidiaries on a consolidated basis are “insolvent” as such term is
used and defined in (i) the United States Bankruptcy Code or (ii) the New York
Fraudulent Conveyance Act, N.Y. Debt. & Cred. Law §§ 270-281.
5.19    PATRIOT Act, Etc.
(a)    To the extent applicable, the Loan Parties and each of their Subsidiaries
is in compliance in all material respects with (i) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended),
and any other enabling legislation or executive order relating thereto, and
(ii) the USA Patriot Act (Title III of Pub. L. 107-56, as amended). None of the
Loan Parties or any of their Subsidiaries, or to the knowledge of any Loan
Party, any director or officer of the Loan Parties or any of their Subsidiaries
is subject to any sanctions administered by Office of Foreign Assets Control of
the United States Department of the Treasury (“OFAC”).
(b)    No Loan, nor the proceeds from any Loan, has been used, directly or
indirectly, to lend, contribute or provide for, or has otherwise made available
to, (a) fund any activity or business in a Designated Jurisdiction or (b) fund
any activity or business of any Person located, organized or residing in any
Designated Jurisdiction, or (c) in any other manner that will result in a
violation by any Person (including any Lender, the Arrangers or the
Administrative Agent) of Sanctions. As used in this subsection (b), “Designated
Jurisdiction” means any country or territory to the extent that such country or
territory itself is the subject of any Sanctions, and “Sanctions” means
international economic sanction administered or enforced by OFAC, the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.
ARTICLE VI.
AFFIRMATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation shall remain unpaid or unsatisfied, each of the Borrower, SXL
Operations and the MLP shall, and shall (except in the case of the covenants set
forth in Sections 6.01, 6.02, 6.03 and 6.12) cause each of their Subsidiaries
to:
6.01    Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail reasonably satisfactory to the Administrative Agent
and the Required Lenders:
(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the MLP, consolidated balance sheets of the MLP and its
Subsidiaries as at the end of such fiscal year, and the related statements of
income and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail, audited and accompanied by a report and opinion of Ernst & Young LLP or
other independent certified public accountant of nationally recognized

51

--------------------------------------------------------------------------------




standing reasonably acceptable to the Required Lenders, which report and opinion
shall be prepared in accordance with GAAP and shall not be subject to any
qualifications or exceptions as to the scope of the audit nor to any
qualifications and exceptions not reasonably acceptable to the Required Lenders;
and
(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the MLP, a
consolidated balance sheet of the MLP and its Subsidiaries as at the end of such
fiscal quarter, and the related statements of income and cash flows for such
fiscal quarter and for the portion of the MLP’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of the MLP as fairly presenting the financial condition, results of
operations and cash flows of the MLP and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes;
provided that, if any financial statement referred to in Section 6.01(a) or (b)
is readily available on-line through EDGAR, in lieu of furnishing copies of such
financial statement, the Borrower may notify the Administrative Agent of the
availability of such financial statements on EDGAR, and the Administrative Agent
shall make such notice available to the Lenders.
6.02    Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
(a)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and 6.01(b) (or, if the Borrower’s obligation to deliver such
financial statements is fulfilled by making them available on-line through
EDGAR, then at the time or promptly after the time that such financial
statements are made available on-line through EDGAR, but in any event not later
than the 90‑day and 45‑day time periods set forth in Sections 6.01(a) and
6.01(b)), a duly completed Compliance Certificate in form of Exhibit C signed by
a Responsible Officer of the Borrower, a Responsible Officer of SXL Operations
and a Responsible Officer of the MLP;
(b)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or written communication sent to
the equity owners of the MLP, and copies of all annual, regular, periodic and
special reports and registration statements which the MLP may file or be
required to file with the Securities and Exchange Commission under Section 13 or
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;
(c)    [intentionally blank]
(d)    on the third (3rd) Business Day prior to the Crude Settlement Date of
each month, and together with each Borrowing Notice, a Summary Hedged Inventory
Report (which, if delivered with a Borrowing Notice, shall include the Hedged
Eligible Inventory requested to be financed thereby), substantially in the form
of Exhibit H attached hereto or in such other form as may be agreed by the
Administrative Agent;
(e)    [intentionally blank]

52

--------------------------------------------------------------------------------




(f)    promptly, such additional information regarding the business, financial
or corporate affairs of any Loan Party as the Administrative Agent, at the
request of any Lender, may from time to time reasonably request.
6.03    Notices. Promptly notify the Administrative Agent and each Lender:
(a)    of the occurrence of any Default or Event of Default, as soon as possible
but in any event within five Business Days after a Responsible Officer of a Loan
Party obtains actual knowledge of the occurrence thereof;
(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including any of the following events if such has
resulted or could reasonably be expected to result in a Material Adverse Effect:
(i) breach or non-performance of, or any default under, a Contractual Obligation
of any Loan Party; (ii) any litigation, investigation by or required by a
Governmental Authority or proceeding between any Loan Party and any Governmental
Authority; or (iii) any litigation, investigation or proceeding involving any
Loan Party related to any Environmental Law;
(c)    of any announcement by Moody’s or S&P of any change or possible change in
a Debt Rating of SXL Operations; and
(d)    of (i) any modification, sale or exchange of any contract relating to
Hedged Eligible Inventory, (ii) any announcement by Moody’s or S&P of downgrade
in the Debt Rating of any counterparty with respect to any Hedged Eligible
Inventory resulting in such counterparty losing its Investment Grade Rating,
(iii) any receipt of cash proceeds by the Borrower with respect to Eligible
Receivables or Hedged Eligible Inventory, (iv) any disposition by the Borrower
of Hedged Eligible Inventory that does not result in the creation of Eligible
Receivables, (v) any disposition by the Borrower of Eligible Receivables which
does not result in the realization of cash proceeds by the Borrower, or (vi) any
other event; if any such event described in the preceding clauses (i) through
(vi) of this Section 6.03 results in a decrease in the Loan Value which requires
the Borrower to make a mandatory prepayment pursuant to Section 2.04(b).
In addition, the Borrower, SXL Operations and the MLP shall exercise reasonable
efforts to promptly notify the Administrative Agent of any material change in
accounting policies or financial reporting practices by the Borrower, SXL
Operations or the MLP.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement or other
Loan Document that have been breached.
6.04    Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets and (b) all lawful claims which, if unpaid, would by law
become a Lien upon its property, except, in the case of clause (a) or (b), where
(x) the validity thereof is being contested in good faith by appropriate
proceedings, (y) adequate reserves in accordance with GAAP are being maintained
by the appropriate Loan Party, and (z) the failure to make such payment pending
such contest could not reasonably be expected to result in a Material Adverse
Effect.

53

--------------------------------------------------------------------------------




6.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization, except in a transaction permitted by
Section 7.05, and (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises material to the conduct of its
business, except in a transaction permitted by Section 7.05.
6.06    Maintenance of Assets and Business. (a) Maintain all material licenses,
permits, and franchises necessary for the normal business; (b) keep all of its
assets which are useful in and necessary to its business in good working order
and condition (ordinary wear and tear excepted) and make all necessary repairs
thereto and replacements thereof; and (c) do all things necessary to obtain,
renew, extend, and continue in effect all Authorizations which may at any time
and from time to time be necessary for SXL Operations and its Subsidiaries to
operate their businesses in compliance with applicable Law; except where the
failure to so maintain, renew, extend, or continue in effect could not
reasonably be expected to have a Material Adverse Effect.
6.07    Maintenance of Insurance. Maintain insurance with respect to its
properties and business as described in Section 5.09.
6.08    Compliance with Laws and Sales Contracts. Comply in all material
respects with the requirements of all Laws (including Environmental Laws)
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law is being contested in good faith or a bona
fide dispute exists with respect thereto; or (b) the failure to comply therewith
could not be reasonably expected to have a Material Adverse Effect.
6.09    Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving its assets and
business; and maintain such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over it.
6.10    Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that when an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and without advance notice.
6.11    Compliance with ERISA. With respect to each Plan maintained by a
Company, do each of the following: (a) maintain each Plan in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
federal or state Laws, (b) cause each Plan which is qualified under Section
401(a) of the Code to maintain such qualification, and (c) make all required
contributions to any Plan subject to the Pension Funding Rules, except to the
extent that noncompliance, with respect to each event listed above, could not be
reasonably expected to have a Material Adverse Effect.

54

--------------------------------------------------------------------------------




6.12    Use of Proceeds. Use the proceeds of the Credit Extensions only to
finance or refinance the purchase by the Borrower of Hedged Eligible Inventory.
6.13    Maintenance of Separateness.
(a)    (i)    Maintain books and records separate from those of any other
Person, including any Specified Affiliate;
(ii)    maintain its assets in such a manner that it is not more costly or
difficult to segregate, identify or ascertain such assets;
(iii)    observe all organizational formalities;
(b)    (i)    hold itself out to creditors and the public as separate and
distinct from any other Person, including Specified Affiliates;
(ii)    conduct its business in its name or in business names or trade names of
the Companies, and use stationary, invoices and checks separate from those of
Specified Affiliates;
(iii)    not hold itself out as being available to satisfy the obligations of
any other Person, including any Specified Affiliate;
(c)    To the extent that any Company shares the same officers or other
employees as any of its Affiliates (other than another Company), the salaries of
and expenses relating to providing benefits to such officers and employees shall
be fairly allocated among such entities, and each such entity shall bear its
fair share of the salary and benefit costs associated with all such common
officers and employees;
(d)    To the extent that any Company jointly contracts with any of its
Affiliates (other than another Company) to do business with vendors or service
providers or to share overhead expenses, the costs incurred in doing so shall be
allocated fairly among such entities and each such entity shall bear its fair
share of such costs. To the extent that any Company contracts or does business
with vendors or service providers where the goods and services are partially for
the benefit of an Affiliate (other than another Company), the costs incurred in
doing so shall be fairly allocated to or among such entities for whose benefit
the goods and services are provided, and each such entity shall bear its fair
share of such costs; and
(e)    To the extent that any Company has officers in the same location as any
of its Affiliates (other than another Company), there shall be a fair and
appropriate allocation of overhead costs among them, and each such entity shall
bear its fair share of such expenses.
ARTICLE VII.
NEGATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligations shall remain unpaid or unsatisfied, each of the MLP, SXL Operations
and the Borrower agree that they shall not, nor shall they permit any of their
respective Subsidiaries to, directly or indirectly:
7.01    Liens. Create, incur, assume or suffer to exist, any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

55

--------------------------------------------------------------------------------




(a)    Liens pursuant to any Loan Document;
(b)    Liens existing on the Closing Date and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that the property covered thereby is
not increased, the amount of the Indebtedness secured thereby is not increased,
and any renewal or extension of the obligations secured or benefited thereby is
permitted under this Agreement;
(c)    Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;
(d)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings, if adequate reserves with respect thereto
are maintained on the books of the applicable Person;
(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(f)    deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case incurred
in the ordinary course of business;
(g)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;
(h)    judgment Liens not giving rise to an Event of Default, provided that
judgment Liens that encumber assets of any one or more Marketing Company shall
not secure judgments in an aggregate amount exceeding (individually or
collectively) $25,000,000;
(i)    statutory Liens in respect of First Purchase Crude Payables;
(j)    Liens on cash and cash equivalents in favor of brokers or other
counterparties securing only obligations owed by SXL Operations, the Borrower or
their respective Subsidiaries to such brokers or other counterparties pursuant
to Hedge Contracts and other Swap Contracts, provided that the aggregate amount
of cash and cash equivalents encumbered by Liens permitted pursuant to this
clause (j) does not exceed $200,000,000;
(k)    any Lien existing on any property or asset of any Person that becomes a
Subsidiary of SXL Operations after the Closing Date prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such Person becoming a Subsidiary,
(ii) such Lien shall not apply to any other property or assets of SXL Operations
or any other Subsidiary, and (iii) such Lien shall secure only those obligations
which it secures on the date such Person becomes a Subsidiary and any renewals,
extensions and modifications (but not increases) thereof (which, for the
avoidance of doubt,

56

--------------------------------------------------------------------------------




shall include any renewal, extension or modification which occurs substantially
concurrently with such Person becoming a Subsidiary of the SXL Operations); and
(l)    other Liens on assets of SXL Operations or its Subsidiaries (other than
the Borrower) securing Indebtedness of SXL Operations or its Subsidiaries,
provided that the aggregate outstanding principal amount of such Indebtedness
shall not exceed at any time $30,000,000.
7.02    Investments. Make or own any Investments, except:
(a)    Permitted Investments;
(b)    Investments by SXL Operations and any Subsidiary of SXL Operations in any
Wholly-Owned Subsidiary and in any entity which becomes a Wholly-Owned
Subsidiary as a result of such Investment;
(c)    Investments in the dollar amount outstanding on August 22, 2011 in the
entities listed in Sections (b) and (c) of Schedule 5.12 provided that such
entities satisfy the requirements set forth in the definition of Permitted Joint
Ventures;
(d)    
(i)    Investments in Permitted Joint Ventures by SXL Operations or a Subsidiary
of SXL Operations made during the 90-day period prior the issuance of equity by
the MLP, in an amount equal to the net proceeds of such equity issuance, to the
extent that the stated purpose of such equity issuance in the relevant
prospectus is the making of such specifically identified Investments in such
amounts, provided that until such equity is issued and such net proceeds are
received, such Investments shall not be permitted Investments under this clause
(d(i)) (but may be permitted under clause (e) below), and
(ii)    Investments in Permitted Joint Ventures by SXL Operations or a
Subsidiary of SXL Operations made during the 120-day period after the issuance
of equity by the MLP, in an amount equal to the net proceeds of such equity
issuance, to the extent that the stated purpose of such equity issuance in the
relevant prospectus is the making of such specifically identified Investments in
such amounts,
provided that in the case of clauses (d)(i) and (ii), such issuance of equity is
done after the Closing Date;
(e)    Investments made by SXL Operations or a Subsidiary of SXL Operations not
permitted by any other clause of this Section 7.02, provided that the aggregate
amount of such Investments made after August 22, 2011 shall not exceed
$250,000,000;
(f)    Investments by the MLP in SXL Operations and the general partner of SXL
Operations;
(g)    Trade accounts receivable which are for goods furnished or services
rendered in the ordinary course of business;
(h)    Deposits of net cash receipts and cash disbursements pursuant to the
Treasury Services Agreement or any similar agreement entered into with a
Specified Affiliate in replacement thereof; and

57

--------------------------------------------------------------------------------




(i)    Asset acquisitions by SXL Operations or a Subsidiary of SXL Operations;
provided that at the time of any Investment permitted by clauses (d) or (e) of
this Section 7.02, prior to and after giving effect to the making of such
Investment (A) no Default or Event of Default shall have occurred and be
continuing, (B) all representations and warranties set forth in Article V of
this Agreement (excluding Section 5.05(c)) shall be true and correct, and (C)
SXL Operations shall be in pro forma compliance with this Section 7.02 and
Sections 7.01, 7.04 and 7.14.
7.03    Hedging Agreements. Enter into any Swap Contracts other than in the
ordinary course of business for the purpose of directly mitigating risks to
which SXL Operations or its Subsidiaries are exposed in the conduct of their
business.
7.04    Indebtedness of Subsidiaries. Permit any Subsidiary of SXL Operations to
create, incur or assume any Indebtedness except:
(a)    (i) Indebtedness of Subsidiaries (other than the Borrower) owed to SXL
Operations, the MLP or a Subsidiary of SXL Operations; and (ii) Indebtedness of
the Borrower owed to SXL Operations provided that such Indebtedness is
subordinated to the full payment of the Obligations pursuant to an agreement in
form and substance satisfactory to the Administrative Agent;
(b)    Indebtedness of the Borrower owed under this Agreement;
(c)    Indebtedness of Subsidiaries (other than the Borrower) existing at the
time of acquisition of any new Subsidiary by SXL Operations or by a
then-existing Subsidiary of SXL Operations (other than the Borrower) and any
renewals, extension and modifications (but not increases) thereof (which, for
the avoidance of doubt, shall include and renewal, extension or modification
which occurs substantially concurrently with such acquisition); provided that
such Indebtedness was not incurred in contemplation of, and was in existence
prior to, such acquisition and that neither SXL Operations nor any other
Subsidiary of SXL Operations has any liability under such Indebtedness; and
(d)    additional Indebtedness of Subsidiaries (other than the Borrower),
provided that, (i) both before and after such Indebtedness is created, incurred
or assumed, no Default or Event of Default shall exist, and (ii) the aggregate
outstanding principal amount of such Indebtedness shall not exceed at any time
an amount equal to 0.75 times Consolidated EBITDA for the most recent four
fiscal quarters.
7.05    Fundamental Changes. Merge, consolidate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of the assets of (i) SXL
Operations or any Subsidiary (other than the Borrower and its Subsidiaries)
determined based upon the assets of SXL Operations and its Subsidiaries on a
consolidated basis, or (ii) the Borrower or any Subsidiary of the Borrower
determined based upon the assets of the Borrower and its Subsidiaries on a
consolidated basis, whether now owned or hereafter acquired, to or in favor of
any Person, except that, so long as no Default or Event of Default exists or
would result therefrom:


(a)    mergers and consolidations among SXL Operations and its Subsidiaries are
permitted, provided that in any merger or consolidation involving (i) the
Borrower, the Borrower is the surviving entity, or (ii) SXL Operations, SXL
Operations is the surviving entity;



58

--------------------------------------------------------------------------------




(b)    mergers and consolidations with another Person, provided that in any
merger or consolidation involving (i) the Borrower, the Borrower is the
surviving entity, (ii) SXL Operations, SXL Operations is the surviving entity,
or (iii) any Subsidiary, (A) such Subsidiary is the surviving entity, or (B)
such Person, upon completion of the merger or consolidation, will be a
Subsidiary; and


(c)    any Subsidiary (other than the Borrower) may sell or otherwise transfer
all or substantially all of its assets (upon voluntary liquidation, dissolution
or otherwise), to the Borrower, SXL Operations or to another Subsidiary;
provided that if the transferor in such a transaction is a Wholly-Owned
Subsidiary, then the transferee must also be a Wholly-Owned Subsidiary.
7.06    Sale-Leaseback. Make, or enter into an agreement to make, any
Disposition pursuant to a sale-leaseback transaction, except for Dispositions by
the MLP, SXL Operations or any Subsidiary of SXL Operations (other than the
Borrower) pursuant to sale-leaseback transactions if at the time of and after
giving effect to such Disposition, the aggregate fair market value of all assets
Disposed of by such Persons pursuant to sale-leaseback transactions after August
22, 2011 does not exceed $25,000,000.
7.07    Restricted Payments; Distributions and Redemptions; Payments on Excluded
Affiliate Debt.
(a)    Declare or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so, except that:
(i)    each Subsidiary of SXL Operations (other than the Borrower) may make
Restricted Payments to SXL Operations, the Borrower or to another Subsidiary, on
at least a pro rata basis with any other holders of its capital stock or other
equity interests if such Subsidiary is not wholly-owned by SXL Operations and
other wholly-owned Subsidiaries;
(ii)    the Borrower may declare and make Restricted Payments to SXL Operations,
and may redeem or repurchase its partner interests, in each case, in compliance
with the Partnership Agreement (SXL Marketing); provided, that no Default or
Event of Default exists at the time of, or would result from the making of, such
Restricted Payment or such redemption or repurchase;
(iii)    SXL Operations may declare and make Quarterly Distributions of
Available Cash as defined in the Partnership Agreement (SXL Operations) and SXL
Operations may redeem or repurchase its partner interests to the extent such
Quarterly Distributions, redemptions and repurchases in any fiscal quarter do
not exceed in the aggregate Available Cash as defined in the Partnership
Agreement (SXL Operations) and are made in accordance with the Partnership
Agreement (SXL Operations); provided, that (A) at the time each such Quarterly
Distribution is made, no Default that could become an Event of Default pursuant
to Section 8.01(f) exists and no Event of Default exists or would result
therefrom, and (B) at the time each such redemption or repurchase is made, no
Default or Event of Default exists or would result therefrom; and
(iv)    the MLP may (A) declare and make Quarterly Distributions of Available
Cash as defined in the Partnership Agreement (MLP) and the MLP may redeem or
repurchase its limited partnership units to the extent such Quarterly
Distributions, redemptions and repurchases in any fiscal quarter do not exceed,
in the aggregate Available Cash as defined in the Partnership Agreement (MLP)
and are made in accordance with the Partnership Agreement (MLP), provided, that
(1) at the time each such Quarterly Distribution is made, no Default that could
become an Event of Default

59

--------------------------------------------------------------------------------




pursuant to Section 8.01(f) exists and no Event of Default exists or would
result therefrom, and (2) at the time each such redemption or repurchase is
made, no Default or Event of Default exists or would result therefrom; and (B)
redeem Common Units with the proceeds received from a substantially concurrent
issuance of new Common Units or other Parity Units; provided that (1) each such
redemption complies with the terms of the Partnership Agreement (MLP), and (2)
at the time each such redemption is made, no Default or Event of Default exists
or would result therefrom. As used in this paragraph, “Common Units” and “Parity
Units” have the meaning given to them in the Partnership Agreement (MLP).
(b)    Make or permit to be made by SXL Operations or any Subsidiary of SXL
Operations any payments of principal or interest in respect of Excluded
Affiliate Debt (i) if a Default or Event of Default exists at the time of such
payment or would occur as a result of such payment, or (ii) if such payment
would otherwise be prohibited by the terms of the subordination agreement
applicable to such Excluded Affiliate Debt.
7.08    ERISA. At any time engage in a transaction which could be subject to
Section 4069 or 4212(c) of ERISA, or permit any Plan maintained by a Company to
(a) engage in any non-exempt “prohibited transaction” (as defined in Section
4975 of the Code); or (b) fail to comply with ERISA or any other applicable
Laws, which, with respect to each event listed above, could be reasonably
expected to have a Material Adverse Effect.
7.09    Nature of Business. Engage in any line of business other than (a)
Present and Related Businesses, and (b) any other business (other than
exploration and production) complementary, synergistic or ancillary thereto
(including, complementary, synergistic or ancillary technologies) or reasonable
extensions thereof.
7.10    Transactions with Affiliates. Sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) at prices and on terms and conditions not less favorable
to the MLP, SXL Operations, the Borrower or such Subsidiary, as applicable, than
could be obtained on an arm’s length basis from unrelated third parties, (b)
transactions between or among SXL Operations and its Wholly-Owned Subsidiaries
(other than the Borrower), not involving any other Affiliate, (c) transactions
between or among the Borrower and its Wholly-Owned Subsidiaries, not involving
any other Affiliate, (d) any transaction between or among SXL Operations or any
Subsidiary on one hand and any non-Wholly-Owned Subsidiary of SXL Operations on
the other hand, which transaction does not involve any other Affiliate of SXL
Operations (other than the Companies), provided that such transactions in the
aggregate could not reasonably be expected to have a Material Adverse Effect,
and (e) any Restricted Payment permitted by Section 7.07.
7.11    Burdensome Agreements. Enter into any Contractual Obligation that limits
the ability of any Subsidiary of the Borrower to make Restricted Payments to the
Borrower or to any Subsidiary of the Borrower or to otherwise transfer property
to the Borrower or to any Subsidiary of the Borrower, or limits the ability of
any Subsidiary of SXL Operations (other than the Marketing Companies) to make
Restricted Payments to SXL Operations or any Subsidiary of SXL Operations or to
otherwise transfer property to SXL Operations or any Subsidiary of SXL
Operations, except for: (i)  this Agreement and the other Loan Documents and
(ii) the Multi-Year Credit Agreement and the Loan Documents (as defined in the
Multi-Year

60

--------------------------------------------------------------------------------




Credit Agreement); (iii) customary provisions restricting subletting or
assignment of any lease governing any leasehold interest of any Subsidiary;
(iv) customary provisions restricting assignment of any agreement entered into
by any Subsidiary; (v) customary provisions restricting the transfer of an asset
or assets subject to a Permitted Lien; (vi) Contractual Obligations governing
Indebtedness permitted under Section 7.04(c); (vii) customary restrictions and
conditions contained in agreements relating to the sale of the equity interests
or assets of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder; (viii) restrictions contained in, or existing by reason of,
any agreement or instrument relating to any Subsidiary at the time such
Subsidiary was merged or consolidated with or into, or acquired by, SXL
Operations or a Subsidiary or became a Subsidiary and not created in
contemplation thereof; (ix) restrictions contained in the Organization Documents
of Subsidiaries that are not Wholly-Owned; and (x) customary restrictions and
conditions contained in Contractual Obligations governing Indebtedness, provided
that such limitations, taken together with all other restrictions of any kind on
the ability of a Subsidiary to make Restricted Payments or otherwise transfer
property to SXL Operations or to a Subsidiary could not reasonably be expected
to (a) result in a breach of Section 7.14 or (b) impair the ability of the
Borrower to perform its monetary obligations under this Agreement or the ability
of SXL Operations to perform its monetary obligations under the Guaranty.
7.12    Use of Proceeds. Use the proceeds of any Loan for purposes other than
those permitted by Section 6.12, or use the proceeds of any Loan, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the Board)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
7.13    Organization Documents. Permit any amendment to any Organization
Document of the Borrower, SXL Operations or the MLP if such amendment could
reasonably be expected to materially adversely affect the rights and the
remedies of the Lenders under the Loan Documents or have a Material Adverse
Effect.
7.14    Leverage Ratio. Permit the Leverage Ratio, determined as of the last day
of each fiscal quarter, to be greater than the ratio set forth below:
(a)    During an Acquisition Period: 5.50 to 1.0
(b)    Other than during an Acquisition Period: 5.00 to 1.0
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES


8.01    Events of Default. Any of the following shall constitute an Event of
Default:
(a)    Non-Payment. The Borrower fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan or (ii) within three Business
Days after the same becomes due, any interest on any Loan, any commitment or
other fee due hereunder, or any other amount payable hereunder or under any
other Loan Document; or

61

--------------------------------------------------------------------------------




(b)    Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05 (with respect to
any Loan Party’s existence), 6.12 or Article VII;
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 calendar days after the earlier of the date notice thereof
shall have been given to the Borrower by the Administrative Agent or any Lender
or the date the Borrower has knowledge of such failure; or
(d)    Representations and Warranties. Any representation or warranty made or
deemed made by the Borrower or any other Loan Party herein, in any other Loan
Document, or in any document delivered in connection herewith or therewith
proves to have been incorrect in any material respect (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) when made or deemed made; or
(e)    Cross-Default. (i) The Borrower or any Borrower Affiliate (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness, Guaranty
Obligation or Synthetic Lease Obligation having an aggregate principal amount
(or, in the case of a Synthetic Lease Obligation, Attributable Principal)
(including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than (individually or collectively) $50,000,000, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness, Guaranty Obligation or Synthetic Lease Obligation or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to (1) cause, with the giving of notice if required, such Indebtedness or
Synthetic Lease Obligation to be demanded or to become due or to be repurchased
or redeemed (automatically or otherwise) prior to its stated maturity, or such
Guaranty Obligation to become payable or cash collateral in respect thereof to
be demanded; or (2) in the case of all such Indebtedness and Guaranty
Obligations (other than Off-Balance Sheet Liabilities and Guaranty Obligations
with respect to Off-Balance Sheet Liabilities), permit the holder or holders of
such Indebtedness or the beneficiary or beneficiaries of such Guaranty
Obligation (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased or
redeemed (automatically or otherwise) prior to its stated maturity, or such
Guaranty Obligation to become payable or cash collateral in respect thereof to
be demanded; (ii) (A) there occurs under any Swap Contract an Early Termination
Date (as defined in such Swap Contract) resulting from any event of default
under such Swap Contract as to which the Borrower or any Borrower Affiliate is
the Defaulting Party (as defined in such Swap Contract) and the Termination
Value owed by the Borrower or any Borrower Affiliate as a result thereof is
greater than (individually or collectively) $50,000,000, or (B) there occurs
under any Swap Contract an Early Termination Date (as defined in such Swap
Contract) resulting from any Termination Event (as so defined) under such Swap
Contract as to which the Borrower or any Borrower Affiliate is an Affected Party
(as so defined) and the Swap Termination Value owed by the Borrower and Borrower
Affiliate as a result thereof is greater than (individually or collectively)
$50,000,000 and such amount is not paid when due under such Swap Contract; or
(iii) any “Event of Default” shall occur, as such term is used in the Multi-Year
Credit Agreement; or

62

--------------------------------------------------------------------------------




(f)    Insolvency Proceedings, Etc. (i) The Borrower or any Borrower Affiliate
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property or takes any action to effect any of the foregoing; or (ii)
any receiver, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer is appointed without the application or consent of such Person
and the appointment continues undischarged or unstayed for 60 calendar days; or
(iii) any proceeding under any Debtor Relief Law relating to any such Person or
to all or any part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for 60 calendar days, or an order
for relief is entered in any such proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) The Borrower or any Borrower
Affiliate becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against property which is a
material part of the property of the Borrower and its Subsidiaries taken as a
whole, and is not released, vacated or fully bonded within 45 days after its
issue or levy; or
(h)    Judgments. There is entered against the Borrower or any Borrower
Affiliate a final judgment or order for the payment of money in an aggregate
amount exceeding (individually or collectively) $25,000,000 (to the extent not
covered by third-party insurance as to which the insurer does not dispute
coverage), and (i) enforcement proceedings are commenced by any creditor upon
such judgment or order, or (ii) there is a period of 30 consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of SXL Operations or any ERISA Affiliate (other than a Specified
Affiliate) under Title IV of ERISA to the Pension Plan, Multiemployer Plan or
the PBGC in an aggregate amount in excess of $25,000,000, or (ii) SXL Operations
or any ERISA Affiliate (other than a Specified Affiliate) fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of $25,000,000; or
(j)    Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than the agreement of all the
Lenders or termination of all Commitments and satisfaction in full of all the
Obligations, ceases to be in full force and effect, or is declared by a court of
competent jurisdiction to be null and void, invalid or unenforceable in any
material respect; or any Loan Party denies that it has any or further liability
or obligation under any Loan Document, or purports to revoke, terminate or
rescind any Loan Document; or
(k)    Change of Control. There occurs any Change of Control; or
(l)    Dissolution. Any Loan Party shall dissolve, liquidate, or otherwise
terminate its existence.
8.02    Remedies Upon Event of Default. If any Event of Default occurs, the
Administrative Agent shall, at the request of, or may, with the consent of, the
Required Lenders:

63

--------------------------------------------------------------------------------




(a)    declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligations shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby expressly
waived by the Borrower; and
(c)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;
provided, however, that upon the occurrence of any event specified in subsection
(f) of Section 8.01, the obligation of each Lender to make Loans shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, in each case without further act of the Administrative Agent or any
Lender.
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall, subject to
the provisions of Section 2.16, be applied by the Administrative Agent in the
following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
ARTICLE IX.
ADMINISTRATIVE AGENT


9.01    Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Citibank, N.A. to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and

64

--------------------------------------------------------------------------------




authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent and the Lenders, and neither the Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt, any action that may be in violation of the automatic stay under any
Debtor Relief Law or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default or

65

--------------------------------------------------------------------------------




Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by the Borrower and a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any sub
agents except to the extent that a court of competent jurisdiction determines in
a final and non appealable judgment that the Administrative Agent acted with
gross negligence or willful misconduct in the selection of such sub agents.
9.06    Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its

66

--------------------------------------------------------------------------------




resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
on behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective on the
Resignation Effective Date in accordance with such notice.
(b)    Anything herein to the contrary notwithstanding, if at any time the
Required Lenders determine that the Person serving as Administrative Agent is
(without taking into account any provision in the definition of “Defaulting
Lender” requiring notice from the Administrative Agent or any other party) a
Defaulting Lender, the Required Lenders (determined after giving effect to
Section 10.01) may by notice to the Borrower and such Person remove such Person
as Administrative Agent and, in consultation with the Borrower, appoint a
replacement Administrative Agent hereunder. Such removal will, to the fullest
extent permitted by applicable law, be effective on the earlier of (the “Removal
Effective Date”) (i) the date a replacement Administrative Agent is appointed
and (ii) the date 30 days after the giving of such notice by the Required
Lenders (regardless of whether a replacement Administrative Agent has been
appointed).
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date, as applicable, (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) or removed Administrative
Agent, and the retiring or removed Administrative Agent shall be discharged from
all of its duties and obligations hereunder or under the other Loan Documents
(if not already discharged therefrom as provided above in this Section). The
fees payable by the Borrower to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Sections 10.04 and 10.05 shall continue in effect
for the benefit of such retiring or removed Administrative Agent, its sub agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring or removed Administrative Agent
was acting as Administrative Agent.
9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
9.08    Indemnification of Administrative Agent . To the extent that the
Borrower for any reason fails to indefeasibly pay any amount required under
Section 10.04 or Section 10.05to be paid by it to the

67

--------------------------------------------------------------------------------




Administrative Agent (or any sub-agent thereof), or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), or such Related Party, as the case may be, such
Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) in connection with such capacity.
The obligations of the Lenders under this Section 9.08 are subject to the
provisions of Section 2.11(g). The agreements of this Section shall survive the
termination of the Commitments and the repayment of all other Obligations.
9.09    Other Agents; Lead Managers. None of the Lenders or other Persons
identified on the facing page or signature pages of this Agreement as a
“syndication agent,” as a “co-documentation agent,” any other type of agent
(other than the Administrative Agent), “lead arranger,” or “bookrunner” shall
have any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Lenders as such. Without limiting
the foregoing, none of the Lenders so identified shall have or be deemed to have
any fiduciary relationship with any Lender. Each Lender acknowledges that it has
not relied, and will not rely, on any of the Lenders so identified in deciding
to enter into this Agreement or in taking or not taking action hereunder.
9.10    Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower or any other Loan Party) shall be entitled and
empowered, by intervention in such proceeding or otherwise
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.08, 10.04 and 10.05) allowed in such
judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.08, 10.04 and 10.05.

68

--------------------------------------------------------------------------------




ARTICLE X.
MISCELLANEOUS


10.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
(a)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the consent of such
Lender;
(b)    postpone any date fixed by this Agreement or any other Loan Document for
any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the consent of each Lender directly affected thereby;
(c)    reduce the principal of, or the rate of interest specified herein on, any
Loan or (subject to clause (iv) of the proviso below) any fees or other amounts
payable hereunder or under any other Loan Document without the consent of each
Lender directly affected thereby, provided, however, that only the consent of
the Required Lenders shall be necessary to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest at the Default
Rate;
(d)    change the definition of “Required Lenders” or the percentage of the
Aggregate Commitments or of the aggregate unpaid principal amount of the Loans
which is required for the Lenders or any of them to take any action hereunder,
without the written consent of each Lender;
(e)    release any Guarantor from the Guaranty, or agree to limit any
Guarantor’s liability thereunder, without the written consent of each Lender
directly affected thereby;
(f)    change Section 2.12 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly affected thereby; or
(g)    amend this Section or any provision herein providing for unanimous
consent or other action by all the Lenders, without the written consent of each
Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Required
Lenders or all the Lenders, as the case may be, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document; (ii)
Section 10.07(g) may not be amended, waived or otherwise modified without the
consent of each Granting Lender all or any part of whose Loans are being funded
by an SPC at the time of such amendment, waiver or other modification; and
(iii) each Fee Letter may only be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto.
If a Lender does not consent to a proposed amendment or waiver with respect to a
Loan Document that requires the consent of each Lender, if such amendment or
consent has been approved by the Required

69

--------------------------------------------------------------------------------




Lenders the Borrower may replace such non-consenting Lender; provided that: (i)
the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.07(b); (ii) such non-consenting Lender shall have
received payment of an amount equal to the outstanding principal of its Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);
(iii) such assignment does not conflict with applicable Laws; (iv) such
amendment, waiver, consent or release can be effected as a result of the
assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph); and
(v) a Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
Anything herein to the contrary notwithstanding, during such period as a Lender
is a Defaulting Lender, to the fullest extent permitted by applicable law, such
Lender will not be entitled to vote in respect of amendments and waivers
hereunder and the Commitment and the outstanding Loans or other extensions of
credit of such Lender hereunder will not be taken into account in determining
whether the Required Lenders or all of the Lenders, as required, have approved
any such amendment or waiver (and the definition of “Required Lenders” will
automatically be deemed modified accordingly for the duration of such period);
provided, (i) that any such amendment or waiver that would increase or extend
the term of the Commitment of such Defaulting Lender, extend the date fixed for
the payment of principal or interest owing to such Defaulting Lender hereunder,
reduce the principal amount of any obligation owing to such Defaulting Lender,
reduce the amount of or the rate or amount of interest on any amount owing to
such Defaulting Lender or of any fee payable to such Defaulting Lender
hereunder, or alter the terms of this proviso, will require the consent of such
Defaulting Lender, and (ii) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
10.02    Notices and Other Communications; Facsimile Copies.
(a)    General. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsections (b)
and (e) below), all notices and other communications provided for hereunder and
under the other Loan Documents shall be in writing (including by facsimile
transmission) and mailed, faxed or delivered by hand or overnight courier
service, to the address or facsimile number, or delivered by electronic mail to
the electronic mail address, specified for notices on Schedule 10.02 (for the
Borrower, each Guarantor, and the Administrative Agent) or on the Administrative
Details Form (for the Lenders); or, in the case of the Borrower, each Guarantor
or the Administrative Agent, to such other address as shall be designated by
such party in a notice to the other parties, and in the case of any other party,
to such other address as shall be designated by such party in a notice to the
Borrower and the Administrative Agent. All such notices and other communications
shall be deemed to be given or made upon actual receipt by the intended
recipient if delivered by hand or by courier or by mail. If delivered by
facsimile, such notices and other communications shall be deemed to be given or
made when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next business day for the recipient). Notices delivered through electronic
communications to the extent provided in subsections (b) and (e) below, shall be
effective as provided in said subsections (b) and (e).

70

--------------------------------------------------------------------------------




(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e‑mail and Internet or intranet websites) pursuant to subsection (e)
below and pursuant to any other procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.
Except as otherwise provided in subsection (e) below, unless the Administrative
Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.
(d)    Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually-signed originals and shall be binding on all Loan
Parties, the Administrative Agent and the Lenders. The Administrative Agent may
also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.
(e)    Electronic Platform. So long as Citibank is the Administrative Agent, all
information, documents and other materials that the Borrower is obligated to
furnish to the Administrative Agent pursuant to the Loan Documents, including
all notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, Borrowing (including any election of an interest rate or interest
period relating thereto), (ii) relates to the payment of any principal or other
amount due under the Credit Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default under the Credit
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of the Credit Agreement and/or any Borrowing thereunder
(all such non-excluded communications being referred to herein collectively as
“Communications”), may be (or upon the request of the Administrative Agent shall
be) delivered to the Administrative Agent in an electronic medium in a format
acceptable to the Administrative Agent and the Lenders by e-mail at
oploanswebadmin@citigroup.com. The Borrower agrees that the Administrative Agent
may make the Communications, as well as any other written information,

71

--------------------------------------------------------------------------------




documents, instruments and other material relating to the Borrower, any of its
Subsidiaries or any other materials or matters relating to the Loan Documents or
any transactions contemplated thereby available to the Lenders by posting such
notices on Debt Domain, Intralinks or a substantially similar electronic
transmission system (the “Platform”). The Borrower acknowledges that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and (iii)
neither the Administrative Agent nor any of its Affiliates warrants the
accuracy, adequacy or completeness of the Communications or the Platform and
each expressly disclaims liability for errors or omissions in the Communications
or the Platform. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by the Administrative Agent or any of its
Affiliates in connection with the Platform. In no event shall the Administrative
Agent or any of its Related Parties have any liability to the Borrower, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of communications through
the Platform (except to the extent such damages, losses or expenses are found in
a final, non-appealable judgment by a court of competent jurisdiction to have
resulted primarily from the Administrative Agent’s or its Related Parties’ gross
negligence or willful misconduct; provided, however, that in no event shall the
Administrative Agent or any Related Party have any liability to the Borrower,
any Lender or any other Person for special, exemplary, punitive or consequential
damages, or damages other than, or in addition to, actual damages).
Each Lender agrees that notice to it (as provided in the next sentence) under
any of the Loan Documents (a “Notice”) specifying that any Communications
hereunder and thereunder have been posted to the Platform shall constitute
effective delivery of such information, documents or other materials to such
Lender for the purposes of this Agreement and the other Loan Documents. Each
Lender agrees (i) to notify the Administrative Agent in writing of such Lender’s
e-mail address to which a Notice may be sent by electronic transmission
(including by electronic communication) on or before the date such Lender
becomes a party to this Agreement (and from time to time thereafter to ensure
that the Administrative Agent has on record an effective e-mail address for such
Lender) and (ii) that any Notice may be sent to such e-mail address.
(f)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Borrowing Notices) purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
10.03    No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder

72

--------------------------------------------------------------------------------




shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein or therein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
10.04    Attorney Costs; Expenses. The Borrower agrees (a) to pay or reimburse
the Administrative Agent for all reasonable out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation, syndication,
administration and execution of this Agreement and the other Loan Documents and
any amendment, waiver, consent or other modification of the provisions hereof
and thereof (whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs, and (b) to pay or
reimburse the Administrative Agent and each Lender for all costs and expenses
incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any workout or
restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs. The foregoing costs and expenses shall include all other out-of-pocket
expenses incurred by the Administrative Agent and the cost of independent public
accountants and other outside experts retained by the Administrative Agent or
any Lender. The agreements in this Section shall survive the termination of the
Commitments and repayment of all the other Obligations.
10.05    Indemnification. Whether or not the transactions contemplated hereby
are consummated, each of the Borrower, SXL Operations and the MLP, jointly and
severally, agrees to indemnify, save and hold harmless the Administrative Agent
(and any sub-agent thereof), each Lender, and each Related Party of any of the
foregoing Persons (collectively the “Indemnitees”) from and against: (a) any and
all claims, demands, actions or causes of action that are asserted against any
Indemnitee by any Person (other than the Administrative Agent or any Lender)
relating directly or indirectly to a claim, demand, action or cause of action
that such Person asserts or may assert against any Loan Party, any Affiliate of
any Loan Party or any of their respective officers or directors, arising out of
or relating to, the Loan Documents, the Commitments, the use or contemplated use
of the proceeds of any Loans, or the relationship of any Loan Party, the
Administrative Agent, and the Lenders under this Agreement or any other Loan
Document; (b) any and all claims, demands, actions or causes of action that may
at any time (including at any time following repayment of the Obligations and
the resignation of the Administrative Agent or the replacement of any Lender) be
asserted or imposed against any Indemnitee, arising out of or relating to, the
Loan Documents, the Commitments, the use or contemplated use of the proceeds of
any Loans, or the relationship of any Loan Party, the Administrative Agent, and
the Lenders under this Agreement or any other Loan Document; (c) without
limiting the foregoing, any and all claims, demands, actions or causes of action
that are asserted or imposed against any Indemnitee, (i) under the application
of any Environmental Law applicable to the Borrower or any of its Subsidiaries
or any of their properties or assets, including the treatment or disposal of
Hazardous Substances on any of their properties or assets, (ii) as a result of
the breach or non-compliance by the Borrower or any Subsidiary with any
Environmental Law applicable to the Borrower or any Subsidiary, (iii) due to
past ownership by the Borrower or any Subsidiary of any of their properties or
assets or past activity on any of their properties or assets which, though
lawful and fully permissible at the time, could result in present liability,
(iv) due to the presence, use, storage, treatment or disposal of Hazardous
Substances

73

--------------------------------------------------------------------------------




on or under, or the escape, seepage, leakage, spillage, discharge, emission or
release from, any of the properties owned or operated by the Borrower or any
Subsidiary (including any liability asserted or arising under any Environmental
Law), regardless of whether caused by, or within the control of, the Borrower or
such Subsidiary, or (v) due to any other environmental, health or safety
condition in connection with the Loan Documents; (d) any administrative or
investigative proceeding by any Governmental Authority arising out of or related
to a claim, demand, action or cause of action described in subsection (a), (b)
or (c) above; and (e) any and all liabilities (including liabilities under
indemnities), losses, costs or expenses (including Attorney Costs and the
allocated cost of internal counsel) that any Indemnitee suffers or incurs as a
result of the assertion of any foregoing claim, demand, action, cause of action
or proceeding, or as a result of the preparation of any defense in connection
with any foregoing claim, demand, action, cause of action or proceeding, in all
cases, WHETHER OR NOT ARISING OUT OF THE STRICT LIABILITY OR NEGLIGENCE OF AN
INDEMNITEE, and whether or not an Indemnitee is a party to such claim, demand,
action, cause of action or proceeding (all the foregoing, collectively, the
“Indemnified Liabilities”); provided that no Indemnitee shall be entitled to
indemnification for any claim to the extent caused by its own gross negligence
or willful misconduct as determined by a court of competent jurisdiction in a
final and non-appealable judgment. The agreements in this Section shall survive
the termination of the Commitments and repayment of all the other Obligations.
10.06    Payments Set Aside. To the extent that the Borrower makes a payment to
the Administrative Agent or any Lender, or the Administrative Agent or any
Lender exercises its right of set-off, and such payment or the proceeds of such
set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred, and (b)
each Lender severally agrees to pay to the Administrative Agent upon demand its
applicable share of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect.
10.07    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void). No Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of paragraph (b) of
this Section, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph

74

--------------------------------------------------------------------------------




(d) of this Section and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $1,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof; and
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments to a Person
that is not a Lender, an Affiliate of a Lender or an Approved Fund.

75

--------------------------------------------------------------------------------




(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500.00; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative Details
Form.
(v)    No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
(vii)    No Assignment to a Defaulting Lender. No such assignment shall be made
to a Defaulting Lender or any Person who, upon becoming a Lender hereunder,
would constitute a Defaulting Lender.
(viii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent and each other Lender hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans in accordance with its Pro Rata Share. Notwithstanding the foregoing,
in the event that any assignment of rights and obligations of any Defaulting
Lender hereunder shall become effective under applicable Law without compliance
with the provisions of this paragraph, then the assignee of such interest shall
be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.08, 10.04, and 10.05 with respect to facts and
circumstances occurring prior to the date of such assignment provided, that
except to the extent otherwise expressly agreed by the affected parties, no
assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender. Upon request, the Borrower (at its expense) shall execute and deliver
new or replacement Notes to the

76

--------------------------------------------------------------------------------




assigning Lender and the assignee Lender. Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person, a Defaulting Lender or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 9.08 with respect to any payments made by such Lender to
its Participant(s). Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso of Section 10.01 that affects such Participant. Subject to subsection
(e) of this Section, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to subsection (b)
of this Section; provided that such Participant agrees to be subject to the
provisions of Section 3.07 as if it were an assignee under subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.09 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.12 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
person except to the extent that such disclosure is necessary to establish that
such commitment, loan or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be

77

--------------------------------------------------------------------------------




conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(e)    Limitations Upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(f) as though it were a Lender.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Notes if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(g)    Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle (an “SPC”), identified as such in writing from
time to time by the Granting Lender to the Administrative Agent and the
Borrower, the option to provide to the Borrower all or any part of any Loan that
such Granting Lender would otherwise be obligated to make to the Borrower
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to make any Loan, (ii) if an SPC elects not to exercise
such option or otherwise fails to provide all or any part of such Loan in
accordance with and at the times required by this Agreement, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof, and (iii)
each SPC that is a “foreign corporation, partnership or trust” within the
meaning of the Code must comply with the provisions of Section 3.01(f). The
making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. An SPC shall not be entitled to receive any greater payment
under Article III than its Granting Lender would have been entitled to receive
with respect to any Loan made by such SPC. Each party hereto hereby agrees that
no SPC shall be liable for any indemnity or similar payment obligation under
this Agreement (all liability for which shall remain with the Granting Lender).
All voting rights under this Agreement shall be exercised solely by the Granting
Lender and each Granting Lender shall remain solely responsible to the other
parties hereto for its obligations under this Agreement, including all
obligations of a Lender in respect of Loans made by its SPC. Each Granting
Lender shall act as administrative agent for its SPC and give and receive
notices and other communications hereunder. Any payments for the account of any
SPC shall be paid to its Granting Lender as administrative agent for such SPC
and neither the Borrower nor the Administrative Agent shall be responsible for
any Granting Lender’s application of any such payments. In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement,

78

--------------------------------------------------------------------------------




insolvency or liquidation proceedings under the laws of the United States or any
state thereof. In addition, notwithstanding anything to the contrary contained
in this Section, any SPC may (i) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent, assign all or a portion
of its interests in any Loan to the Granting Lender or to any financial
institutions (consented to by the Borrower and Administrative Agent) providing
liquidity and/or credit support to or for the account of such SPC to support the
funding or maintenance of Loans and (ii) disclose on a confidential basis any
non-public information relating to its Loans to any rating agency, commercial
paper dealer or provider of any surety, guarantee or credit or liquidity
enhancement to such SPC. This section may not be amended without the written
consent of each SPC.
10.08    Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective managers, administrators, trustees, partners,
directors, officers, employees, agents, advisors and other representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its managers, administrators, trustees, partners,
directors, officers, employees, agents, advisors and other representatives) to
any swap or derivative or similar transaction under which payments are to be
made by reference relating to the Borrower or any Guarantor and their respective
obligations, this Agreement or payments hereunder, (iii) any rating agency, or
(iv) the CUSIP Service Bureau or any similar organization, (g) with the consent
of the Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.
For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent and any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries, provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
10.09    Set-off. In addition to any rights and remedies of the Lenders provided
by law, upon the occurrence and during the continuance of any Event of Default,
each Lender and each of its respective

79

--------------------------------------------------------------------------------




Affiliates is authorized at any time and from time to time, without prior notice
to the Borrower or any other Loan Party, any such notice being waived by the
Borrower (on its own behalf and on behalf of each other Loan Party) to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other indebtedness at any time owing by, such Lender or Affiliate to or for
the credit or the account of the Borrower or any other respective Loan Party
against any and all Obligations owing to the Administrative Agent and the
Lenders, now or hereafter existing, irrespective of whether or not the
Administrative Agent or such Lender shall have made demand under this Agreement
or any other Loan Document and although such Obligations may be contingent or
unmatured, provided, that in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.16and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and its
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or its respective
Affiliates may have. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set-off and application made by such Lender;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.
10.10    Interest Rate Limitation. Regardless of any provision contained in any
Loan Document, neither the Administrative Agent nor the other Lenders shall ever
be entitled to contract for, charge, take, reserve, receive, or apply, as
interest on all or any part of the Obligations, any amount in excess of the
Maximum Rate, and, if any Lender ever does so, then such excess shall be deemed
a partial prepayment of principal and treated hereunder as such and any
remaining excess shall be refunded to the Borrower. In determining if the
interest paid or payable exceeds the Maximum Rate, the Borrower and the Lenders
shall, to the maximum extent permitted under applicable Law, (a) treat all
Borrowings as but a single extension of credit (and the Lenders and the Borrower
agree that such is the case and that provision herein for multiple Borrowings is
for convenience only), (b) characterize any nonprincipal payment as an expense,
fee, or premium rather than as interest, (c) exclude voluntary prepayments and
the effects thereof, and (d) amortize, prorate, allocate, and spread the total
amount of interest throughout the entire contemplated term of the Obligations.
However, if the Obligations are paid and performed in full prior to the end of
the full contemplated term thereof, and if the interest received for the actual
period of existence thereof exceeds the Maximum Amount, the Lenders shall refund
such excess, and, in such event, the Lenders shall not, to the extent permitted
by Law, be subject to any penalties provided by any Laws for contracting for,
charging, taking, reserving, or receiving interest in excess of the Maximum
Amount. If, contrary to the parties’ intent expressed in Section 10.15(a), the
Laws of the State of Texas are applicable for purposes of determining the
“Maximum Rate” or the “Maximum Amount,” then those terms mean the “weekly
ceiling” from time to time in effect under Texas Finance Code § 303.305, as
amended. The Borrower agrees that Chapter 346 of the Texas Finance Code, as
amended (which regulates certain revolving credit loan accounts and revolving
tri-party accounts), does not apply to the Obligations.
10.11    Counterparts; Effectiveness. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and

80

--------------------------------------------------------------------------------




the same instrument. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Agreement.
10.12    Integration; Electronic Execution of Assignments and Certain Other
Documents.
(a)    Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.
(b)    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof shall
be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
10.13    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Obligation
shall remain unpaid or unsatisfied.
10.14    Severability. Any provision of this Agreement and the other Loan
Documents to which the Borrower is a party that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions thereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.14, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, then such provisions
shall be deemed to be in effect only to the extent not so limited.

81

--------------------------------------------------------------------------------




10.15    Governing Law.
(a)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.
(b)    EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT
WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR
DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST ANY OTHER PARTY HERETO, OR ANY RELATED PARTY OF THE FOREGOING
IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN, AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. THE BORROWER, EACH GUARANTOR, THE ADMINISTRATIVE
AGENT AND EACH LENDER (1) IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO, AND (2) IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE
PREPAID, AT ITS ADDRESS FOR NOTICES DESIGNATED HEREIN. THE BORROWER, EACH
GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF
ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.
10.16    Waiver of Right to Trial by Jury, Etc. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES TO THE LOAN DOCUMENTS OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS

82

--------------------------------------------------------------------------------




AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE COMPANIES TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY; AND EXPRESSLY AND IRREVOCABLY WAIVES, TO THE MAXIMUM
EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY
SUCH ACTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR
DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES, PROVIDED THAT ANY SUCH
WAIVER SHALL NOT LIMIT OR OTHERWISE IMPAIR EACH OF THE BORROWER'S, SXL
OPERATION'S AND THE MLP'S OBLIGATIONS TO INDEMNIFY ANY INDEMNITEE FOR ANY SUCH
DAMAGES ASSERTED AGAINST SUCH INDEMNITEE BY A THIRD PARTY.
10.17    USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “Act”)), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.
10.18    Termination of Commitments Under Existing Credit Agreement. The
Borrower has given, or contemporaneously with the execution and delivery of this
Agreement is giving, to the administrative agent under the Existing Credit
Agreement, notice of the termination of commitments of the lenders under the
Existing Credit Agreement, so that such commitments terminate on the Closing
Date. Execution of this Agreement by Lenders who are lenders under the Existing
Credit Agreement shall constitute a waiver of the notice provisions in Section
2.05 of the Existing Credit Agreement that would otherwise be applicable to such
termination, and the administrative agent under the Existing Credit Agreement
may rely on this Section 10.18.
10.19    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby, the Borrower acknowledges and agrees,
and acknowledges its Affiliates’ understanding, that: (i) the credit facility
provided for hereunder and any related arranging or other services in connection
therewith (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrower, on the one hand, and the
Administrative Agent, the Lenders and the Arrangers, on the other hand, and the
Borrower is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, the Administrative Agent, each Lender and each Arranger is and has
been acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower or any of its Affiliates, stockholders, creditors or
employees or any other Person; (iii) none of the Administrative Agent, any
Lender or any Arranger has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of the Borrower with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any

83

--------------------------------------------------------------------------------




amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether the Administrative Agent or any Lender or Arranger has
advised or is currently advising the Borrower or any of its Affiliates on other
matters) and none of the Administrative Agent, any Lender or any Arranger has
any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Administrative Agent, the
Lenders and the Arrangers and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and none of the Administrative Agent, any Lender or
any Arranger has any obligation to disclose any of such interests by virtue of
any advisory, agency or fiduciary relationship; and (v) the Administrative
Agent, the Lenders and the Arrangers have not provided and will not provide any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. The Borrower hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent, the Lenders and the Arrangers with respect to any breach
or alleged breach of agency or fiduciary duty.
10.20    ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[REMAINDER OF PAGE INTENTIONALLY BLANK;
SIGNATURES BEGIN ON NEXT PAGE]

84

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
BORROWER:
 
 
SUNOCO PARTNERS MARKETING & TERMINALS L.P.,

 
 
By:
SUNOCO LOGISTICS PARTNERS
 
OPERATIONS GP LLC, its General Partner
 
 
By:
 
 
Peter Gvazdauskas

 
Vice President and Treasurer

 
 
GUARANTORS:
 
 
SUNOCO LOGISTICS PARTNERS OPERATIONS
L.P., as a Guarantor
 
 
By:
SUNOCO LOGISTICS PARTNERS GP LLC, its
 
General Partner
 
 
By:
 
 
Peter Gvazdauskas

 
Vice President and Treasurer
 
 
SUNOCO LOGISTICS PARTNERS L.P., a Delaware
limited partnership, as a Guarantor
 
 
By:
SUNOCO PARTNERS LLC, its General Partner
 
 
By:
 
 
Peter Gvazdauskas

 
Vice President and Treasurer





--------------------------------------------------------------------------------




 
 
CITIBANK, N.A., as Administrative Agent and a Lender
 
 
By:
 
Name:
 
Title:
 




[THIS IS A SIGNATURE PAGE TO THE
SUNOCO PARTNERS MARKETING & TERMINALS L.P. 364-DAY CREDIT AGREEMENT]

--------------------------------------------------------------------------------




 
 
BARCLAYS BANK PLC, as a Lender
 
 
By:
 
Name:
 
Title:
 



    

[THIS IS A SIGNATURE PAGE TO THE
SUNOCO PARTNERS MARKETING & TERMINALS L.P. 364-DAY CREDIT AGREEMENT]

--------------------------------------------------------------------------------




 
 
TD BANK, N.A., as a Lender
 
 
By:
 
Name:
 
Title:
 





    

[THIS IS A SIGNATURE PAGE TO THE
SUNOCO PARTNERS MARKETING & TERMINALS L.P. 364-DAY CREDIT AGREEMENT]

--------------------------------------------------------------------------------




 
 
WELLS FARGO BANK, N.A., as a Lender
 
 
By:
 
Name:
 
Title:
 



    

[THIS IS A SIGNATURE PAGE TO THE
SUNOCO PARTNERS MARKETING & TERMINALS L.P. 364-DAY CREDIT AGREEMENT]

--------------------------------------------------------------------------------




 
 
BANK OF AMERICA, N.A., as a Lender
 
 
By:
 
Name:
 
Title:
 





    

[THIS IS A SIGNATURE PAGE TO THE
SUNOCO PARTNERS MARKETING & TERMINALS L.P. 364-DAY CREDIT AGREEMENT]

--------------------------------------------------------------------------------




 
 
JPMORGAN CHASE BANK, N.A., as a Lender
 
 
By:
 
Name:
 
Title:
 





    

[THIS IS A SIGNATURE PAGE TO THE
SUNOCO PARTNERS MARKETING & TERMINALS L.P. 364-DAY CREDIT AGREEMENT]

--------------------------------------------------------------------------------




 
 
MIZUHO CORPORATE BANK (USA), as a Lender
 
 
By:
 
Name:
 
Title:
 





    

[THIS IS A SIGNATURE PAGE TO THE
SUNOCO PARTNERS MARKETING & TERMINALS L.P. 364-DAY CREDIT AGREEMENT]

--------------------------------------------------------------------------------




 
 
PNC BANK, NATIONAL ASSOCIATION, as a Lender
 
 
By:
 
Name:
 
Title:
 



    

[THIS IS A SIGNATURE PAGE TO THE
SUNOCO PARTNERS MARKETING & TERMINALS L.P. 364-DAY CREDIT AGREEMENT]

--------------------------------------------------------------------------------




 
 
THE BANK OF NOVA SCOTIA, as a Lender
 
 
By:
 
Name:
 
Title:
 



    

[THIS IS A SIGNATURE PAGE TO THE
SUNOCO PARTNERS MARKETING & TERMINALS L.P. 364-DAY CREDIT AGREEMENT]

--------------------------------------------------------------------------------




 
 
THE BANK OF TOKYO-MITSUBISHI UFJ LTD., as a Lender
 
 
By:
 
Name:
 
Title:
 

    

[THIS IS A SIGNATURE PAGE TO THE
SUNOCO PARTNERS MARKETING & TERMINALS L.P. 364-DAY CREDIT AGREEMENT]

--------------------------------------------------------------------------------




 
 
THE ROYAL BANK OF SCOTLAND PLC, as a Lender
 
 
By:
 
Name:
 
Title:
 

.


    

[THIS IS A SIGNATURE PAGE TO THE
SUNOCO PARTNERS MARKETING & TERMINALS L.P. 364-DAY CREDIT AGREEMENT]

--------------------------------------------------------------------------------




 
 
UBS LOAN FINANCE LLC, as a Lender
 
 
By:
 
Name:
 
Title:
 



    

[THIS IS A SIGNATURE PAGE TO THE
SUNOCO PARTNERS MARKETING & TERMINALS L.P. 364-DAY CREDIT AGREEMENT]

--------------------------------------------------------------------------------




 
 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
 
 
By:
 
Name:
 
Title:
 



    

[THIS IS A SIGNATURE PAGE TO THE
SUNOCO PARTNERS MARKETING & TERMINALS L.P. 364-DAY CREDIT AGREEMENT]

--------------------------------------------------------------------------------




 
 
DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
 
 
By:
 
Name:
 
Title:
 

    

[THIS IS A SIGNATURE PAGE TO THE
SUNOCO PARTNERS MARKETING & TERMINALS L.P. 364-DAY CREDIT AGREEMENT]

--------------------------------------------------------------------------------




 
 
U.S. BANK NATIONAL ASSOCIATION, as a Lender
 
 
By:
 
Name:
 
Title:
 






[THIS IS A SIGNATURE PAGE TO THE
SUNOCO PARTNERS MARKETING & TERMINALS L.P. 364-DAY CREDIT AGREEMENT]

--------------------------------------------------------------------------------




SCHEDULE 1.01
CURRENTLY APPROVED PERSONS
None.









Schedule 1.01 – Page 1

--------------------------------------------------------------------------------




SCHEDULE 2.01
COMMITMENTS
Lender
Commitment
Citibank, N.A.


$18,000,000.00


Barclays Bank PLC


$18,000,000.00


TD Bank, N.A.


$15,000,000.00


Wells Fargo Bank, N.A.


$15,000,000.00


Bank of America, N.A.


$13,000,000.00


JPMorgan Chase Bank, N.A.


$13,000,000.00


Mizuho Bank (USA)


$13,000,000.00


PNC Bank, National Association


$13,000,000.00


The Bank of Nova Scotia


$13,000,000.00


The Bank of Tokyo-Mitsubishi UFJ Ltd.


$13,000,000.00


The Royal Bank of Scotland plc


$13,000,000.00


UBS Loan Finance LLC


$13,000,000.00


Credit Suisse AG, Cayman Islands Branch


$10,000,000.00


Deutsche Bank AG New York Branch


$10,000,000.00


U.S. Bank National Association


$10,000,000.00


Total


$200,000,000.00












Schedule 2.01 – Page 1

--------------------------------------------------------------------------------




SCHEDULE 5.12
SUBSIDIARIES
AND OTHER EQUITY INVESTMENTS


(a)    Subsidiaries as of the Closing Date:
Name


Jurisdiction of Organization
Ownership
1. Sunoco Logistics Partners Operations GP LLC
Delaware
100% owned by Sunoco Logistics Partners Operations L.P.
2. Sunoco Partners Marketing & Terminals L.P.
Texas
99.99% limited partner interest owned by Sunoco Logistics Partners Operations
L.P.
0.01% general partner interest owned by Sunoco Logistics Partners Operations GP
LLC
3. Sunoco Pipeline L.P.
Texas
99.99% limited partner interest owned by Sunoco Logistics Partners Operations
L.P.
0.01% general partner interest owned by Sunoco Logistics Partners Operations GP
LLC
4. Sunoco Pipeline Acquisition LLC
Delaware
100% owned by Sunoco Pipeline L.P.
5. Sun Pipe Line Company of Delaware LLC
Delaware
100% owned by Sunoco Pipeline Acquisition LLC
6. Mid-Valley Pipeline Company
Ohio
90.999% owned by Sun Pipe Line Company of Delaware LLC
7. West Texas Gulf Pipe Line Company
Delaware
60.3% owned by Sunoco Pipeline L.P.


Schedule 5.12 – Page 1

--------------------------------------------------------------------------------




8. Excel Pipeline LLC
Delaware
100% owned by Sunoco Pipeline L.P.
9. Inland Corporation
Ohio
83.8% of the equity and 70% of the voting rights owned by Sunoco Pipeline L.P.
10. Sunoco Partners Operating LLC
Delaware
100% owned by Sunoco Partners Marketing & Terminals L.P.
11. Sunoco Partners Rockies LLC


Delaware


100% owned by Sunoco Partners Marketing & Terminals L.P.
12. Sunoco Partners Real Estate Acquisition LLC
Delaware
100% owned by Sunoco Pipeline L.P.
13. Sunoco Partners NGL Facilities LLC
Delaware
100% owned by Sunoco Partners Marketing & Terminals L.P.

(b)    Investments in Permitted Joint Ventures as of the Closing Date:
1.
Sunoco Pipeline L.P. has:

i.    a 31.478% interest in Wolverine Pipe Line Company, a Delaware corporation,


ii.    a 14% interest in Yellowstone Pipe Line Company, a Delaware corporation,


iii.    a 17.179% interest in West Shore Pipe Line Company, a Delaware
corporation, and


iv.    a 9.398% interest in Explorer Pipeline Company, a Delaware corporation.


(c)
Undivided interests ownership (a form of pipeline ownership in which the
investors share in the pipeline capacity according to their percentage of
ownership in the system) as of the Closing Date:

1.
Sunoco Pipeline L.P. has:

i.
a 66.7% undivided interest in the Harbor Pipeline System, New Jersey, and



ii.
a 37.015% interest in the Mesa Pipeline System, California.



2.
Mid-Valley Pipeline Company has a 73.97% undivided interest in the Maumee Pipe
Line System, Texas.

3.
Sunoco Partners Marketing & Terminals L.P. has:


Schedule 5.12 – Page 2

--------------------------------------------------------------------------------




i.     a 50% undivided interest in the Van Buren, New York refined products
terminal; and


ii.    a 45% undivided interest in the Inwood, New York refined products
terminal.


4.
Sunoco Partners Real Estate Acquisition LLC has a 5.12% undivided interest in
the Jay Field Pipeline System, Texas.




Schedule 5.12 – Page 3

--------------------------------------------------------------------------------




SCHEDULE 7.01
EXISTING LIENS
None.





Schedule 7.01 – Page 1

--------------------------------------------------------------------------------




SCHEDULE 10.02
ADDRESSES FOR NOTICES
ADDRESS FOR NOTICES TO BORROWER
SUNOCO PARTNERS MARKETING & TERMINALS L.P.
1818 Market Street, Ste. 1500
Philadelphia, PA 19103
Attn: Peter Gvazdaukus
Telephone: (215) 977-6322
Facsimile: (866) 299-8665
Electronic Mail: pjgvazdaukas@sunocologistics.com


ADDRESS FOR NOTICES TO GUARANTORS
SUNOCO LOGISTICS PARTNERS OPERATIONS L.P.
1818 Market Street, Ste. 1500
Philadelphia, PA 19103
Attn: Peter Gvazdaukus
Telephone: (215) 977-6322
Facsimile: (866) 299-8665
Electronic Mail: pjgvazdaukas@sunocologistics.com


SUNOCO LOGISTICS PARTNERS, L.P.
1818 Market Street, Ste. 1500
Philadelphia, PA 19103
Attn: Peter Gvazdaukus
Telephone: (215) 977-6322
Facsimile: (866) 299-8665
Electronic Mail: pjgvazdaukas@sunocologistics.com


ADDRESS FOR ADMINISTRATIVE AGENT


Citibank Delaware
1615 Brett Road
OPS III
New Castle, DE 19720
Attn: Lynn T. Baronsky
Telephone: (302) 323-5871
Facsimile: (212) 994-0961
Electronic Mail: Lynn.Baronsky@citi.com
Electronic Mail for faxes: glagentofficeops@citigroup.com



Schedule 10.02 – Page 1

--------------------------------------------------------------------------------




EXHIBIT A‑1
FORM OF BORROWING NOTICE
Date: ___________, _____
To:    Citibank, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement dated as of August 9, 2013
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Sunoco Partners Marketing & Terminals L.P., a Texas
limited partnership, Sunoco Logistics Partners Operations L.P., a Delaware
limited partnership, Sunoco Logistics Partners L.P., a Delaware limited
partnership, the Lenders from time to time party thereto, and Citibank, N.A., as
Administrative Agent.
1.    The undersigned hereby requests the following Type of Committed Loan and
applicable Dollar amount:
(a)    Base Rate Loan for $________________________.
(b)    Eurodollar Rate Loan with Interest Period of:
(i)
one month for        $_______________

(ii)
two months for        $_______________

(iii)
three months for    $_______________

(iv)
six months for        $_______________

2.
Requested date of Borrowing: _________________, 20__.

3.    The undersigned hereby certifies that the following statements will be
true on the date of the proposed Borrowing(s) after giving effect thereto and to
the application of the proceeds therefrom:
(a)    the aggregate Outstanding Amount of all Loans shall not exceed the lesser
of (x) the Loan Value as set forth on the Summary Hedged Collateral Report
delivered as of even date herewith and (y) the Aggregate Commitments;
(b)    the representations and warranties of the Borrower contained in Article V
(excluding Section 5.05(c)) of the Agreement are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as though made on and as of such
date (except such representations and warranties which expressly refer to an
earlier date, which are true and correct as of such earlier date); and
(c)    no Default or Event of Default has occurred and is continuing, or would
result from such proposed Borrowing(s).

Exhibit A‑1
Page 1
Form of Borrowing Notice

--------------------------------------------------------------------------------




The Borrowing requested herein complies with Sections 2.01, and 2.03 of the
Agreement, as applicable.
 
 
SUNOCO PARTNERS MARKETING & TERMINALS L.P.
By:
SUNOCO LOGISTICS PARTNERS
 
OPERATIONS GP LLC, its General Partner
 
 
By:
 
Name:
 
Title:
 




Exhibit A‑1
Page 2
Form of Borrowing Notice

--------------------------------------------------------------------------------




EXHIBIT A‑2
FORM OF CONVERSION/CONTINUATION NOTICE
Date: _____________, ____
TO:    Citibank, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement dated as of August 9, 2013
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as herein defined), among Sunoco Partners Marketing & Terminals L.P., a Texas
limited partnership, Sunoco Logistics Partners Operations L.P., a Delaware
limited partnership, Sunoco Logistics Partners L.P., a Delaware limited
partnership, the Lenders from time to time party thereto, and Citibank, N.A., as
Administrative Agent.
The undersigned hereby requests a [conversion] [continuation] of Committed Loans
as follows:
1.
Amount of [conversion] [continuation]: $___________

2.
Existing rate:                Check applicable blank

(a)
Base Rate            ______________

(b)    Eurodollar Rate Loan with
Interest Period of:
(i)    one month        _______________
(ii)    two months        _______________
(iii)    three months        _______________
(iv)    six months         _______________
3.
If a Eurodollar Rate Loan, date of the last day of the Interest Period for such
Loan: ______________, 20__.

The Loan described above is to be [converted] [continued] as follows:
4.
Requested date of [conversion] [continuation]: _________________, 20__.

5.
Requested Type of Loan and applicable Dollar amount:

(a)
Base Rate Loan for $________________________.

(b)
Eurodollar Rate Loan with Interest Period of:

(i)    one month for        $_______________
(ii)    two months for        $_______________
(iii)    three months for    $_______________
(iv)    six months for        $_______________

Exhibit A‑2
Page 1
Form of Continuation/Conversion Notice

--------------------------------------------------------------------------------




The [conversion] [continuation] requested herein complies with Sections 2.01 and
2.03 of the Agreement, as applicable.
 
 
SUNOCO PARTNERS MARKETING & TERMINALS L.P.
By:
SUNOCO LOGISTICS PARTNERS
 
OPERATIONS GP LLC, its General Partner
 
 
By:
 
Name:
 
Title:
 



    



Exhibit A‑2
Page 2
Form of Continuation/Conversion Notice

--------------------------------------------------------------------------------




EXHIBIT B
FORM OF NOTE
[_________], 20__
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
the order of _____________________________ (the “Lender”), on the Lender’s
Maturity Date (as defined in Agreement referred to below) the principal amount
of each Committed Loan (each, a “Loan”) from time to time made by the Lender to
the Borrower under that certain Credit Agreement dated as of even date herewith
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among the Borrower, Sunoco Logistics Partners Operations
L.P., a Delaware limited partnership, Sunoco Logistics Partners L.P., a Delaware
limited partnership, the Lenders from time to time party thereto, and Citibank,
N.A., as Administrative Agent.
The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates, and at such times as are specified in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and is subject to optional and mandatory prepayment in whole or
in part as provided therein. This Note is also entitled to the benefits of the
Guaranty. Upon the occurrence of one or more of the Events of Default specified
in the Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable all as provided in the
Agreement. Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Note and endorse thereon the date,
amount and maturity of its Loans and payments with respect thereto.
This Note is a Loan Document and is subject to Section 10.10 of the Agreement,
which is incorporated herein by reference the same as if set forth herein
verbatim.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, notice of intent to
accelerate, notice of acceleration, demand, dishonor and non-payment of this
Note.
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

Exhibit B
Page 1
Form of Note

--------------------------------------------------------------------------------




 
 
SUNOCO PARTNERS MARKETING & TERMINALS L.P.
By:
SUNOCO LOGISTICS PARTNERS
 
OPERATIONS GP LLC, its General Partner
 
 
By:
 
Name:
 
Title:
 






Exhibit B
Page 2
Form of Note

--------------------------------------------------------------------------------




LOANS AND PAYMENTS WITH RESPECT THERETO


Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Revolver Principal Debt This Date
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






Exhibit B
Page 3
Form of Note

--------------------------------------------------------------------------------




EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
(Pursuant to Section 6.02 of the Agreement)
Financial Statement Date: ___________, ____
To:    Citibank, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of August 9, 2013
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Sunoco Partners Marketing & Terminals L.P., a Texas
limited partnership (the “Borrower”), Sunoco Logistics Partners Operations L.P.,
a Delaware limited partnership (“SXL Operations”), Sunoco Logistics Partners
L.P., a Delaware limited partnership (the “MLP”), the Lenders from time to time
party thereto, and Citibank, N.A., as Administrative Agent. Capitalized terms
used herein but not defined herein shall have the meaning set forth in the
Agreement.
The undersigned Responsible Officers hereby certify as of the date hereof that
they are the                             of the MLP, the
                            of SXL Operations and the                         of
the Borrower, and that, as such, they are authorized to execute and deliver this
Certificate to the Administrative Agent on the behalf of the MLP, SXL Operations
and the Borrower, and that:
[Use one of the following for fiscal year-end financial statements]
1.    Attached hereto are the year-end audited financial statements required by
Section 6.01(a) of the Agreement for the fiscal year of the MLP ended as of the
above date, together with the report and opinion of an independent certified
public accountant required by such section. [or]
1.    The year-end audited financial statements required by Section 6.01(a) of
the Agreement for the fiscal year of the MLP ended as of the above date,
together with the report and opinion of an independent certified public
accountant required by such section were filed on-line through EDGAR on
____________.
[Use one of the following for fiscal quarter-end financial statements]
1.    Attached hereto are the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the MLP ended as of
the above date, together with a certificate of a Responsible Officer of the MLP
stating that such financial statements fairly present the financial condition,
results of operations and cash flows of the MLP and its Subsidiaries in
accordance with GAAP as at such date and for such period, subject only to normal
year-end audit adjustments and the absence of footnotes. [or]
1.    Attached is a certificate of a Responsible Officer of the MLP stating that
the unaudited financial statements required by Section 6.01(b) of the Agreement
for the fiscal quarter of the MLP ended as of the above date, which were filed
on-line through EDGAR on _____________, fairly present the financial condition,
results of operations and cash flows of the MLP and its Subsidiaries in
accordance with GAAP as at such date and for such period, subject only to normal
year-end audit adjustments and the absence of footnotes.

Exhibit C
Page 1
Form of Compliance Certificate

--------------------------------------------------------------------------------




[Use the following for both fiscal year-end and quarter-end financial
statements]
2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower and SXL Operations during the accounting period covered by the
attached financial statements.
3.    A review of the activities of the MLP, SXL Operations and the Borrower
during such fiscal period has been made under the supervision of the undersigned
with a view to determining whether during such fiscal period the MLP, SXL
Operations and the Borrower performed and observed all their respective
Obligations under the Loan Documents, and no Default or Event of Default has
occurred and is continuing except as follows (list of each such Default or Event
of Default and include the information required by Section 6.03 of the Credit
Agreement):
4.    The covenant analyses and information set forth on Schedule 1 attached
hereto are true and accurate on and as of the date of this Certificate.
[REMAINDER OF PAGE INTENTIONALLY BLANK;
SIGNATURES BEGIN ON NEXT PAGE]

Exhibit C
Page 2
Form of Compliance Certificate

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
______________, ________.


 
 
SUNOCO PARTNERS MARKETING & TERMINALS L.P.
By:
Sunoco Logistics Partners Operations GP LLC,
 
its General Partner
 
 
By:
 
Name:
 
Title:
 

 
 
SUNOCO LOGISTICS PARTNERS OPERATIONS
L.P., a Delaware limited partnership
 
 
By:
Sunoco Logistics Partners GP LLC,
 
its General Partner
 
 
By:
 
Name:
 
Title:
 

 
 
SUNOCO LOGISTICS PARTNERS L.P., a Delaware
limited partnership
 
 
By:
Sunoco Partners LLC, its General Partner
 
 
By:
 
Name:
 
Title:
 

    


    



Exhibit C
Page 3
Form of Compliance Certificate

--------------------------------------------------------------------------------




For the Quarter/Year ended ___________________(“Statement Date”)
SCHEDULE 1
to the Compliance Certificate
($ in 000’s)


I. Section 7.04(d) – Indebtedness of Subsidiaries


 
 
A. Consolidated EBITDA for the most recent four fiscal quarters: (Line II.A
below)


 
$__________
B. Consolidated EBITDA shown in Line I.A, times 0.75:


 
$__________
C. Actual Principal Amount of Indebtedness of Subsidiaries: (may not exceed the
amount set forth in Line I.B above)


 
$__________
II. Calculation of Consolidated EBITDA for four consecutive fiscal quarters
ending on the Statement Date (“Subject Period”)


 
 
A. Consolidated EBITDA (Sum of Line II.A.1 through Line II.A.7):


 
$__________
1. Consolidated Net Income for Subject Period: 1
 
$__________
2. Consolidated Interest Charges for Subject Period:


 
$__________
3. Provision for income taxes for Subject Period:


 
$__________
4. Depreciation expenses for Subject Period:


 
$__________
5. Amortization expenses for Subject Period:


 
$__________
6. Pro forma adjustments to EBITDA for Acquisitions and acquisitions of equity
interests in Permitted Joint Ventures during the Subject Period: 2


 
$__________
7. Material Project EBITDA Adjustments:


 
$__________







________________________
1 In the event that any Subsidiary is restricted from making Restricted Payments
to the MLP or SXL Operations, please include on a separate schedule the name of
the Subsidiary and the amount of Consolidated Net Income that is to be excluded.
2 In the event that any pro forma adjustments are made, please include on a
separate schedule reasonably detailed calculations for such pro forma
adjustments.

Exhibit C
Page 4
Form of Compliance Certificate

--------------------------------------------------------------------------------




 
 
 
III. Section 7.14 – Leverage Ratio


 
 
A. Indebtedness (other than Indebtedness set forth in clause (b) of the
definition thereof):


 
$__________
B. Designated Hybrid Securities (not to exceed 15% of Total Capitalization):


 
$__________
1. Face amount of Hybrid Securities:


 
$__________
2. Total Capitalization:


 
$__________
3. Consolidated Net Worth (used in calculating Total Capitalization):


 
$__________
4. Partners’ capital of the MLP (used in computing Consolidated Net Worth):


 
$__________
C. Indebtedness under the Agreement:


 
$__________
D. Consolidated Total Debt (Line III.A – Line III.B – Line III.C):


 
$__________
E. Excluded Affiliate Debt:


 
$__________
F. Consolidated EBITDA (Line II.A. above):


 
$__________
G. Leverage Ratio ((Line III.D – Line III.E ) ¸ Line III.F):
   Maximum permitted 
                During a period that is not an Acquisition Period
   During an Acquisition Period:


5.00:1.0
5.50:1.0


_____ to 1.0
If an Acquisition Period is in effect, please attach separate sheet showing
relevant calculations and compliance.


 
 




Exhibit C
Page 5
Form of Compliance Certificate

--------------------------------------------------------------------------------




EXHIBIT D
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]3 Assignor identified in item 1 below ([the][each an] “Assignor” and
[the][each]4 Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees]5 hereunder are several and not joint.]6 Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [the][each] Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the respective facilities identified below (including any guarantees
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as, [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.






__________________________
3For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
4For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
5 Select as appropriate.
6Include bracketed language if there are either multiple Assignors or multiple
Assignees.

Exhibit D
Page 1
Form of Assignment and Assumption

--------------------------------------------------------------------------------




1.    Assignor[s]:        ______________________________
Assignor [is][is not] a Defaulting Lender
2.    Assignee[s]:        ______________________________
for each Assignee, indicate [Affiliate] [Approved Fund]
of [identify Lender]
3.    Borrower:        Sunoco Partners Marketing & Terminals L.P.
4.    Administrative Agent:    Citibank, N.A., as the administrative agent under
the Credit Agreement
5.    Credit Agreement:    The Credit Agreement dated as of August 9, 2013 among
Sunoco Partners Marketing & Terminals L.P., Sunoco Logistics Partners Operations
L.P., Sunoco Logistics Partners L.P., the Lenders parties thereto, and Citibank,
N.A., as Administrative Agent
6.
Assigned Interest[s]:



Assignor[s]7
Assignee[s]8
Aggregate
Amount of
Commitment/Loans for all Lenders9
Amount of
Commitment/Loans
Assigned
Percentage
Assigned of
Commitment/
Loans10
CUSIP
Number
 
 
 
 
 
 
 
 
$________________
$_________
____________%
 
 
 
$________________
$_________
____________%
 
 
 
$________________
$_________
____________%
 

[7.    Trade Date:    __________________]
[Page break]












______________________________
7List each Assignor, as appropriate.
8List each Assignee, as appropriate.
9Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
10Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
11To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

Exhibit D
Page 2
Form of Assignment and Assumption

--------------------------------------------------------------------------------




Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR[S]12
[NAME OF ASSIGNOR]
 
 
By:
 
Name:
 
Title:
 

ASSIGNEE[S]:13
[NAME OF ASSIGNEE]
 
 
By:
 
Name:
 
Title:
 

[Consented to and]14 Accepted:
CITIBANK, N.A., as Administrative Agent
 
 
By:
 
Name:
 
Title:
 



[Consented to:]15 
 
 
SUNOCO PARTNERS MARKETING & TERMINALS L.P.
By:
SUNOCO LOGISTICS PARTNERS
 
OPERATIONS GP, LLC, its General Partner
 
 
By:
 
Name:
 
Title:
 

__________________________    
12Add additional signature blocks as needed.
13Add additional signature blocks as needed.
14To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
15To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.



Exhibit D
Page 3
Form of Assignment and Assumption

--------------------------------------------------------------------------------




ANNEX 1 to Assignment and Assumption
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under Section
10.07(b)(iii) of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, (vi) it has,
independently and without reliance on the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, and (vii) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the][such] Assignee; and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations that by the terms of the
Loan Documents are required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date. The Assignor[s] and the Assignee[s] shall make all appropriate adjustments
in payments by the

Exhibit D
Page 4
Form of Assignment and Assumption

--------------------------------------------------------------------------------




Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



Exhibit D
Page 5
Form of Assignment and Assumption

--------------------------------------------------------------------------------




EXHIBIT E
FORM OF GUARANTY


THIS GUARANTY is executed as of August 9, 2013, by the undersigned
(“Guarantor”), for the benefit of CITIBANK, N.A., a national banking association
(in its capacity as Administrative Agent for the benefit of Lenders).
RECITALS
A.Sunoco Partners Marketing & Terminals L.P., a Texas limited partnership
(“Borrower”), Sunoco Logistics Partners Operations L.P., a Delaware limited
partnership (“SXL Operations”), Sunoco Logistics Partners L.P., a Delaware
limited partnership (the “MLP”), Citibank, N.A., as Administrative Agent
(including its permitted successors and assigns in such capacity,
“Administrative Agent”), and the Lenders now or hereafter party to the Credit
Agreement (including their respective permitted successors and assigns,
“Lenders”) have entered into a Credit Agreement, dated as of even date herewith
(as amended, modified, supplemented, or restated from time to time, the “Credit
Agreement”);
B.    Borrower is a Subsidiary of Guarantor, and therefore, Guarantor will
derive direct and substantial benefits from the extensions of credit under the
Credit Agreement; and
C.    This Guaranty is integral to the transactions contemplated by the Loan
Documents and the execution and delivery hereof, is a condition precedent to
Lenders’ obligations to extend credit under the Loan Documents.
ACCORDINGLY, for adequate and sufficient consideration, the receipt and adequacy
of which are hereby acknowledged, the Guarantor hereby agrees as follows:
1.    DEFINITIONS. Terms defined in the Credit Agreement have the same meanings
when used, unless otherwise defined, in this Guaranty. As used in this Guaranty:
Borrower means Borrower, Borrower as a debtor-in-possession, and any receiver,
trustee, liquidator, conservator, custodian, or similar party appointed for
Borrower or for all or substantially all of Borrower’s assets under any Debtor
Relief Law.
Credit Agreement is defined in the recitals to this Guaranty.
Guaranteed Debt means, collectively, (a) the Obligations and (b) all present and
future costs, attorneys’ fees, and expenses reasonably incurred by
Administrative Agent or any Lender to enforce Borrower’s, the Guarantor’s, or
any other obligor’s payment of any of the Guaranteed Debt, including, without
limitation (to the extent lawful), all present and future amounts that would
become due but for the operation of §§ 502 or 506 or any other provision of
Title 11 of the United States Code and all present and future accrued and unpaid
interest (including, without limitation, all post-maturity interest and any
post-

Exhibit E
Page 1
Form of Guaranty

--------------------------------------------------------------------------------




petition interest in any proceeding under Debtor Relief Laws to which Borrower,
the Guarantor or any other Loan Party becomes subject whether or not the claim
for such interest is allowed in such proceeding.).
Guarantor is defined in the preamble to this Guaranty.
Lender means, individually, or Lenders means, collectively, on any date of
determination, the Lenders and their permitted successors and assigns.
Rights means rights, remedies, powers, privileges, and benefits.
Subordinated Debt means, all present and future obligations of any other Loan
Party to the Guarantor, whether those obligations are (a) direct, indirect,
fixed, contingent, liquidated, unliquidated, joint, several, or joint and
several, (b) due or to become due to the Guarantor, (c) held by or are to be
held by the Guarantor, (d) created directly or acquired by assignment or
otherwise, or (e) evidenced in writing.
2.    GUARANTY. The Guarantor hereby guarantees to Administrative Agent and
Lenders the prompt payment in full when due, whether at stated maturity, by
required prepayment, upon acceleration, demand or otherwise, of the Guaranteed
Debt. This Guaranty is an absolute, irrevocable, unconditional and continuing
guaranty of payment and performance, not collection, and the circumstance that
at any time or from time to time the Guaranteed Debt may be paid in full does
not affect the obligation of the Guarantor with respect to the Guaranteed Debt
incurred after that. This Guaranty remains in effect until the Guaranteed Debt
is fully paid and performed, all commitments to extend any credit under the Loan
Documents have terminated. The Guarantor may not rescind or revoke its
obligations with respect to the Guaranteed Debt. All payments made by Guarantor
under this Guaranty shall be made to the Administrative Agent at the
Administrative Agent’s Office in Dollars.
3.    NO SETOFF OR DEDUCTIONS; TAXES; PAYMENTS. Guarantor represents and
warrants that it is organized and resident in the United States of America.
Guarantor shall make all payments hereunder (i) without setoff or counterclaim,
and (ii) free and clear of and without deduction for any taxes, levies, imposts,
duties, charges, fees, deductions, withholdings, restrictions or conditions of
any nature now or hereafter imposed or levied by any jurisdiction or any
political subdivision thereof or taxing or other authority therein unless
Guarantor is compelled by law to make such deduction or withholding. If any such
obligation (other than one arising with respect to taxes based on or measured by
the income or profits of the Lender) is imposed upon Guarantor with respect to
any amount payable by it hereunder, Guarantor will pay to the Lender, on the
date on which such amount is due and payable hereunder, such additional amount
in Dollars as shall be necessary to enable the Lender to receive the same net
amount which the Lender would have received on such due date had no such
obligation been imposed upon Guarantor. Guarantor will deliver promptly to the
Lender certificates or other valid vouchers for all taxes or other charges
deducted from or paid with respect to payments made by Guarantor hereunder. The
obligations of Guarantor under this paragraph shall survive the payment in full
of the Guaranteed Debt and termination of this Guaranty.
4.    CONSIDERATION. The Guarantor represents and warrants that its liability
under this Guaranty will directly benefit it.

Exhibit E
Page 2
Form of Guaranty

--------------------------------------------------------------------------------




5.    CUMULATIVE RIGHTS. If the Guarantor becomes liable for any indebtedness
owing by Borrower to Administrative Agent or any Lender, other than under this
Guaranty, that liability may not be in any manner impaired or affected by this
Guaranty. The Rights of Administrative Agent or Lenders under this Guaranty are
cumulative of any and all other Rights that Administrative Agent or Lenders may
ever have against the Guarantor. The exercise by Administrative Agent or Lenders
of any Right under this Guaranty or otherwise does not preclude the concurrent
or subsequent exercise of any other Right.
6.    PAYMENT UPON DEMAND. (a)    If an Event of Default exists, the Guarantor
shall, on demand and without further notice of dishonor and without any notice
having been given to the Guarantor previous to that demand of either the
acceptance by Administrative Agent or Lenders of this Guaranty or the creation
or incurrence of any Guaranteed Debt, pay the amount of the Guaranteed Debt then
due and payable to Administrative Agent and Lenders; provided that, if an Event
of Default exists and Administrative Agent or Lenders cannot accelerate the
Guaranteed Debt for any reason (including a stay of acceleration in connection
with any case commenced by or against the Guarantor, the Borrower or any other
Loan Party under any Debtor Relief Laws), then the Guaranteed Debt shall be, as
among the Guarantor, Administrative Agent, and Lenders, a fully matured, due,
and payable obligation of the Guarantor to Administrative Agent and Lenders.
(b)    The obligations of the Guarantor hereunder are those of primary obligor,
and not merely as surety, and are independent of the Guaranteed Debt and the
obligations of any other guarantor, and it is not necessary for Administrative
Agent or Lenders, in order to enforce this Guaranty against the Guarantor, first
or contemporaneously to institute suit or exhaust remedies against Borrower or
others liable on any Guaranteed Debt.
7.    SUBORDINATION. The Subordinated Debt is expressly subordinated to the full
and final payment of the Guaranteed Debt. Upon the occurrence and during the
continuation of a Default or an Event of Default, the Guarantor agrees not to
accept any payment of any Subordinated Debt from any other Loan Party. In the
event of (i) any insolvency, bankruptcy, receivership, liquidation,
reorganization, readjustment, composition or other similar proceeding relating
to any other Loan Party, its creditors as such or its property, (ii) any
proceeding for the liquidation, dissolution or other winding-up of any other
Loan Party, voluntary or involuntary, whether or not involving insolvency or
bankruptcy proceedings, (iii) any assignment by any other Loan Party for the
benefit of creditors, or (iv) any other marshalling of the assets of a other
Loan Party, the Guaranteed Debt (including any interest thereon accruing at the
legal rate after the commencement of any such proceedings and any additional
interest that would have accrued thereon but for the commencement of such
proceedings) shall first be paid in full before any payment or distribution,
whether in cash, securities or other property, shall be made to any holder of
any Subordinated Debt. If the Guarantor receives any payment of any Subordinated
Debt in violation of the terms of this Section, such Guarantor shall hold that
payment in trust for Administrative Agent and Lenders and promptly turn it over
to Administrative Agent, in the form received (with any necessary endorsements),
to be applied to the Guaranteed Debt.
8.    SUBROGATION AND CONTRIBUTION. Until payment in full of the Guaranteed Debt
and the termination of the commitments of Lenders to extend credit under the
Loan Documents, (a) the Guarantor may not assert, enforce, or otherwise exercise
any Right of subrogation to any of the Rights or

Exhibit E
Page 3
Form of Guaranty

--------------------------------------------------------------------------------




Liens of Administrative Agent or Lenders or any other beneficiary against
Borrower or any other obligor on the Guaranteed Debt or any collateral or other
security or any Right of recourse, reimbursement, subrogation, contribution,
indemnification, or similar Right against Borrower or any other obligor on any
Guaranteed Debt or any other guarantor of it, and (b) the Guarantor defers all
of the foregoing Rights (whether they arise in equity, under contract, by
statute, under common Law, or otherwise). Upon payment in full of the Guaranteed
Debt and the termination of the commitments of Lenders to extend credit under
the Loan Documents, the Guarantor shall be subrogated to the rights of the
Administrative Agent and Lenders against Borrower and the other obligors.
9.    NO RELEASE. The Guarantor hereby waives any defense of a surety or
guarantor or any other obligor arising in connection with or in respect of any
of the following and hereby agrees that its obligations under this Guaranty may
not be released, diminished, or affected by the occurrence of any one or more of
the following events: (a) any taking or accepting of any additional guaranty or
any other security or assurance for any Guaranteed Debt; (b) any release,
surrender, exchange, subordination, impairment, or loss of any collateral
securing any Guaranteed Debt; (c) any full or partial release of the liability
of any other obligor on the Guaranteed Debt, except for any final release
resulting from payment in full of such Guaranteed Debt; (d) the modification of,
or waiver of compliance with, any terms of any other Loan Document; (e) the
insolvency, bankruptcy, or lack of corporate or partnership power of any other
obligor at any time liable for any Guaranteed Debt, whether now existing or
occurring in the future; (f) any renewal, extension, or rearrangement of any
Guaranteed Debt or any adjustment, indulgence, forbearance, or compromise that
may be granted or given by Administrative Agent or any Lender to any other
obligor on the Guaranteed Debt; (g) any neglect, delay, omission, failure, or
refusal of Administrative Agent or any Lender to take or prosecute any action in
connection with the Guaranteed Debt or to foreclose, take, or prosecute any
action in connection with any Loan Document; (h) any failure of Administrative
Agent or any Lender to notify the Guarantor of any renewal, extension, or
assignment of any Guaranteed Debt, or the release of any security or of any
other action taken or refrained from being taken by Administrative Agent or any
Lender against Borrower or any new agreement between Administrative Agent, any
Lender, and Borrower; it being understood that neither Administrative Agent nor
any Lender is required to give the Guarantor any notice of any kind under any
circumstances whatsoever with respect to or in connection with any Guaranteed
Debt, other than any notice required to be given in this Guaranty; (i) the
invalidity or unenforceability of any Guaranteed Debt against any other obligor
or any security securing same because it exceeds the amount permitted by Law,
the act of creating it is ultra vires, the officers creating it exceeded their
authority or violated their fiduciary duties in connection with it, or
otherwise; (j) any payment of the Guaranteed Debt to Administrative Agent or any
Lender is held to constitute a preference under any Debtor Relief Law or for any
other reason Administrative Agent or any Lender is required to refund that
payment or make payment to someone else (and in each such instance this Guaranty
will be reinstated in an amount equal to that payment); or (k) any law or
regulation or other event affecting any term of the Guaranteed Debt; or (l) any
other circumstance which might otherwise constitute a defense available to, or a
legal or equitable discharge of, Borrower or the Guarantor.
10.    WAIVERS. By execution hereof, the Guarantor waives presentment and demand
for payment, protest, notice of intention to accelerate, notice of acceleration,
and notice of protest and nonpayment, and agrees that its liability with respect
to the Guaranteed Debt (or any part thereof) shall not be affected by any
renewal or extension in the time of payment of the Guaranteed Debt (or any part
thereof).

Exhibit E
Page 4
Form of Guaranty

--------------------------------------------------------------------------------




To the maximum extent lawful, the Guarantor waives all Rights by which it might
be entitled to require suit on an accrued Right of action in respect of any
Guaranteed Debt or require suit against Borrower or others.
11.    TERMINATION; REINSTATEMENT. This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Debt now or hereafter existing and shall remain in
full force and effect until payment in full of the Guaranteed Debt and the
termination of the commitments of Lenders to extend credit under the Loan
Documents. Notwithstanding the foregoing, this Guaranty shall continue in full
force and effect or be revived, as the case may be, if any payment by or on
behalf of the Borrower or any other Loan Party is made, or Administrative Agent
or any Lender exercises its right of setoff, in respect of the Guaranteed Debt
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by Administrative
Agent or any Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Laws
or otherwise, all as if such payment had not been made or such setoff had not
occurred and whether or not Administrative Agent or Lenders are in possession of
or has released this Guaranty and regardless of any prior revocation,
rescission, termination or reduction. The obligations of the Guarantor under
this paragraph shall survive termination of this Guaranty
12.    LOAN DOCUMENTS. By execution hereof, the Guarantor covenants and agrees
that certain representations, warranties, terms, covenants, and conditions set
forth in the Loan Documents are applicable to the Guarantor by their terms and
shall be imposed upon the Guarantor, and the Guarantor reaffirms that each such
representation and warranty is true and correct and covenants and agrees to
promptly and properly perform, observe, and comply with each such term,
covenant, or condition. Moreover, the Guarantor acknowledges and agrees that
this Guaranty is subject to the offset provisions of the Loan Documents in favor
of Administrative Agent and Lenders. In the event the Credit Agreement or any
other Loan Document shall cease to remain in effect for any reason whatsoever
during any period when any part of the Guaranteed Debt remains unpaid, the
terms, covenants, and agreements of the Credit Agreement or such other Loan
Document incorporated herein by reference shall nevertheless continue in full
force and effect as obligations of the Guarantor under this Guaranty.
13.    RELIANCE AND DUTY TO REMAIN INFORMED. The Guarantor confirms that it has
executed and delivered this Guaranty after reviewing the terms and conditions of
the Loan Documents and such other information as it has deemed appropriate in
order to make its own credit analysis and decision to execute and deliver this
Guaranty. The Guarantor confirms that it has made its own independent
investigation with respect to Borrower’s creditworthiness and is not executing
and delivering this Guaranty in reliance on any representation or warranty by
Administrative Agent or any Lender as to that creditworthiness. The Guarantor
expressly assumes all responsibilities to remain informed of the financial
condition of Borrower and any circumstances affecting Borrower’s ability to
perform under the Loan Documents to which it is a party.
14.    LOAN DOCUMENT. This Guaranty is a Loan Document and is subject to the
applicable provisions of Articles I and X of the Credit Agreement, including,
without limitation, the provisions relating to GOVERNING LAW, AND WAIVER OF
RIGHT TO JURY TRIAL, both of which are incorporated into this Guaranty by
reference the same as if set forth in this Guaranty verbatim provided that all
references therein to “this Agreement” shall for purposes of this Guaranty be
deemed references to “this Guaranty”.

Exhibit E
Page 5
Form of Guaranty

--------------------------------------------------------------------------------




15.    NOTICES. All notices required or permitted under this Guaranty, if any,
shall be given in the manner set forth in Section 10.02 of the Credit Agreement.
16.    AMENDMENTS, ETC. No amendment, waiver, or discharge to or under this
Guaranty is valid unless it is in writing and is signed by the party against
whom it is sought to be enforced and is otherwise in conformity with the
requirements of Section 10.01 of the Credit Agreement. The unenforceability or
invalidity of any provision of this Guaranty shall not affect the enforceability
or validity of any other provision herein.
17.    ADMINISTRATIVE AGENT AND LENDERS. Administrative Agent is Administrative
Agent for each Lender under the Credit Agreement. All Rights granted to
Administrative Agent under or in connection with this Guaranty are for each
Lender’s ratable benefit. Administrative Agent may, without the joinder of any
Lender, exercise any Rights in Administrative Agent’s or Lenders’ favor under or
in connection with this Guaranty. Administrative Agent’s and each Lender’s
Rights and obligations vis-a-vis each other may be subject to one or more
separate agreements between those parties. However, the Guarantor is not
required to inquire about any such agreement nor is it subject to any of its
terms unless the Guarantor specifically joins such agreement Therefore, neither
Guarantor nor its successors or assigns is entitled to any benefits or
provisions of any such separate agreement or is entitled to rely upon or raise
as a defense any party’s failure or refusal to comply with the provisions of
such agreement.
18.    ADDITIONAL GUARANTORS. From time to time subsequent to the time hereof,
additional Persons may execute and deliver guaranties to the Administrative
Agent. The Guarantor hereunder expressly agrees that its obligations arising
hereunder shall not be affected or diminished by any such additional guaranties.
The Guarantor agrees that it shall not be necessary or required that the
Administrative Agent or any Lender exercise any right, assert any claim or
demand or enforce any remedy whatsoever against the Borrower or any other Person
who has guaranteed the Guaranteed Debt before or as a condition to the
obligations of the Guarantor hereunder.
19.    PARTIES. This Guaranty benefits Administrative Agent, Lenders, and their
respective successors and assigns and binds the Guarantor and their respective
successors and assigns. Upon appointment of any successor Administrative Agent
under the Credit Agreement, all of the Rights of Administrative Agent under this
Guaranty automatically vest in that new Administrative Agent as successor
Administrative Agent on behalf of Lenders without any further act, deed,
conveyance, or other formality other than that appointment. The Rights of
Administrative Agent and Lenders under this Guaranty may be transferred with any
assignment of the Guaranteed Debt pursuant to and in accordance with the terms
of the Credit Agreement. The Credit Agreement contains provisions governing
assignments of the Guaranteed Debt and of Rights and obligations under this
Guaranty.
Remainder of Page Intentionally Blank.
Signature Page(s) to Follow.

Exhibit E
Page 6
Form of Guaranty

--------------------------------------------------------------------------------




EXECUTED as of the date first stated in this Guaranty.
GUARANTOR:
 
 
[SUNOCO LOGISTICS PARTNERS L.P., a Delaware
limited partnership, as a Guarantor
 
 
By:
Sunoco Partners LLC, a Pennsylvania limited
 
liability company, its General Partner
 
 
By:
 
Name:
 
Title:
 
 
 
SUNOCO LOGISTICS PARTNERS OPERATIONS
L.P., as a Guarantor
 
 
By:
SUNOCO LOGISTICS PARTNERS GP LLC, its
 
General Partner
 
 
By:
 
Name:
 
Title:
                                                                                   ]

    







Exhibit E
Page 7
Form of Guaranty

--------------------------------------------------------------------------------




EXHIBIT F


FORM OF INTERCOMPANY SUBORDINATION AGREEMENT


This INTERCOMPANY SUBORDINATION AGREEMENT (this “Subordination Agreement”) is
dated as of _______, 20__, and entered into by SUNOCO LOGISTICS PARTNERS
OPERATIONS L.P., a Delaware limited partnership (“Debtor”), and _________, a
_______________ (“Subordinated Creditor”), in favor of the Senior Creditors
(defined below).


PRELIMINARY STATEMENTS


WHEREAS, Debtor is indebted to (a) the Multi-Year Creditors (defined below)
pursuant the Multi-Year Credit Agreement (defined below) and (b) the 364-Day
Creditors (defined below) pursuant to the Guaranty (defined below); the
aggregate of (i) all Obligations of Debtor owing from time to time to the
Multi-Year Creditors under the Multi-Year Credit Agreement and (ii) all
Guaranteed Debt of Debtor owing from time to time to the 364-Day Creditors under
the Guaranty, whether present or future, direct or indirect, contingent or
otherwise, including any interest accruing thereon after the date of filing any
petition by or against the Debtor in connection with any bankruptcy or other
proceeding any other interest that would have accrued thereon but for the
commencement of such proceeding, shall herein be called the “Senior Debt”;


WHEREAS, Debtor is indebted to Subordinated Creditor under that certain
promissory note dated as of even date herewith in an aggregate principal amount
of ___________ (together with interest and premiums, if any, thereon and other
amounts payable in respect thereof, the “Subordinated Debt”);


WHEREAS, Debtor has requested that the Subordinated Debt be deemed “Excluded
Affiliate Debt” under the Multi-Year Credit Agreement and the 364-Day Credit
Agreement (defined below);


WHEREAS, in order for the Subordinated Debt to be deemed “Excluded Affiliate
Debt” under the Multi-Year Credit Agreement and the 364-Day Credit Agreement, it
is a condition under each such Credit Agreement that the Subordinated Creditor
execute and deliver this Subordination Agreement;


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto agree as follows:


Section 1.    Definitions. In this Subordination Agreement, capitalized terms
used herein and not otherwise defined herein shall have the meanings attributed
to such terms in the Multi-Year Credit Agreement and/or the 364-Day Credit
Agreement, as the context may require. In addition, the following terms shall
have the following meanings:


“364-Day Credit Agreement” means that certain 364-Day Credit Agreement dated as
of August 9, 2013 by and among Sunoco Partners Marketing & Terminals L.P. as
Borrower, Debtor and Sunoco Logistics Partners L.P. as Guarantors, the Lenders
party thereto, and Citibank, N.A., as Administrative Agent (as the same may from
time to time be amended, restated, refinanced and replaced).


“364-Day Creditors” means 364-Day Lenders and the Administrative Agent under the
364-Day Credit Agreement.



Exhibit F
Page 1
Form of Intercompany Subordination Agreement

--------------------------------------------------------------------------------




“364-Day Lenders” means the Lenders as defined in the 364-Day Credit Agreement.


“Guaranty” means, the that certain Guaranty dated August 9, 2013 made by Debtor
in favor of the Administrative Agent under the 364-Day Credit Agreement for the
benefit of Lenders under the 364-Day Credit Agreement, pursuant to which Debtor
has agreed to guaranty the Obligations of the Loan Parties arising under the
364-Day Credit Agreement (as the same may from time to time be amended,
restated, refinanced and replaced).


“Multi-Year Credit Agreement” means that certain Multi-Year Credit Agreement
dated as of August 22, 2011 by and among Debtor as Borrower, Sunoco Logistics
Partners L.P. as Guarantor, the Lenders party thereto, and Citibank, N.A. as
Administrative Agent (as the same may from time to time be amended, restated,
refinanced and replaced), as amended by the First Amendment to Credit Agreement
dated as of August 14, 2012.


“Multi-Year Creditors” means Multi-Year Lenders and the Administrative Agent
under the Multi-Year Credit Agreement.


“Multi-Year Lenders” means the Lenders as defined in the Multi-Year Credit
Agreement.


“Senior Creditors” means, collectively, (a) the Lenders party to the Multi-Year
Credit Agreement and the Administrative Agent under the Multi-Year Credit
Agreement, and (b) the Lenders party to the 364-Day Credit Agreement and the
Administrative Agent under the 364-Day Credit Agreement.


“Senior Debt” has the meaning attributed to such term in the recitals.


“Senior Debt Loan Documents” means, collectively, (a) the Multi-Year Credit
Agreement and each of the other Loan Documents as defined in the Multi-Year
Credit Agreement, and (b) the 364-Day Credit Agreement, the Guaranty and each of
the other Loan Documents as defined in the 364-Day Credit Agreement.


“Subordinated Debt” has the meaning attributed to such term in the recitals.


Section 2.    General Postponement and Subordination. Subordinated Creditor
agrees that the Subordinated Debt is and shall be expressly postponed and made
subordinate, to the extent and in the manner hereinafter set forth, in right of
payment to the prior payment in full in cash of the Senior Debt now or hereafter
existing and the termination of (a) the Multi-Year Lenders’ commitments to lend
or issue Letters of Credit under the Multi-Year Credit Agreement and (b) the
364-Day Lenders’ commitments to lend under the 364-Day Credit Agreement.


Section 3.    Payment on the Subordinated Debt.


(a)    Subordinated Creditor agrees that the Subordinated Debt requires (i) no
payment of principal at any time prior to the date that is six months after the
later of (A) the last occurring Stated Maturity Date of any Lender under the
Multi-Year Credit Agreement and (B) the Maturity Date under the 364-Day Credit
Agreement, and (ii) no payment of interest during the existence of a Default or
Event of Default under either the Multi-Year Credit Agreement or the 364-Day
Credit Agreement.


(b)    Subordinated Creditor agrees not to ask, demand, sue for, take or receive
from Debtor, directly or indirectly, in cash or other property or by set-off or
in any other manner (including without limitation from or by way of collateral),
payment of all or any of the Subordinated Debt, until the Satisfaction

Exhibit F
Page 2
Form of Intercompany Subordination Agreement

--------------------------------------------------------------------------------




Time (defined below); provided, however, that Subordinated Creditor may receive
and Debtor may make payments in respect of the Subordinated Debt if, at the time
of making such payment and immediately after giving effect thereto, no Default
or Event of Default under the Multi-Year Credit Agreement or the 364-Day Credit
Agreement shall have occurred and be continuing. For the purposes of this
Subordination Agreement, the “Satisfaction Time” shall mean such time as (i) the
Lenders under the Multi-Year Credit Agreement have no further commitments to
lend or issue Letters of Credit under the Multi-Year Credit Agreement, (ii) the
Lenders under the 364-Day Credit Agreement have no further commitments to lend
under the 364-Day Credit Agreement, (iii) all Letters of Credit under the
Multi-Year Credit Agreement have terminated, and (iv) the Senior Debt (other
than contingent indemnification obligations not yet due and payable) has been
paid in full.


(c)    All payments or distributions upon or with respect to the Subordinated
Debt which are received by Subordinated Creditor contrary to the provisions of
this Subordination Agreement shall be received in trust for the benefit of the
Senior Creditors, shall be segregated from other funds and property held by
Subordinated Creditor, and shall be forthwith paid over to the Senior Creditors
in the same form as so received (with any necessary endorsement), for the
ratable benefit of the Senior Creditors according to the aggregate amounts
remaining unpaid on account of the Senior Debt held by each of them, for
application to the payment of all Senior Debt then remaining unpaid, until all
such Senior Debt shall have been paid in full.


Section 4.    Priority of Obligations on Dissolution or Insolvency. In the event
of any dissolution, winding up, liquidation, readjustment, reorganization,
bankruptcy, insolvency, receivership or other similar proceedings (a
“Proceeding”) relating to Debtor, or any of its property (whether voluntary or
involuntary, partial or complete), or any other marshalling of the assets and
liabilities of the Debtor, the Senior Debt shall first be paid in full in cash
before Subordinated Creditor shall be entitled to receive or retain any payment
or distribution in respect of the Subordinated Debt. In such event, in order to
implement the foregoing:


(a)    Subordinated Creditor shall promptly file a claim or claims, in the form
required in such proceedings, for the full outstanding amount of the
Subordinated Debt, and shall cause said claim or claims to be approved and all
payments and other distributions in respect thereof to be made directly to the
Senior Creditors, ratably according to the aggregate amounts remaining unpaid on
account of the Senior Debt held by each of them;


(b)    Subordinated Creditor hereby irrevocably agrees that the Senior Creditors
may, at their sole discretion, in the name of Subordinated Creditor or
otherwise, demand, sue for, collect, receive and receipt for any and all such
payments or distributions, and any such receipts shall be distributed to Senior
Creditors according to the aggregate amounts remaining unpaid on account of the
respective Senior Debt held by them, and file, prove and vote or consent in any
Proceeding with respect to any and all claims of Subordinated Creditor relating
to the Subordinated Debt;


(c)    In any bankruptcy or other Proceeding in respect of Debtor, Subordinated
Creditor shall not, unless otherwise agreed by the Senior Creditors, (i) file
any motion, application or other pleading seeking affirmative relief, including
without limitation for the appointment of a trustee or examiner, for the
conversion of the case to a liquidation proceeding, for the substantive
consolidation of Debtor’s bankruptcy case with the case of any other entity, for
the creation of a separate official committee representing only Subordinated
Creditor or any other form of affirmative relief of any other kind or nature, or
(ii) file any objection or other responsive pleading opposing any relief
requested by any Senior Creditor; and



Exhibit F
Page 3
Form of Intercompany Subordination Agreement

--------------------------------------------------------------------------------




(d)    Subordinated Creditor shall execute and deliver to the Senior Creditors
such further proofs of claim, assignments of claim and other instruments
confirming the authorization referred to in the foregoing clause (b), and any
powers of attorney confirming the rights of the Senior Creditors arising
hereunder, and shall take such other actions as may be requested by the Senior
Creditors in order to enable the Senior Creditors to enforce any and all claims
in respect of the Subordinated Debt.


Section 5.    Enforcement of Liens. Subordinated Creditor agrees not to
foreclose, repossess, sequester, or otherwise take steps or institute any action
or proceedings (judicial or otherwise, including without limitation, the
commencement of, or joinder in, any Proceeding) to enforce any Liens on assets
of Debtor, until the Satisfaction Time.


Section 6.    Confirmation of Waiver of Rights of Subrogation. Subordinated
Creditor agrees that no payment or distribution to the Senior Creditors pursuant
to the provisions of this Subordination Agreement shall entitle Subordinated
Creditor to exercise any rights of subrogation in respect thereof, all of which
are expressly waived herein, until the Satisfaction Time.


Section 7.    Subordination Legend; Further Assurances. Subordinated Creditor
and Debtor will further mark their respective books of account in such a manner
as shall be effective to give proper notice of the effect of this Subordination
Agreement. At the request of the Senior Creditors, Subordinated Creditor will,
in the case of any part of the Subordinated Debt which is not evidenced by an
instrument or document, cause such Subordinated Debt to be evidenced by an
appropriate instrument or instruments endorsed with a legend referencing this
Subordination Agreement. If so requested by the Senior Creditors, all
instruments evidencing the Subordinated Debt shall be promptly delivered to and
held by or on behalf of the Senior Creditors and shall be in suitable form for
transfer by delivery. Subordinated Creditor and Debtor will, at its expense and
at any time and from time to time, promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary,
or that Senior Creditors may request, in order to protect any right or interest
granted or purported to be granted hereby or to enable the Senior Creditors to
exercise and enforce its rights and remedies hereunder.


Section 8.    Agreements by Debtor.


(a)    Debtor agrees that it will not make any payment of any of the
Subordinated Debt under which it is indebted, or take any other action, in
contravention of the provisions of this Subordination Agreement.


(b)    Debtor agrees that upon request of the Senior Creditors it will promptly
deliver to the Senior Creditors a schedule setting forth the amount of the
Subordinated Debt under which it is indebted as of the date of such request.


Section 9.    Obligations Hereunder Not Affected. All rights and interests of
the Senior Creditors hereunder, and all agreements and obligations of
Subordinated Creditor and Debtor under this Subordination Agreement, shall
remain in full force and effect irrespective of:


(a)    any lack of validity or enforceability of any Senior Debt Loan Document,
or any agreement or instrument relating thereto;


(b)    any change in the time, manner or place of payment of, or in any other
term of, the Senior Debt, or any other amendment or waiver of or any consent to
or departure from the Senior Debt Loan Documents, including, without limitation,
any increase in the Senior Debt;

Exhibit F
Page 4
Form of Intercompany Subordination Agreement

--------------------------------------------------------------------------------






(c)    any enforcement of any Senior Debt Loan Document, including the taking,
holding or sale of any property or interests in property in or upon which a Lien
is granted or purported to be granted, if any, or any termination or release of
same;


(d)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, Debtor or Subordinated Creditor or third party
guarantor or surety.


This Subordination Agreement shall continue to be effective or be reinstated, as
the case may be, if at any time any payment of any of the Senior Debt is
rescinded or must otherwise be returned by the Senior Creditors, or any one of
them, upon the insolvency, bankruptcy or reorganization of Debtor or otherwise,
all as though such payment had not been made.


Section 10.    Waiver.


(a)    Subordinated Creditor hereby waives promptness, diligence, notice of
acceptance and any other notice with respect to the Senior Debt and this
Subordination Agreement and any requirement that the Senior Creditors, or any
one of them, exhaust any right or take any action against Debtor or any other
Person.


(b)    Subordinated Creditor hereby waives any right to require the Senior
Creditors, or any one of them, to proceed against Debtor or any other Person, or
pursue any other remedy in the power of the Senior Creditors.


Section 11.    Amendments, Etc. No amendment or waiver of any provision of this
Subordination Agreement nor consent to any departure by Subordinated Creditor or
by Debtor therefrom shall in any event be effective unless the same shall be in
writing and signed by the Administrative Agent under the Multi-Year Credit
Agreement and the Administrative Agent under the 364-Day Credit Agreement and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given.


Section 12.    No Waiver; Remedies. No failure on the part of the Senior
Creditors, or any one of them, to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.


Section 13.    Continuing Agreement; Assignments under the Senior Debt Loan
Documents. This Subordination Agreement is a continuing agreement and shall
remain in full force and effect until the Satisfaction Time, be binding upon
Subordinated Creditor, Debtor and their respective successors and assigns, and
inure to the benefit of and be enforceable by the Senior Creditors and their
respective successors, transferees and assigns. Without limiting the generality
of the foregoing clause, each of the Senior Creditors may assign or otherwise
transfer in accordance with the Senior Debt Loan Documents all or any portion of
their respective rights and obligations under the Senior Debt Loan Documents to
any other Person, and such other Person shall thereupon become vested with all
the benefits in respect thereof granted to the Senior Creditors herein.
 
Section 14.    Counterparts. This Subordination Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto

Exhibit F
Page 5
Form of Intercompany Subordination Agreement

--------------------------------------------------------------------------------




were upon the same instrument. This Subordination Agreement shall become
effective as to each party hereto when a counterpart hereof shall have been
signed by such party.


Section 15.    GOVERNING LAW AND JURISDICTION. THIS SUBORDINATION AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT
IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR
DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, IN ANY WAY RELATING TO THIS SUBORDINATION AGREEMENT IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN, AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.


Section 16. Waiver of Right to Trial by Jury, Etc.    EACH OF THE PARTIES HERETO
HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
ARISING UNDER THIS SUBORDINATION AGREEMENT, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY.


Section 17. Loan Document. This Subordination Agreement is a Loan Document as
defined in the Multi-Year Credit Agreement and a Loan Document as defined in the
364-Day Credit Agreement.


Section 18. ENTIRE AGREEMENT. THIS SUBORDINATION AGREEMENT AND THE OTHER SENIOR
DEBT LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH, REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.






[Remainder of Page Is
Intentionally Left Blank]





Exhibit F
Page 6
Form of Intercompany Subordination Agreement

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of Debtor and Subordinated Creditor have caused this
Subordination Agreement to be duly executed and delivered by its officer
thereunto duly authorized as of the date first above-written.


DEBTOR:
 
 
 
SUNOCO LOGISTICS PARTNERS OPERATIONS L.P.
a Delaware limited partnership
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 




Exhibit F
Page 7
Form of Intercompany Subordination Agreement

--------------------------------------------------------------------------------




SUBORDINATED CREDITOR:
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 












Exhibit F
Page 8
Form of Intercompany Subordination Agreement

--------------------------------------------------------------------------------




EXHIBIT G-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of August 9, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Sunoco Partners Marketing & Terminals L.P., Sunoco Logistics
Partners Operations L.P., Sunoco Logistics Partners L.P., and each Lender from
time to time party thereto.
Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
By:
Name:
Title:
Date: ________ __, 20__





Exhibit G-1
Page 1
Form of U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------




EXHIBIT G-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of August 9, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Sunoco Partners Marketing & Terminals L.P., Sunoco Logistics
Partners Operations L.P., Sunoco Logistics Partners L.P., and each Lender from
time to time party thereto.
Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:
Name:
Title:
Date: ________ __, 20__





Exhibit G-2
Page 1
Form of U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------




EXHIBIT G-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of August 9, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Sunoco Partners Marketing & Terminals L.P., Sunoco Logistics
Partners Operations L.P., Sunoco Logistics Partners L.P., and each Lender from
time to time party thereto.
Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:
Name:
Title:
Date: ________ __, 20__





Exhibit G-3
Page 1
Form of U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------




EXHIBIT G-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Credit Agreement dated as of August 9, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Sunoco Partners Marketing & Terminals L.P., Sunoco Logistics
Partners Operations L.P., Sunoco Logistics Partners L.P., and each Lender from
time to time party thereto.
Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
By:
Name:
Title:
Date: ________ __, 20__



Exhibit G-4
Page 1
Form of U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------




EXHIBIT H
FORM OF SUMMARY HEDGED INVENTORY REPORT
Reference is made to that certain 364-Day Credit Agreement dated August 9, 2013
(as amended and in effect, the “Agreement”) among Sunoco Partners Marketing &
Terminals L.P., a Texas limited partnership (the “Borrower”), Sunoco Logistics
Partners Operations L.P., a Delaware limited partnership (the “SXL Operations”),
Sunoco Logistics Partners L.P., a Delaware limited partnership (the “MLP”), the
Lenders from time to time party thereto, and Citibank, N.A., as Administrative
Agent. Terms which are defined in the Agreement are used herein with the
meanings given them in the Agreement.
This Report is furnished pursuant to Section 6.02(d) of the Agreement. Borrower
hereby represents, warrants, acknowledges and agrees to and with Administrative
Agent and each Lender that:
1.    The officer or agent of the General Partner signing this instrument is the
duly elected, qualified and acting authorized officer or agent of the General
Partner as indicated below such officer’s signature hereto having all necessary
authority to act for Borrower.
2.    [(a)] The Loan Value described on the attached Schedule as of _________
(the “Report Date”) is $___________, which shall be available to support Loans
for the period from the Report Date to ___________.
[(b)    In connection herewith, Borrower is requesting Loans in the aggregate
principal amount of $___________. The Outstanding Amount of the Loans as of the
Report Date (after giving effect to (i) any Loans requested pursuant to any
Borrowing Notice delivered in connection herewith and (ii) any anticipated
prepayments of principal of any outstanding Loans on the date of any such
requested Loans) is $___________, which is not in excess of the lesser of (i)
the amount set forth in clause (2)(a) above and (ii) the Aggregate Commitment as
of the date hereof.]
3.    The Petroleum Products inventory described on the attached Schedule
(identified by transaction date, type of Petroleum Product, volume, hedged
price, counterparty code and credit rating, purchase date and sale date)
qualifies [(or when purchased with the proceeds of the Borrowing Notice
delivered herewith will qualify)] as Hedged Eligible Inventory as defined in the
Agreement.
4.    The Accounts listed on the attached Schedule (identified by amount,
counterparty code and credit rating, date created, date due and whether arising
from sales of Hedged Eligible Inventory or Other Petroleum Products) qualify as
Eligible Receivables as defined in the Agreement.
5.    The Loan Documents have not been modified, amended or supplemented by any
unwritten representations or promises, by any course of dealing, or by any other
means not provided for in Section 10.01 of the Agreement. The Agreement and the
other Loan Documents are hereby ratified, approved, and confirmed in all
respects.

Exhibit H
Page 1
Form of Summary Hedged Inventory Report

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this instrument is executed as of _________.
 
 
SUNOCO PARTNERS MARKETING & TERMINALS L.P.
By:
Sunoco Logistics Partners Operations GP LLC,
 
its General Partner
 
 
By:
 
Name:
 
Title:
 

    











Exhibit H
Page 2
Form of Summary Hedged Inventory Report